Exhibit 10.1
LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and between
RELIANT ENERGY, INC.
and
NRG RETAIL LLC
Dated as of February 28, 2009
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Interpretation
    14  
 
       
ARTICLE II PURCHASE AND SALE OF SUBJECT MEMBERSHIP INTERESTS
    15  
Section 2.1 Sale and Transfer of Company Interests
    15  
Section 2.2 The Purchase Price
    15  
Section 2.3 Allocation of the Purchase Price
    15  
 
       
ARTICLE III THE CLOSING
    16  
Section 3.1 Closing
    16  
Section 3.2 Deliveries by the Seller
    16  
Section 3.3 Deliveries by the Purchaser
    19  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
    19  
Section 4.1 Organization and Qualification
    19  
Section 4.2 Capitalization; Subsidiaries
    19  
Section 4.3 Authority; Non-Contravention; Statutory Approvals; Compliance
    20  
Section 4.4 Permits
    22  
Section 4.5 Seller SEC Reports; Financial Statements
    22  
Section 4.6 Absence of Certain Changes or Events; Absence of Undisclosed
Liabilities
    23  
Section 4.7 Litigation
    23  
Section 4.8 Tax Matters
    24  
Section 4.9 Employee Benefits; ERISA
    25  
Section 4.10 Labor and Employment
    27  
Section 4.11 Regulation as a Utility
    28  
Section 4.12 Insurance
    28  
Section 4.13 Real Property
    28  
Section 4.14 Affiliate Contracts
    29  
Section 4.15 Brokers or Finders
    29  
Section 4.16 Material Contracts
    29  
Section 4.17 Intellectual Property
    31  
Section 4.18 Environmental
    35  
Section 4.19 Sufficiency of Assets
    35  
Section 4.20 Load and Supply Positions
    36  
Section 4.21 MSA Claims
    36  
Section 4.22 REST and RETR
    36  
Section 4.23 Compliance with Trust Documents
    37  
Section 4.24 Limitation on Representations and Warranties
    37  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    37  
Section 5.1 Organization and Qualification
    37  

i



--------------------------------------------------------------------------------



 



         
Section 5.2 Authority; Non-Contravention; Statutory Approvals; Compliance
    37  
Section 5.3 Litigation
    39  
Section 5.4 Investigation by the Purchaser; the Seller’s Liability
    39  
Section 5.5 Acquisition of Company Interests for Investment; Ability to Evaluate
and Bear Risk
    40  
Section 5.6 Financing
    40  
Section 5.7 Brokers or Finders
    40  
Section 5.8 Guarantee
    40  
Section 5.9 New Merrill Lynch Agreement Commitment Letter
    40  
 
       
ARTICLE VI CONDUCT OF BUSINESS PENDING THE CLOSING
    41  
Section 6.1 Covenants of the Seller
    41  
Section 6.2 Covenants of the Purchaser
    46  
 
       
ARTICLE VII ADDITIONAL AGREEMENTS
    47  
Section 7.1 Access to Subject Companies Information
    47  
Section 7.2 Confidentiality
    47  
Section 7.3 Regulatory Matters
    47  
Section 7.4 Consents
    49  
Section 7.5 Public Announcements
    49  
Section 7.6 Employee Matters
    49  
Section 7.7 Tax Matters
    54  
Section 7.8 Financial Information
    57  
Section 7.9 Termination of Affiliate Contracts
    58  
Section 7.10 Intentionally Omitted
    58  
Section 7.11 Seller’s Name
    58  
Section 7.12 Further Assurances
    59  
Section 7.13 Payments in Respect of Closing Working Capital; Accounts
Settlement; Excluded Liabilities Waiver
    59  
Section 7.14 Transition Services Agreement
    62  
Section 7.15 Computer Systems
    62  
Section 7.16 Insurance
    63  
Section 7.17 Non-Solicitation
    63  
Section 7.18 Non-Compete
    63  
Section 7.19 Transfer of the Seller’s Interest in RESE and Certain Assets Held
by RE Supply
    66  
Section 7.20 Transfer of Certain Assets to the Subject Companies
    66  
Section 7.21 Performance of Obligations under Master Separation Agreement
    66  
Section 7.22 REST and RETR
    69  
Section 7.23 Merrill Lynch New Agreement
    70  
 
       
ARTICLE VIII CONDITIONS
    71  
Section 8.1 Conditions to Each Party’s Obligation to Effect the Closing
    71  
Section 8.2 Conditions to Obligation of the Purchaser to Effect the Closing
    72  
Section 8.3 Conditions to Obligation of the Seller to Effect the Closing
    73  
 
       
ARTICLE IX TERMINATION
    74  

ii



--------------------------------------------------------------------------------



 



         
Section 9.1 Termination
    74  
Section 9.2 Effect of Termination
    75  
 
       
ARTICLE X INDEMNIFICATION
    75  
Section 10.1 Survival
    75  
Section 10.2 Indemnification
    76  
Section 10.3 Limitations
    78  
Section 10.4 Mitigation; Subrogation
    78  
Section 10.5 Indemnification Process
    79  
Section 10.6 Exclusive Remedy
    81  
Section 10.7 Purchase Price Adjustment
    81  
Section 10.8 [*****]
    81  
 
       
ARTICLE XI GENERAL PROVISIONS
    82  
Section 11.1 Amendment and Modification
    82  
Section 11.2 Extension; Waiver
    82  
Section 11.3 Expenses
    82  
Section 11.4 Notices
    82  
Section 11.5 Entire Agreement; No Third Party Beneficiaries
    83  
Section 11.6 Severability
    83  
Section 11.7 Applicable Law; Jurisdiction
    84  
Section 11.8 Waiver of Jury Trial
    84  
Section 11.9 Specific Performance
    84  
Section 11.10 Assignment
    85  
Section 11.11 Counterparts; Effect
    85  
Section 11.12 Bulk Sales Waiver
    85  
 
       
Exhibit A — Form of Assignment Agreement
       
Exhibit B-1 — Seller Knowledge Persons
       
Exhibit B-2 — Purchaser Knowledge Persons
       
Exhibit C — Form of Trademark Assignment Agreement
       
Exhibit D — Form of Intellectual Property Assignment Agreement
       
Exhibit E — Form of IP License Agreement
       
Exhibit F — Form of Transition Services Agreement
       
Exhibit G — Form of Seller Bring-Down Certificate
       
Exhibit H — Form of Assignment and Assumption Agreement
       
Exhibit I — Form of Sublease
       
Exhibit J — Form of Assignment and Assumption Agreement — Excluded Liabilities
       
Exhibit K — Intentionally Omitted
       
Exhibit L — Intentionally Omitted
       
Exhibit M — Form of Purchaser Bring-Down Certificate
       
Exhibit N — NWC Estimate Example
       
Exhibit O — Settlement Procedures
       
Exhibit P— Contribution Margin Calculation
       
Exhibit Q — Form of Bill of Sale and Assignment
       
Exhibit P— Form of Advance Integration Agreement
       
Schedule 7.13 — Payments in Respect of Closing Working Capital
       

iii



--------------------------------------------------------------------------------



 



 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

iv



--------------------------------------------------------------------------------



 



Execution Copy
INDEX OF DEFINED TERMS

              Page  
Action
    23  
Affiliate
    1  
Affiliate Contracts
    29  
Agreement
    1  
Allocation Notice of Objection
    15  
Annual Incentive Plans
    54  
Assumed Benefit Plans
    25  
Business Day
    2  
Business Employees
    2  
Change of Control
    66  
Closing
    16  
Closing Date
    16  
CNP Novation Agreement
    70  
COBRA
    2  
Code
    2  
Company
    1  
Company Interests
    1  
Confidentiality Agreement
    48  
Continuing Employees
    50  
Contribution Margin
    3  
Covenant Survival Period
    77  
Deductible Amount
    3  
Dollar
    3  
Encumbrances
    3  
Environmental Claim
    3  
Environmental Laws
    4  
ERCOT
    4  
ERISA
    25  
ERISA Affiliate
    25  
Exchange Act
    4  
Excluded Liability
    4  
Expert
    16  
FERC
    4  
Final Allocation Schedule
    15  
GAAP
    4  
General Solicitation
    64  
Governmental Authority
    4  

 



--------------------------------------------------------------------------------



 



              Page  
Hazardous Materials
    5  
HSR Act
    5  
Indemnified Party
    80  
Indemnifying Party
    80  
Information Technology Systems
    5  
Insurance Policies
    5  
Intellectual Property
    5  
IP License Agreement
    17  
IRS
    5  
IT Trust
    5  
Knowledge
    6  
Law
    6  
Leases
    6  
Losses
    6  
Master Separation Agreement
    6  
Merrill Lynch
    6  
Merrill Lynch Agreement
    6  
Merrill Lynch Litigation
    6  
Merrill Lynch New Agreement
    6  
MSA Action
    68  
nonqualified deferred compensation plan
    27  
Parties
    7  
Party
    7  
Permitted Encumbrance
    7  
Person
    7  
Plans
    25  
Post-Closing Covenants
    77  
Pre-Closing Covenants
    77  
Proceeding
    84  
Proposed Allocation Schedule
    15  
Provider of Last Resort
    8  
PUCT
    8  
Purchase Price
    15  
Purchaser
    1  
Purchaser Disclosure Letter
    38  
Purchaser Indemnified Parties
    8  
Purchaser Material Adverse Effect
    8  
Purchaser Required Consents
    39  
Purchaser Required Statutory Approvals
    39  
Purchaser Savings Plan
    52  
Purchaser Termination Fee
    76  
RE Supply
    8  
RE Supply Transfer
    8  

2



--------------------------------------------------------------------------------



 



              Page  
Release
    9  
Reliant Names
    59  
Representatives
    48  
RERR
    9  
RESE
    9  
RESE/RERR Transfer
    9  
Restraints
    72  
Restricted Business
    65  
Retail Business
    9  
Retail Electric Provider
    9  
Retail Financial Statements
    23  
Retail Material Adverse Effect
    9  
Retail Properties
    29  
Retail Subsidiary
    10  
Retained Policies
    11  
SEC
    11  
Securities Act
    11  
Seller
    1  
Seller Affiliate Plan
    25  
Seller Affiliate Savings Plan
    53  
Seller Disclosure Letter
    19  
Seller Indemnified Parties
    11  
Seller Required Consents
    21  
Seller Required Statutory Approvals
    21  
Seller SEC Reports
    11  
Severance Plan
    54  
Significant Restricted Business
    67  
Source Code
    18  
Straddle Period
    56  
Subject Companies
    12  
Subject Company Permits
    22  
Subsidiary
    12  
Takeover Proposal
    12  
Tax
    12  
Tax Authority
    13  
Tax Indemnitor
    56  
Tax Return
    13  
Taxes
    12  
Termination Date
    75  
Texas Retail Licenses
    22  
Third Party Claim
    80  
Trademark Assignment
    17  
Trademark Trust
    13  

3



--------------------------------------------------------------------------------



 



              Page  
Trademarks
    13  
Transfer Taxes
    55  
Unresolved Allocation Changes
    16  
Violation
    21  
WARN Act
    28  
Welfare Benefits
    53  

4



--------------------------------------------------------------------------------



 



          THIS LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of
February 28, 2009 (this “Agreement”), is entered into by and between Reliant
Energy, Inc., a Delaware corporation (the “Seller”), and NRG Retail LLC, a
Delaware limited liability company (the “Purchaser”).
W I T N E S S E T H :
          WHEREAS, the Seller owns all of the issued and outstanding Class A
membership interests (the “Company Interests”) of RERH Holdings, LLC, a Delaware
limited liability company (the “Company”);
          WHEREAS, subject to the terms and conditions set forth herein, the
Seller desires to sell, assign and transfer to the Purchaser, and the Purchaser
desires to purchase and take assignment and delivery from the Seller of, all of
the Company Interests and all of the membership interests in REST and RETR; and
          WHEREAS, as a material inducement to the Seller to enter into this
Agreement, concurrently with the execution of this Agreement, NRG Energy, Inc. a
Delaware corporation and an affiliate of the Purchaser (the “Guarantor”), has
entered into a Guarantee (the “Guarantee”) in favor of the Seller with respect
to the obligations of the Purchaser arising under, or in connection with, this
Agreement and the Transition Services Agreement.
          NOW, THEREFORE, in consideration of the premises and the
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Defined Terms. As used in this Agreement, each of the
following terms shall have the meaning given to it below:
          “2009 Projections” shall mean the financial projections, annual budget
and capital budget for the 2009 fiscal year captioned “RRI Retail Detail Outlook
2006_2010 — Constrained Case” set forth in Item 43.1.1 in the data room.
          “Action(s)” shall have the meaning set forth in Section 4.7.
          “Advance Integration Agreement” shall have the meaning set forth in
Section 6.1(z).
          “Affiliate” shall mean with respect to any Person, any direct or
indirect Subsidiary of such Person, and any other Person that directly, or
through one or more intermediaries, controls or is controlled by or is under
common control with such first Person. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or

 



--------------------------------------------------------------------------------



 



partnership or other ownership interests; provided, however, that Merrill Lynch
shall not be deemed an affiliate of any of the Subject Companies.
          “Affiliate Contracts” shall have the meaning set forth in
Section 4.14.
          “Agreement” shall have the meaning set forth in the preamble hereto.
          “Allegedly Infringing Products and Services” shall mean the products
and services of the Seller or any of its Affiliates that IP CO., LLC or any of
its Affiliates alleges infringe any of the patents asserted in the Intus
Litigation.
          “Allocation Notice of Objection” shall have the meaning set forth in
Section 2.3(a).
          “Annual Incentive Plans” shall have the meaning set forth in
Section 7.6(n).
          “Applicable Guarantee” means any guarantee, bond, surety or other
credit support or assurance provided by the Seller or its Affiliates (other than
any Subject Company) in support of obligations of REST or RETR.
          “Assumed Benefit Plans” shall have the meaning set forth in
Section 4.9(a).
          “Business Day” shall mean a day other than a Saturday, Sunday or other
day on which commercial banks in Houston, Texas are authorized or required by
Law to close. Any event the scheduled occurrence of which would fall on a day
that is not a Business Day shall be deferred until the next succeeding Business
Day.
          “Business Employees” shall mean each individual employed at the
Subject Companies as of the Closing Date whose job function primarily relates to
the Subject Companies.
          “Change of Control” shall have the meaning set forth in
Section 7.18(f)(i).
          “Closing” shall have the meaning set forth in Section 3.1.
          “Closing Date” shall have the meaning set forth in Section 3.1.
          “COBRA” means the requirements of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code and of any similar state Law.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.
          “Commitment Letter” shall have the meaning set forth in Section 5.9.
          “Company” shall have the meaning set forth in the recitals hereto.
          “Company Interests” shall have the meaning set forth in the recitals
hereto.

2



--------------------------------------------------------------------------------



 



          “Comverge” shall mean Comverge, Inc.
          “Comverge Agreement” shall mean the Master Agreement, dated
November 16, 2007, between Comverge and RERS.
          “Confidentiality Agreement” shall have the meaning set forth in
Section 7.2.
          “Continuing Employees” shall have the meaning set forth in
Section 7.6(a).
          “Contract” shall mean any written or oral contract, agreement,
license, sublicense, lease, sublease, mortgage, indenture, purchase order,
binding bid, letter of credit, security agreement, instruments, guaranty,
commitment, undertaking or other similar arrangement, whether express or
implied, including all amendments, modifications and supplements thereto.
          “Contribution Margin” shall be calculated in accordance with Exhibit P
consistent with past practice in the ordinary course of the Subject Companies’
business.
          “Covenant Survival Period” shall have the meaning set forth in Section
10.1(b).
          “Deductible Amount” shall mean $5,800,000.
          “[*****]” shall have the meaning set forth in Schedule 10.8.
          “[*****]” shall have the meaning set forth in Schedule 10.8.
          “Dollar” shall mean dollars in the currency of the United States of
America.
          “[*****]” shall mean any Action before or by any court, governmental
department, commission, agency, instrumentality or other Governmental Authority
or any arbitrator or other third party for resolution in any way relating to,
arising out of, or resulting from [*****], whether such Action arises under any
Law (including any tort claim, indemnity claim, breach of contract claim or
other commitment or undertaking, or other common law theory), order, rule,
regulation, Action, injunction, consent decree or any judgment of any kind or
any award of any kind, whether at law or in equity, known or unknown, and
whether such Action is initiated by [*****].
          “Encumbrances” shall mean liens, charges, licenses, claims, purchase
rights, security interests, pledges, mortgages or other encumbrances of any
nature whatsoever.
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



          “Environmental Claim” shall mean any claim, suit, action, proceeding,
order, cause of action, investigation or written notice by any person or entity
alleging potential liability (including potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from (a) the presence or Release of any Hazardous Materials at any
location, whether or not owned or operated by the Seller, or (b) circumstances
forming the basis of any violation of or liability under any Environmental Law.
          “Environmental Laws” shall mean all federal, state, local and foreign
laws and regulations, all common law, all judicial or administrative orders and
all other provisions having the force or effect of law, in each case relating to
pollution or protection of human health or the environment, including laws
relating to Releases or threatened Releases of Hazardous Materials or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
transport or handling of Hazardous Materials.
          “ERCOT” shall mean the Electric Reliability Council of Texas, Inc. or
its successor.
          “ERISA” shall have the meaning set forth in Section 4.9(a).
          “ERISA Affiliate” shall have the meaning set forth in Section 4.9(a).
          “[*****]” shall mean [*****].
          “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Excluded Liability” shall mean (i) all liabilities with respect to
the specific matters described in item 3 of Section 4.3(d) of the Seller
Disclosure Letter, (ii) all liabilities and obligations under the contracts set
forth in Section 7.19(ii) of the Seller Disclosure Letter or Section 7.19(iii)
of the Seller Disclosure Letter, in each case whether arising before or after
the Closing, (iii) all liabilities of RESE arising prior to the Closing,
(iv) all liabilities under any Plans other than Assumed Benefit Plans, whether
arising before, on or after the Closing Date and (v) all One Shoreline
Liabilities.
          “Expert” shall have the meaning set forth in Section 2.3(b).
          “FERC” shall mean the Federal Energy Regulatory Commission or its
successor.
          “Final Allocation Schedule” shall have the meaning set forth in
Section 2.3(a).
          “GAAP” shall mean United States generally accepted accounting
principles.
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



          “General Solicitation” shall have the meaning set forth in
Section 7.17.
          “Governmental Authority” shall mean any court, federal, state, local,
tribal or foreign governmental, regulatory or quasi-regulatory body (including a
national securities exchange or other self-regulatory body) or authority,
including ERCOT.
          “Guarantee” shall have the meaning set forth in the recitals hereto.
          “Guarantor” shall have the meaning set forth in the recitals hereto.
          “Hazardous Materials” means all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined as such by,
or regulated as such under, any Environmental Law.
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
          “Indemnified Party” shall have the meaning set forth in Section 10.5.
          “Indemnifying Party” shall have the meaning set forth in Section 10.5.
          “Information Technology Systems” shall mean all hardware, software,
data and databases and networks, and documentation for any of the foregoing.
          “Insurance Policies” shall have the meaning set forth in Section 4.12.
          “Intellectual Property” shall mean all of the following in any
jurisdiction throughout the world: (i) patents and patent applications;
(ii) trademarks, trade names, service marks, trade dress and domain names,
together with the goodwill associated with any of the foregoing; (iii)
copyrights; (iv) trade secrets, know-how, and other confidential information;
(v) rights of publicity and privacy; and (vi) all applications and registrations
for any of the foregoing.
          “Intus Litigation” shall mean (i) the litigation filed in the United
States District Court for the Eastern District of Texas, Marshall Division, with
the caption IP CO., LLC d/b/a INTUS IQ vs. Reliant Energy, Inc., et al.; C.A.
No. 2: 090cv037, and (ii) any future litigation filed by IP CO., LLC or any of
its Affiliates against any Subject Company which alleges infringement of any of
its or their patents by the Allegedly Infringing Products and Services (provided
that any such future litigation shall be based upon the Allegedly Infringing
Products and Services sold, offered for sale, marketed, distributed,
manufactured, used or imported by the Seller or any of its Affiliates on or
prior to the Closing Date).
          “IP License Agreement” shall have the meaning set forth in
Section 3.2(e).
          “IRS” shall have the meaning set forth in Section 4.9(a).
          “IT Trust” shall mean the Reliant Energy IT Trust, a Delaware
statutory trust.

5



--------------------------------------------------------------------------------



 



          “Knowledge” shall mean, with respect to the Seller, the actual
knowledge of the individuals listed in Exhibit B-1 and, with respect to the
Purchaser, the actual knowledge of the individuals listed in Exhibit B-2.
          “Law” shall mean any federal, state, local, or foreign law, statute,
code, ordinance, rule, regulation, or other requirement (including common law)
enacted, promulgated, issued or entered by a Governmental Authority.
          “Leases” shall mean all leases, subleases, licenses, concessions and
other agreements (written or oral) pursuant to which any of the Subject
Companies hold any leasehold or subleasehold estate, or other rights to use or
occupy any land, building, structures, improvements, fixtures or other interests
in real property held by the Subject Companies.
          “Losses” shall mean any and all claims, liabilities, losses, causes of
action, fines, penalties, litigation, lawsuits, administrative proceedings,
administrative investigations, costs, and expenses, including reasonable
attorneys’ fees, court costs, and other costs of suit.
          “Master Separation Agreement” means the Master Separation Agreement,
dated as of December 31, 2000, as amended as of February 21, 2003, between
CenterPoint Energy, Inc., a Texas corporation formerly known as Reliant Energy,
Incorporated (“CenterPoint”), and the Seller.
          “Material IP Contracts” shall have the meaning set forth in
Section 4.17(c).
          “Merrill Lynch” shall mean, collectively, Merrill Lynch Commodities,
Inc., a Delaware corporation, Merrill Lynch & Co., Inc., a Delaware corporation,
and their Affiliates.
          “Merrill Lynch Agreement” shall mean the Credit Sleeve and
Reimbursement Agreement, dated as of September 24, 2006, and as amended and
restated as of August 1, 2007, among RE Supply, the other Subject Companies and
RESE as Reimbursement Guarantors, Merrill Lynch Commodities, Inc. as Sleeve
Provider and Merrill Lynch & Co., Inc. as ML Guarantee Provider, as amended from
time to time.
          “Merrill Lynch Litigation” shall mean the action filed on December 24,
2008 in the Supreme Court of the State of New York in New York County, and all
related proceedings.
          “Merrill Lynch New Agreement” shall mean, collectively, (i) the Credit
Sleeve and Reimbursement Agreement between Merrill Lynch and the Purchaser
and/or its Affiliate(s) substantially in the form attached as an exhibit to the
Commitment Letter, and (ii) the working capital facility for the benefit of the
Purchaser and/or its Affiliates in an amount not to exceed $100,000,000
substantially in the form attached to the Commitment Letter.
          “ML Arrangement Documents” shall have the meaning set forth in
Section 5.9(a).
          “Nonqualified Deferred Compensation Plan” shall have the meaning set
forth in Section 4.9(h).

6



--------------------------------------------------------------------------------



 



          “One Shoreline Liabilities” shall mean all liabilities arising out of
any failure to obtain the consent of One Shoreline Properties Ltd. under the
Lease Agreement for One Shoreline Plaza, dated as of April 12, 2002, as amended,
for any change of control of RERS arising from the consummation of the transfer
of the Company Interests contemplated by this Agreement.
          “Parties” shall mean the parties to this Agreement, collectively.
          “Party” shall mean any party to this Agreement, individually, as the
case may be.
          “Permitted Encumbrance” shall mean (a) Encumbrances for Taxes,
impositions, assessments, fees, rents or other governmental charges levied,
assessed or imposed (x) not yet due and payable or (y) being contested in good
faith in the ordinary course of business as presently being conducted by the
Subject Companies by appropriate proceedings; provided, however, that no such
Encumbrance described in this clause (y) that is in existence on the date of
this Agreement shall constitute a Permitted Encumbrance unless disclosed on the
Seller Disclosure Letter; provided, further, however, that for the avoidance of
doubt, the foregoing proviso shall not apply to any Encumbrance arising after
the date of this Agreement, (b) statutory Encumbrances (including materialmen’s,
warehousemen’s, mechanic’s, repairmen’s, landlord’s, and other similar
Encumbrances) arising in the ordinary course of business as presently being
conducted by the Subject Companies, (c) restrictive covenants, easements,
rights-of-way, including utility rights-of-way, servitudes and similar burdens
and defects, imperfections or irregularities of title that do not, individually
or in the aggregate, materially interfere with the use of the property burdened
thereby, (d) purchase money Encumbrances arising in the ordinary course of
business as presently being conducted by the Subject Companies, (e) Encumbrances
set forth in Section 1.1(a) of the Seller Disclosure Letter, (f) Encumbrances
under the Merrill Lynch Agreement and related documents to the extent the Seller
has previously made available such documents to the Purchaser in the data room,
(g) any Encumbrance, to the extent that the obligation secured thereby is
reflected on any balance sheet included in the Retail Financial Statements
attached hereto, (h) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation, and
(i) Encumbrances created by the Purchaser or any of its Affiliates, or their
respective successors and assigns.
          “Person” shall mean any natural person, corporation, company, general
or limited partnership, limited liability company, joint stock company, joint
venture, trust, bank, trust company, land trusts, business trust or other
organization, association or entity of any kind.
          “PJM” shall mean the PJM Interconnection, L.L.C. regional transmission
organization or its successor.
          “Plans” shall have the meaning set forth in Section 4.9(a).
          “Post-Closing Covenants” shall have the meaning set forth in
Section 10.1(b).
          “Pre-Closing Covenants” shall have the meaning set forth in
Section 10.1(b).
          “Proceeding” shall have the meaning set forth in Section 11.7.

7



--------------------------------------------------------------------------------



 



          “Proposed Allocation Schedule” shall have the meaning set forth in
Section 2.3(a).
          “Provider of Last Resort” shall have the meaning set forth in the
Texas Administrative Code, Title 16, Part II, Chapter 25.
          “PUCT” shall mean the Public Utility Commission of Texas, or any
successor entity.
          “Purchase Price” shall have the meaning set forth in Section 2.2.
          “Purchaser” shall have the meaning set forth in the preamble hereto.
          “Purchaser Disclosure Letter” has the meaning set forth in the
introduction to ARTICLE V.
          “Purchaser Indemnified Parties” shall mean the Purchaser and its
Affiliates and its and their officers, directors, employees, agents and
representatives.
          “Purchaser Material Adverse Effect” shall mean any effect, change,
circumstance or event that would prevent, materially delay or materially impair
(i) the Purchaser’s ability to consummate the transactions contemplated by this
Agreement or to perform its obligations under this Agreement or (ii) the
Guarantor’s ability to perform its obligations under the Guarantee.
          “Purchaser Required Consents” shall have the meaning set forth in
Section 5.2(b).
          “Purchaser Required Statutory Approvals” shall have the meaning set
forth in Section 5.2(c).
          “Purchaser Savings Plan” shall have the meaning set forth in
Section 7.6(h).
          “Purchaser Termination Fee” shall have the meaning set forth in
Section 9.2(a).
          “Purchaser’s Flex Plan” shall have the meaning set forth in
Section 7.6(c).
          “RE Supply” shall mean Reliant Energy Power Supply, LLC, a Delaware
limited liability company.
          “RE Supply Transfer” shall have the meaning set forth in Section 7.19.
          “Release” shall mean any release, spill, emission, discharge, leaking,
pumping, injection, deposit, disposal, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.
          “Reliant Names” shall have the meaning set forth in Section 7.11.
          “Representatives” shall have the meaning set forth in Section 7.1.

8



--------------------------------------------------------------------------------



 



          “RERH” shall mean Reliant Energy Retail Holdings, LLC, a Delaware
limited liability company.
          “RERR” shall mean RE Retail Receivables, LLC, a Delaware limited
liability company.
          “RERS” shall mean Reliant Energy Retail Services LLC, a Delaware
limited liability company.
          “RESE” shall mean Reliant Energy Solutions East, LLC, a Delaware
limited liability company.
          “RESE Transfer” shall have the meaning set forth in Section 7.19.
          “REST” shall mean Reliant Energy Services Texas, LLC, a Delaware
limited liability company.
          “REST and RETR Interests” shall have the meaning set forth in
Section 2.1.
          “Restraints” shall have the meaning set forth in Section 8.1(a).
          “Restricted Business” shall have the meaning set forth in
Section 7.18(a).
          “Retail Business” shall mean Seller’s retail electric business (mass
and C&I) in ERCOT and the businesses incidental and related thereto in ERCOT,
which is conducted through the Subject Companies.
          “Retail Business Intellectual Property” shall mean all of the
Intellectual Property described in Section 4.17(e).
          “Retail Electric Provider” shall have the meaning set forth in the
Texas Administrative Code, Title 16, Part II, Chapter 25.
          “Retail Financial Statements” shall have the meaning set forth in
Section 4.5.
          “Retail Material Adverse Effect” shall mean any change, circumstance
or event that has a material adverse effect on either (a) the Seller’s ability
to consummate the transactions contemplated by this Agreement or (b) the
business, results of operations, or financial condition of the Subject
Companies, taken as a whole, excluding any such change, circumstance or event to
the extent resulting from or related to (i) any event, change, effect,
development, condition or occurrence in or affecting the economy or the
financial, credit, banking, commodities or capital markets in the United States
or elsewhere in the world or in any specific jurisdiction or geographical area;
(ii) any changes in general economic (including changes in foreign exchange
rates), political or regulatory conditions in the electricity retail industry or
the electric transmission or distribution industry that do not affect the
Subject Companies in a significantly disproportionate manner relative to other
electricity retail companies operating in the ERCOT region; (iii) the
announcement or the existence of, or the pendency or consummation of, or
compliance with, this Agreement or the transactions contemplated hereby,
including any loss or

9



--------------------------------------------------------------------------------



 



threatened loss of, or adverse change or threatened adverse change in, the
relationship of any of the Subject Companies with its customers, employees,
regulators, financing sources or suppliers to the extent caused by the pendency
or announcement of the transactions contemplated by this Agreement except to the
extent continuing such a relationship requires contractually or by Law the
consent of a third party which is not obtained; (iv) any changes or developments
in international, national, regional, state or local retail markets for electric
power including those due to actions by competitors except to the extent it
results in a significantly disproportionate effect on the Subject Companies
relative to other electricity retail companies operating in the ERCOT region;
(v) any changes or developments in national, regional, state or local retail
electric power prices; (vi) any taking of any action at the request of the
Purchaser; (vii) any changes in commodities prices or hedging markets therefor;
(viii) any adoption, implementation, promulgation, repeal, modification or
reinterpretation of any rule, regulation, statute, ordinance, order, protocol or
any other Law of or by any Governmental Authority, independent system operator,
regional transmission organization or market administrator except to the extent
it results in a significantly disproportionate effect on the Subject Companies
relative to other electricity retail companies operating in the ERCOT region;
(ix) any changes in GAAP or accounting standards or interpretations thereof;
(x) weather or any weather related event, (xi) any act of God or other calamity,
national or international, political or social conditions (including the
engagement by any country in hostilities, whether commenced before, on or after
the date hereof, and whether or not pursuant to the declaration of a national
emergency or war), or the occurrence of any military or terrorist attack; and
(xii) any changes in the Seller’s credit rating, or the failure of the Seller to
meet projections or forecasts, whether internal or maintained by analysts
(provided that the exception in this clause (xii) shall not by itself prevent or
otherwise affect any event, change, effect, development or occurrence underlying
such change or failure from being taken into account in determining whether a
Retail Material Adverse Effect has occurred; and (xiii) any change or effect
which is cured (including by the payment of money) before the earlier of the
Closing or the termination of this Agreement pursuant to Section 9.1; provided
that any such cure shall be acceptable to the Purchaser in its reasonable
discretion.
          “Retail Properties” shall have the meaning set forth in Section 4.13.
          “Retail Subsidiary” shall mean RE Supply, RERR, RERH, and RERS. For
the purposes of Sections 4.1, 4.2(a), 4.3(b), 4.3(d), 4.4, 4.6(a), 4.7, 4.12,
4.13, 4.14, 4.15, 4.16, 6.1, 7.1 and 7.16 of this Agreement, with respect to the
Seller, “Retail Subsidiaries” shall also be deemed to include the Trademark
Trust and the IT Trust.
          “Retained Policies” shall mean any and all policies of insurance as in
effect on the Closing Date, whether or not covering the assets or operations of
the Subject Companies, that are or have been maintained or managed through the
Seller, including general liability (including products/completed operations),
property, automobile liability, excess liability, director’s and officer’s, and
workers’ compensation/employer’s liability insurance.
          “RETR” shall mean Reliant Energy Texas Retail, LLC, a Delaware limited
liability company.

10



--------------------------------------------------------------------------------



 



          “[*****]” shall have the meaning set forth in Section 8.2(i).
          “[*****]” shall have the meaning set forth in Section 8.2(i).
          “SEC” shall mean the Securities and Exchange Commission or its
successor.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Seller” shall have the meaning set forth in the preamble hereto.
          “Seller Affiliate Plan” shall have the meaning set forth in
Section 4.9(a).
          “Seller Affiliate Savings Plan” shall have the meaning set forth in
Section 7.6(h).
          “Seller Disclosure Letter” shall have the meaning set forth in the
introduction to ARTICLE IV.
          “Seller Indemnified Parties” shall mean the Seller and its Affiliates
and its and their officers, directors, employees, agents and representatives.
          “Seller Required Consents” shall have the meaning set forth in
Section 4.3(b).
          “Seller Required Statutory Approvals” shall have the meaning set forth
in Section 4.3(c).
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



          “Seller SEC Reports” shall mean all reports, schedules, registration
statements and definitive proxy statements and all exhibits thereto filed with
or furnished to the SEC by the Seller pursuant to the requirements of the
Securities Act or the Exchange Act during the period beginning January 1, 2007
and ending two days prior to the date hereof (as such documents have been
amended since the time of their filing or furnishing prior to two days prior to
the date hereof).
          “Seller’s Flex Plan” shall have the meaning set forth in
Section 7.6(c).
          “Seller’s Risk Management Policy” shall mean the Seller’s risk
management policy applicable to the Subject Companies included as Items 45.1.1
and 45.1.2 in the data room.
          “Severance Plan” shall have the meaning set forth in Section 7.6(k).
          “Significant Restricted Business” shall have the meaning set forth in
Section 7.18(f)(ii).
          “Source Code” shall have the meaning set forth in Section 3.2(q).
          “Straddle Period” shall have the meaning set forth in Section 7.7(b).
          “Subject Companies” shall mean the Company and the Retail
Subsidiaries.
          “Subject Company Permits” shall have the meaning set forth in
Section 4.4.
          “Subsidiary” shall mean, with respect to a particular Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (a) beneficially owns, either directly or indirectly, more than 50%
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interest, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote or to direct the voting of sufficient securities to elect a majority of
the board of directors or similar governing body. For the purposes of
Sections 7.12 and 7.18(c) of this Agreement, with respect to the Seller,
“Subsidiaries” shall also be deemed to include the IT Trust.
          “Takeover Proposal” shall mean any bona fide proposal or offer from
any Person or group of Persons relating to (i) any direct or indirect
acquisition or purchase of a majority of the assets (by fair market value) of
NRG Energy, Inc. and its Subsidiaries, taken as a whole, or the equity interest
in NRG Energy, Inc. (by vote or value), including any tender offer or exchange
offer that if consummated would result in any Person or group of Persons
beneficially owning a majority of the equity interest in NRG Energy, Inc. (by
vote or value), or (ii) any merger, consolidation, share exchange, business
combination, recapitalization, reorganization, liquidation, dissolution or
similar transaction involving NRG Energy, Inc. (x) that results in any Person or
group of Persons beneficially owning a majority of the equity securities of NRG
Energy, Inc. (by vote or value) or (y) following which the voting securities of
NRG Energy, Inc. outstanding immediately prior to such transaction do not
represent (either by remaining outstanding or by being converted into equity
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of NRG Energy, Inc. or such surviving
entity or any parent thereof outstanding immediately after such transaction.

12



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the offer dated November 12, 2008, by Exelon
Xchange Corporation for all outstanding shares of common stock of NRG Energy,
Inc. shall not be deemed a Takeover Proposal, unless it is amended, for purposes
of this Agreement.
          “Tax” or “Taxes” shall mean all taxes, charges, fees, levies,
penalties or other assessments imposed by any United States federal, state,
local, county, provincial or non-United States Tax Authority, including income,
excise, sales and use, transfer, franchise, real and personal property, gross
receipt, capital stock, production, business and occupation, estimated profits,
capital gains, goods and services, environmental, value added, alternative or
add-on minimum, harmonized, stock transfer, real property transfer, stamp,
registration, documentary, recording, disability, employment, payroll,
severance, withholding tax, social security, welfare, ad valorem, license or
other taxes of any kind whatsoever, including any interest, penalties or
additions attributable thereto, whether disputed or not.
          “Tax Authority” shall mean any United States, non-United States,
federal, national, state, provincial, county or municipal or other local
government, any subdivision, agency, commission or authority thereof, or any
quasi-governmental body exercising any taxing authority or any other authority
exercising Tax regulatory authority.
          “Tax Indemnitor” shall have the meaning set forth in
Section 7.7(e)(i).
          “Tax Return” shall mean any return, report, declaration, claim for
refund, information return or other document (including any related or
supporting information, and any amendments thereof) supplied to any Tax
Authority with respect to Taxes.
          “Tendril” shall mean Tendril Networks, Inc.
          “Tendril Agreement” shall mean the Energy Management System Agreement,
dated May 12, 2008, between Tendril and RERS.
          “Termination Date” shall have the meaning set forth in Section 9.1(c).
          “Texas Retail Licenses” shall have the meaning set forth in
Section 4.4.
          “Third Party Claim” shall have the meaning set forth in
Section 10.5(b).
          “Trademark Assignment” shall have the meaning set forth in
Section 3.2(c).
          “Trademark Trust” shall means the Reliant Energy Trademark Trust, a
Delaware statutory trust.
          “Trademarks” shall mean the trademarks, service marks, trade names,
logos, corporate names and domain names set forth or described on Section 1.1(b)
of the Seller Disclosure Letter, and all variations, derivations and
translations thereof, including any registrations and applications therefor, any
renewals and extensions of the registrations, and all other corresponding rights
that are or may be secured under the Laws of the United States or any foreign
country, together with the goodwill associated with any of the foregoing, and
the right to all income, royalties or payments due or payable with respect
thereto and the right to sue and

13



--------------------------------------------------------------------------------



 



recover for, and the right to profits or damages, due or accrued, arising out
of, or in connection with, any and all past, present or future infringements or
dilution of or damage to any of the foregoing or the associated goodwill.
          “Transfer Taxes” shall have the meaning set forth in Section 7.7(a).
          “Transferred Account Balances” shall have the meaning set forth in
Section 7.6(c).
          “Transition Services Agreement” shall have the meaning set forth in
Section 3.2(f).
          “Unresolved Allocation Changes” shall have the meaning set forth in
Section 2.3(b).
          “Violation” shall have the meaning set forth in Section 4.3(b).
          “WARN Act” shall have the meaning set forth in Section 4.10(f).
          “Welfare Benefits” shall have the meaning set forth in Section 7.6(i).
          Section 1.2 Interpretation. When a reference is made in this Agreement
to Sections, such reference shall be to a Section of this Agreement,
respectively, unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” Any item or other
matter referenced or disclosed in one section of the Seller Disclosure Letter or
the Purchaser Disclosure Letter, as the case may be, shall be deemed to have
been referenced or disclosed in all sections of such disclosure letter where
such reference or disclosure is required to the extent it is reasonably
ascertainable that such disclosure pertains to such other section. In the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement. As used in this Agreement, “the
date hereof” means February 28, 2009. Whenever the words “past practice” are
used in this Agreement, they shall be deemed to mean the past practices of the
Seller and/or the Subject Companies, as the context may require, as such
practices may have been changed, modified, supplemented or eliminated based on
the restructuring of the hedging and supply approach for the retail business and
the wind down of the commercial and industrial retail business conducted by the
Subject Companies; provided that such practice is consistent with the Seller’s
Risk Management Policy, the Seller’s other internal compliance procedures, and
prudent industry practice. For purposes of the preceding sentence, the phrase
“prudent industry practice” is not intended to be limited to the optimum
practice or method to the exclusion of others, but rather are intended to
include practices, methods or acts generally accepted in the retail electric
industry in ERCOT during the relevant period in light of the circumstances. All
reference to the “data room” shall mean the data room maintained by the Seller
in connection with the transactions contemplated herein, as it existed two
(2) days prior to the date hereof. The Seller, at its own cost and expense,
shall maintain and provide electronic access for the Purchaser

14



--------------------------------------------------------------------------------



 



(including download capability) to a copy of the data room as it existed two
days prior to the date hereof for one year after the Closing Date.
ARTICLE II
PURCHASE AND SALE OF SUBJECT MEMBERSHIP INTERESTS
          Section 2.1 Sale and Transfer of Company Interests. Subject to the
terms and conditions of this Agreement, at the Closing, the Seller agrees to
sell, convey, assign, transfer and deliver to the Purchaser, and the Purchaser
agrees to purchase and accept from the Seller, the Company Interests and all
outstanding membership interests in REST and RETR (the “REST and RETR
Interests”). Subject to the terms and conditions of this Agreement, in exchange
for the Company Interests and the REST and RETR Interest, the Purchaser agrees
to deliver to the Seller, and the Seller agrees to accept, the Purchase Price,
in cash, without deduction or setoff of any kind, which delivery will be made by
wire transfer in immediately available funds at the Closing to the bank account
or accounts designated by the Seller no later than three Business Days prior to
the Closing.
          Section 2.2 The Purchase Price. Subject to the terms and conditions of
this Agreement, in consideration of the aforesaid sale, conveyance, assignment,
transfer and delivery to the Purchaser of the Company Interests, the Purchaser
shall pay to the Seller an amount in cash equal to $287,500,000 (the “Purchase
Price”).
          Section 2.3 Allocation of the Purchase Price.
               (a) The Purchase Price, plus any liabilities deemed assumed for
United States federal income tax purposes, shall be allocated among the assets
of the Company, the Retail Subsidiaries, REST and RETR in accordance with a
schedule to be prepared by the Purchaser using the allocation method provided by
Section 1060 of the Code and the regulations thereunder and consistent with any
fair market value appraisals obtained by the Purchaser in connection with the
transactions contemplated herein, and the Parties shall cooperate to comply with
all substantive and procedural requirements of Section 1060 of the Code. In that
regard, the Purchaser shall provide the Seller with the Purchaser’s proposed
allocation as soon as practicable after, and in no event later than 90 days
after, the Closing (the “Proposed Allocation Schedule”). The Seller will have
sixty (60) days following delivery of the Proposed Allocation Schedule during
which to notify the Purchaser in writing (an “Allocation Notice of Objection”)
of any objections to the Proposed Allocation Schedule, setting forth in
reasonable detail the basis of its objections. If the Seller fails to deliver an
Allocation Notice of Objection in accordance with this Section 2.3(a), the
Proposed Allocation Schedule shall be conclusive and binding on all Parties and
shall become the “Final Allocation Schedule”. If the Seller submits an
Allocation Notice of Objection, then (i) for sixty (60) days after the date the
Purchaser receives the Allocation Notice of Objection, the Seller and the
Purchaser will use their commercially reasonable efforts to agree on the
allocations and (ii) failing such agreement within sixty (60) days of such
notice, the matter will be resolved in accordance with Section 2.3(b).
               (b) Any amounts remaining in dispute at the conclusion of such
60 day period that were properly included in the Allocation Notice of Objection
(the “Unresolved Allocation Changes”) shall be submitted to KPMG LLP or such
other international accounting or

15



--------------------------------------------------------------------------------



 



financial services firm as the Parties shall otherwise agree (the “Expert”). The
Expert shall be instructed to determine its best estimate of the allocation
schedule based on its determination of the Unresolved Allocation Changes and
provide a written description of the basis for its determination of the
allocations therein within 45 days after the matter has been submitted to the
Expert, which written determination shall be final, binding and conclusive on
the Parties and shall be included in the Final Allocation Schedule. Each of the
Parties shall furnish, at its own expense, the Expert and the other Party with
such documents and other written information as the Expert may request. The fees
and expenses of the Expert shall be borne 50 percent by the Seller and
50 percent by the Purchaser. Each Party will bear the costs of its own counsel,
witnesses (if any) and employees.
               (c) The Parties agree (i) to be bound by the Final Allocation
Schedule for purposes of determining any Taxes, (ii) to prepare and file their
Tax Returns on a basis consistent with the Final Allocation Schedule, and
(iii) not to take any position inconsistent with the Final Allocation Schedule
on any applicable Tax Return or in any proceeding before any Tax Authority. The
Parties will revise the Final Allocation Schedule to the extent necessary to
reflect any payment made pursuant to Section 7.7 or Section 10.2. In the case of
any such payment, the Purchaser shall prepare and deliver to the Seller a
revised Final Allocation Schedule, and the Parties hereto shall follow the
procedures outlined above with respect to review, dispute and resolution in
respect of such revision.
ARTICLE III
THE CLOSING
          Section 3.1 Closing. The consummation of the sale and transfer of the
Company Interests by the Seller to the Purchaser (the “Closing”) shall take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1000
Louisiana, 68th Floor, Houston, Texas 77002 on the last day of the calendar
month during which the last of the conditions set forth in ARTICLE VIII hereof
(except for those conditions which by their nature can only be fulfilled at the
Closing, but subject to the satisfaction or waiver of those conditions) is
fulfilled (or waived by the Party entitled to waive such condition), or at such
other time, date and place as the Seller and the Purchaser shall mutually agree
(the “Closing Date”), and shall be deemed effective as of 11:59 P.M. Central
prevailing time on such date.
          Section 3.2 Deliveries by the Seller. At the Closing, the Seller shall
deliver to the Purchaser:
               (a) An assignment agreement transferring all of the Company
Interests and the REST and RETR Interests, substantially in the form attached
hereto as Exhibit A, duly and validly executed by the Seller and otherwise
sufficient to vest in the Purchaser good title to the Company Interests and the
REST and RETR Interests;
               (b) To the extent they are not Continuing Employees, the
resignations of the managers and officers of the Company, the Retail
Subsidiaries, REST and RETR, other than the Independent Manager(s) (as defined
in the respective Limited Liability Company Agreement of the Company and each
Retail Subsidiary, each dated as of December 1, 2006);

16



--------------------------------------------------------------------------------



 



               (c) An assignment agreement transferring all of the Trademarks to
RERH, substantially in the form attached hereto as Exhibit C, duly and validly
executed by the Seller, the Trademark Trust and other Affiliates of the Seller
(other than any Subject Company) (the “Trademark Assignment”);
               (d) An assignment agreement transferring to RERH all Intellectual
Property (other than the Trademarks) owned by the Seller, the IT Trust or any
other Affiliates of Seller (other than any Subject Companies) and used
exclusively or primarily in the Retail Business as being conducted as of the
date hereof, substantially in the form attached hereto as Exhibit D, duly and
validly executed by the Seller, the IT Trust and such Affiliates;
               (e) An intellectual property license agreement between the
Seller, the IT Trust, and other Affiliates of the Seller (other than the Subject
Companies), and RERH, substantially in the form attached hereto as Exhibit E,
duly and validly executed by the Seller and the IT Trust (the “IP License
Agreement”);
               (f) A transition services agreement substantially in the form
attached hereto as Exhibit F (the “Transition Services Agreement”), duly and
validly executed by the Seller and the IT Trust, provided, however, that for the
avoidance of doubt in the event that MLCI determines in good faith prior to the
Closing that an amendment to the services provided by the Seller or any of its
Affiliates to RERH or its Affiliates under the Transition Services Agreement is
required in order to add additional Information Technology Systems-related
services which are provided by the Seller, the IT Trust or any other Affiliates
of the Seller to RERH or its Affiliates as of the date hereof or immediately
prior to the Closing, (i) the Seller, the IT Trust and RERH shall amend the
Transition Services Agreement to include such services, and (ii) such services
shall be priced using the same methodologies used for comparable services set
forth in the Transition Services Agreement;
               (g) A certificate under Section 1445(b)(2) of the Code providing
that the Seller is not a foreign person;
               (h) A certificate dated as of the Closing Date and duly executed
by an officer of the Seller regarding the satisfaction of the conditions set
forth in Section 8.2(a), Section 8.2(b), Section 8.2(d), and Section 8.2(g),
substantially in the form attached hereto as Exhibit G;
               (i) Assignment and assumption agreements assigning to RERH all
rights and obligations of the Seller, the IT Trust or another Subsidiary of the
Seller (other than any Subject Company), as applicable, under the contracts and
other agreements set forth in Section 3.2(i) of the Seller Disclosure Letter,
substantially in the form attached hereto as Exhibit H, duly and validly
executed by the Seller, the IT Trust or such Subsidiary, as applicable and
counterparties, as applicable;
               (j) A release of the liens described in Section 4.2 of the Seller
Disclosure Schedule and any other liens for borrowed money on the Company
Interests, the REST and RETR Interests, the assets of the Subject Companies,
REST and RETR or the assets

17



--------------------------------------------------------------------------------



 



transferred to the Company pursuant to Section 3.2(c), Section 3.2(d),
Section 3.2(i) or Section 7.20;
               (k) A duly executed Sublease Agreement, between Reliant Energy
Corporate Services, LLC and RERR, substantially in the form attached hereto as
Exhibit I;
               (l) Assignment and Assumption agreements substantially in the
form attached hereto as Exhibit J, transferring the Excluded Liabilities to the
Seller or its Affiliate(s) other than the Company, the Retail Subsidiaries, REST
or RETR;
               (m) Copies of Intellectual Property other than Source Code
required to be transferred to any of the Subject Companies under this Agreement
(to the extent not in the possession of the Subject Companies prior to the
Closing and not contained on hardware being transferred to RERH at Closing in
accordance with Section 7.15(a)(vi)), as well as any records of applications and
registrations of such Intellectual Property, and any other documentation related
thereto;
               (n) An assignment agreement transferring to RERH all telephone
numbers used by the Seller or any Affiliates of the Seller (other than any
Subject Companies) that are (i) used by customers of the Retail Business for
service-related or information-related issues or (ii) used by employees of any
Subject Company and that are accessed by means of the phone switch being
transferred to any Subject Company pursuant to the transactions contemplated by
this Agreement, substantially in the form attached hereto as Exhibit D, duly and
validly executed by the Seller and such Affiliates;
               (o) An assignment agreement transferring to RERH all internet
protocol address blocks registered in the name of the Seller or any Affiliates
of the Seller (other than any Subject Companies) that are set forth on
Section 3.2(o) of the Seller Disclosure Letter, substantially in the form
attached hereto as Exhibit D, duly and validly executed by the Seller and such
Affiliates;
               (p) Copies of, or upon request access to, source code (to the
extent not in the possession of the Subject Companies prior to the Closing and
not contained on hardware being transferred to RERH at Closing in accordance
with Section 7.15(a)(vi)) for software included in the Retail Business
Intellectual Property that is (i) owned by Seller or any of its Affiliates, or
(ii) licensed from a third party under an agreement that (a) provides the
licensee with source code access and (b) is being assigned to any of the Subject
Companies at the Closing (collectively, the “Source Code”);
               (q) A bill of sale and assignment transferring to RERH the assets
referred to in Section 7.15(a)(vi) of the Seller Disclosure Schedule,
substantially in the form attached hereto as Exhibit Q, duly and validly
executed by the Seller, the IT Trust and other Affiliates of the Seller, as
applicable; and
               (r) Such other documents, instruments and writings as may be
reasonably required to be delivered by the Seller to the Purchaser at Closing to
effect the transactions contemplated by this Agreement.

18



--------------------------------------------------------------------------------



 



          Section 3.3 Deliveries by the Purchaser. At the Closing, the Purchaser
shall deliver to the Seller:
               (a) The Purchase Price, in cash, which will be made by wire
transfer in immediately available funds to the bank account or accounts
designated by the Seller prior to the Closing;
               (b) The Transition Services Agreement, duly and validly executed
by RERH;
               (c) A certificate dated as of the Closing Date and duly executed
by an officer of the Purchaser regarding the satisfaction of the conditions set
forth in Section 8.3(a) and Section 8.3(b), substantially in the form attached
hereto as Exhibit M;
               (d) The IP License Agreement, duly executed by RERH; and
               (e) Any other documents, instruments and writings required to be
delivered by the Purchaser to the Seller at Closing pursuant to this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
          The Seller represents and warrants to the Purchaser that, except as
set forth in the disclosure letter delivered by the Seller on the date hereof
(the “Seller Disclosure Letter”) (each section of which qualifies the
correspondingly numbered representation, warranty or covenant to the extent
specified therein and such other representations, warranties or covenants to the
extent a matter in such section is disclosed in such a way as to make its
relevance to such other representation, warranty or covenant reasonably
ascertainable):
          Section 4.1 Organization and Qualification. The Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. Each of the Subject Companies (other than the IT Trust
and the Trademark Trust) is a limited liability company, and each of the IT
Trust and, subject to Section 7.11, the Trademark Trust is a Delaware trust, in
each case, duly organized, validly existing and in good standing under the Laws
of the State of Delaware, has all requisite power and authority to own, lease
and operate its assets and properties to the extent owned, leased and operated
and to carry on its business as it is now being conducted and is duly qualified
and in good standing to do business in each jurisdiction in which the nature of
its business or the ownership or leasing of its assets and properties makes such
qualification necessary other than in such jurisdictions where the failure to be
so qualified or in good standing would not, individually or in the aggregate,
have a Retail Material Adverse Effect. The Seller has delivered or made
available to the Purchaser accurate and complete copies of the limited liability
company agreements (or similar organizational documents) of the Subject
Companies.
          Section 4.2 Capitalization; Subsidiaries. The Seller has good and
valid title to, holds of record and owns beneficially all of the Company
Interests free and clear of any Encumbrances, other than (i) restrictions on
transfer that may be imposed by federal or state securities Laws, (ii)
encumbrances that arise out of any actions taken by or on behalf of the

19



--------------------------------------------------------------------------------



 



Purchaser or its Affiliates, or (iii) Permitted Encumbrances. All of the Company
Interests have been duly authorized, validly issued and are fully paid and
nonassessable and are not subject to any voting trusts or similar pledge
agreements. The Company Interests and the one unit of Class B membership units
held by Merrill Lynch Commodities, Inc. constitute all of the issued and
outstanding membership interests of the Company and no membership interests of
the Company are held in treasury. Section 4.2 of the Seller Disclosure Letter
sets forth the equity interests held in the Company.
               (a) One or more Subject Companies has good and valid title to,
holds of record and owns beneficially all of the outstanding membership
interests in each Retail Subsidiary (other than the IT Trust and the Trademark
Trust) free and clear of any Encumbrances, other than (i) restrictions on
transfer that may be imposed by federal or state securities Laws,
(ii) encumbrances that arise out of any actions taken by or on behalf of the
Purchaser or its Affiliates, or (iii) Permitted Encumbrances. All of the
membership interests of each Retail Subsidiary are validly issued, fully paid
and nonassessable. No membership interests of any Retail Subsidiary are held in
treasury. Section 4.2(a) of the Seller Disclosure Letter sets forth the equity
interests held in each Retail Subsidiary, REST and RETR. The Seller and a
Subject Company each owns 50% of the beneficial trust interest in each of the IT
Trust and, subject to Section 7.11, the Trademark Trust, free and clear of any
Encumbrances, other than (i) restrictions on transfer that may be imposed by
federal or state securities Laws, (ii) encumbrances that arise out of any
actions taken by or on behalf of the Purchaser or its Affiliates, (iii) with
respect to the Seller’s 50% beneficial trust interest, the Encumbrances referred
to in Section 4.2 of the Seller Disclosure Schedule or (iv) Permitted
Encumbrances.
               (b) There are no options, warrants, calls, rights, purchase
options, rights of first refusal, rights of first offer, commitments or
agreements of any character to which the Seller or any of the Subject Companies,
REST, or RETR is a party or by which it is bound obligating the Seller or any
Subject Company to issue, deliver or sell, or cause to be issued, delivered or
sold, any new or existing membership, partnership or equity interests of any
Subject Company or obligating the Seller or any Subject Company to grant, extend
or enter into any such option, warrant, call, right, commitment, purchase
option, right of first refusal, right of first offer, or agreement.
               (c) Except for the Retail Subsidiaries, the IT Trust and the
Trademark Trust, there are no other corporations, partnerships, joint ventures,
associations or other entities in which any Subject Company, REST, or RETR owns,
of record or beneficially, any direct or indirect equity interest or any right
(contingent or otherwise) to acquire the same.
          Section 4.3 Authority; Non-Contravention; Statutory Approvals;
Compliance.
               (a) Authority. The Seller has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by the Seller of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Seller. No
vote of, or consent by, the holders of any class or series of stock issued by
the Seller is necessary to authorize the execution and delivery by the Seller of
this Agreement or the consummation by it of the transactions contemplated
hereby. This Agreement has been

20



--------------------------------------------------------------------------------



 



duly executed and delivered by the Seller and, assuming the due authorization,
execution and delivery hereof by the Purchaser, constitutes the valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
               (b) Non-Contravention. The execution and delivery of this
Agreement by the Seller does not, and the consummation of the transactions
contemplated hereby will not, violate or result in a breach of any provision of,
constitute a default (with or without notice or lapse of time or both) under,
result in the termination or modification of, result in a right of termination,
cancellation or acceleration of any obligation or the loss of a benefit under,
or result in the creation of any Encumbrance upon any of the properties or
assets of any Subject Company, REST, or RETR (any such violation, breach,
default, right of termination, modification, cancellation or acceleration or
creation, is referred to herein as a “Violation” with respect to the Seller and
the Subject Companies and such term when used in ARTICLE V has a correlative
meaning with respect to the Purchaser and its Subsidiaries) pursuant to any
provisions of (i) the articles of incorporation, by-laws, limited liability
company agreement, trust agreement or similar governing documents of the Seller,
any Subject Company, REST, or RETR, (ii) subject to obtaining the Seller
Required Statutory Approvals, any Law, judgment, decree, order, injunction,
writ, permit or license of any Governmental Authority applicable to the Seller,
any Subject Company or any of their respective properties or assets, or
(iii) subject to obtaining the third-party consents set forth in
Section 4.3(b)(iii) of the Seller Disclosure Letter (the “Seller Required
Consents”), any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, contract, lease or other instrument, obligation
or agreement of any kind to which the Seller or any Subject Company is a party
or by which they or any of their respective properties or assets may be bound,
except in the case of clause (ii) or (iii) for any such Violation which,
individually or in the aggregate, would not reasonably be expected to have a
Retail Material Adverse Effect.
               (c) Statutory Approvals. Except for (i) the filings by the
Seller, the Subject Companies and/or the Purchaser, as applicable, required
under the HSR Act, (ii) the applicable requirements of the Exchange Act, and
(iii) any filings with or approvals from the Governmental Authorities set forth
in Section 4.3(c) of the Seller Disclosure Letter, if any, and (iv) acceptance
by FERC, without material condition, of the cancellation of the market-based
rate tariff of RE Supply (the filings and approvals referred to in clauses
(i) through (iv) collectively referred to as the “Seller Required Statutory
Approvals”), and the Purchaser Required Statutory Approvals, no material
declaration, filing or registration with, or notice to or authorization, consent
or approval of, any Governmental Authority is necessary for the execution and
delivery of this Agreement by the Seller or the consummation by the Seller of
the transactions contemplated hereby (it being understood that references in
this Agreement to “obtaining” such Seller Required Statutory Approvals shall
mean making such declarations, filings or registrations, giving such notices,
obtaining such authorizations, consents or approvals; and having such waiting
periods expire as are appropriate to comply with Law). The only
FERC-jurisdictional assets of RE Supply are (x) the PJM confirmations for the
physical sale of electricity by RE Supply outside of ERCOT under the agreements
referred to in Section 7.19(ii) of the Seller Disclosure Letter, its membership
and settlement account with PJM (to the extent applicable) and items 7 and 8 of
“Trading Related Agreements” in Section 4.14 of the Seller

21



--------------------------------------------------------------------------------



 



Disclosure Letter and (y) the RE Supply market-based rate tariff as accepted for
filing by FERC. None of the agreements that will be assigned and assumed as of
the Closing pursuant to Section 7.19(ii) or set forth as items 7 and 8 “Trading
Related Agreements” in Section 4.14 of the Seller Disclosure Letter relate to
the Retail Business, and none of the transactions for the sale, purchase or
hedging of energy, fuel, renewable energy credits, or other energy-related
products that will be retained by the Seller and its Affiliates (other than the
Subject Companies) as of the Closing relate to the ERCOT region.
               (d) Compliance. None of the Subject Companies is, or has been for
the past twenty-four (24) months, in violation of, or to the Knowledge of the
Seller is, or has been for the past twenty-four (24) months, under investigation
with respect to any violation of, or has been given notice of or been charged
with any violation of, any Law, except for any violation that would not
reasonably be expected to result in a penalty or loss that is material to the
Subject Companies, taken as a whole. None of the Subject Companies is in breach
or violation of or in default in the performance or observance of any term or
provision of, and no event has occurred which, with lapse of time or action by a
third party, could result in a default by the Company or any Retail Subsidiary
under their respective articles of incorporation, by-laws, limited liability
company agreements or similar governing documents. Section 4.3(d) of the Seller
Disclosure Letter contains a list of all pending and, to the Seller’s Knowledge,
threatened material investigations of any of the Subject Companies with respect
to violation of Law. This Section 4.3(d) does not relate to matters with respect
to (i) litigation matters (which are the subject of Section 4.7), (ii) Laws
relating to Taxes and other Tax matters (which are the subject of Section 4.8),
(iii) Plans, ERISA and other employee benefit matters (which are the subject of
Section 4.9), (iv) labor and employment matters (which are the subject of
Section 4.9(g)), or (v) Environmental Laws and other environmental matters
(which are the subject of Section 4.18).
          Section 4.4 Permits. The Subject Companies have all material permits,
licenses, franchises, variances, exemptions, orders and other governmental and
operational authorizations, consents and approvals necessary to conduct their
businesses as presently conducted (collectively, the “Subject Company Permits”).
The Subject Companies are not in violation of the terms of any Subject Company
Permit, except for violations which, individually or in the aggregate, would not
reasonably be expected to result in Subject Company liability that is material
to the Subject Companies, taken as a whole. Each of the Subject Companies, as
appropriate or necessary, is (i) registered as a power marketer with the PUCT,
(ii) certified as a Retail Electric Provider by the PUCT, or (iii) designated as
a Provider of Last Resort (all such registrations, certifications, and
designations of the Subject Companies collectively, the “Texas Retail
Licenses”). Section 4.4 of the Seller Disclosure Letter contains a list of all
Texas Retail Licenses held by each Subject Company. Seller or the relevant
Subject Company has made all material filings and notifications with the PUCT
with respect to the Texas Retail Licenses. The Texas Retail Licenses are in good
standing and in full force and effect, and each Subject Company is in compliance
in all material respects with all requirements of the PUCT for it to sell or
market electric energy in the ERCOT region.
          Section 4.5 Seller SEC Reports; Financial Statements. The filings
required to be made by the Seller under the Securities Act and the Exchange Act
since January 1, 2007 have been filed with the SEC and complied, as of their
respective dates, in all material respects with all applicable requirements of
the appropriate statutes and the rules and regulations thereunder.

22



--------------------------------------------------------------------------------



 



As of their respective dates, solely with respect to the Retail Business, the
Seller SEC Reports did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The most recent audited consolidated financial statements
and any subsequent unaudited interim financial statements of the Company and its
Subsidiaries (collectively, the “Retail Financial Statements”) have been
prepared in accordance with GAAP applied on a consistent basis during the period
involved (except as may be stated in the notes thereto) and fairly present, in
all material respects, the consolidated financial position and the consolidated
results of operations and cash flows (and changes in financial position, if any)
of the Company and its Subsidiaries as of the time and for the period referred
to therein, subject, in the case of unaudited financial statements, to normal,
recurring audit adjustments. The audited Retail Financial Statements are
included in the Seller SEC Report or Form 10-K for the year ended December 31,
2007. The September 30, 2008 unaudited Retail Financial Statements are attached
hereto.
          Section 4.6 Absence of Certain Changes or Events; Absence of
Undisclosed Liabilities.
               (a) Since September 30, 2008 through the date hereof, except as
disclosed in the Seller SEC Reports (to the extent a matter is disclosed in such
Seller SEC Reports in a way as to make its relevance reasonably ascertainable),
there has not been any development or combination of developments affecting the
Subject Companies that would have, individually or in the aggregate, a Retail
Material Adverse Effect.
               (b) Except as disclosed in the Seller SEC Reports (to the extent
a matter is disclosed in such Seller SEC Reports in a way as to make its
relevance reasonably ascertainable), none of the Subject Companies had, at
September 30, 2008, any liabilities or obligations (whether absolute, accrued,
contingent or otherwise) of any nature, except those which (i) are accrued or
reserved against in the financial statements or reflected in the notes thereto,
(ii) were incurred in the ordinary course of business, (iii) have been
discharged or paid in full prior to the date hereof, or (iv) are of a nature not
required to be reflected in the consolidated financial statements of the Subject
Companies prepared in accordance with GAAP consistently applied.
          Section 4.7 Litigation. There are no claims, suits, actions, charges,
complaints, disputes, grievances or proceedings, whether civil or criminal (each
an “Action”), before or by any court, governmental department, commission,
agency, instrumentality or other Governmental Authority or any arbitrator or
other third-party for resolution that are pending or, to the Knowledge of the
Seller, threatened in writing against, relating to or affecting the Subject
Companies (other than Actions of general applicability to entities engaged in
the retail electric business in ERCOT), except for any such Action which is not
reasonably likely to result in a Subject Company liability that is greater than
$500,000 or that imposes other continuing obligations on any Subject Company.
There are no judgments, decrees, injunctions, rules or orders of any court,
governmental department, commission, agency, instrumentality or authority or any
arbitrator or mediator applicable to the Subject Companies (other than
judgments, decrees, injunctions, rules or orders of general applicability to
entities engaged in the retail electric business in ERCOT) which are reasonably
likely to result in a Subject Company liability

23



--------------------------------------------------------------------------------



 



that is greater than $500,000 or, with respect to any judgment, injunction,
order or decree of any court, arbitrator or mediator, that imposes other
continuing obligations on any Subject Company. As of the date hereof, the Seller
and Merrill Lynch have entered into an agreement, a true and correct copy of
which has been furnished to the Purchaser, related to the Merrill Lynch
Litigation.
          Section 4.8 Tax Matters.
               (a) Each of the Subject Companies has filed all material Tax
Returns required to be filed by it for taxable periods ending on or prior to the
Closing Date, and all material Taxes shown as due on such Tax Returns have been
paid. Such Tax Returns are true, correct and complete in all material respects.
None of the Subject Companies currently is the beneficiary of any extension of
time within which to file any material Tax Return.
               (b) There is no audit, suit, proceeding, investigation, claim, or
other examination of any material Tax Return of a Subject Company presently in
progress by any Tax Authority. No Subject Company has been notified of any
request for such an audit, suit, proceeding, investigation, claim or other
examination.
               (c) There are no liens for material Taxes upon the assets of any
of the Subject Companies other than liens relating to Taxes not yet due and
payable or being contested in good faith.
               (d) Neither the Seller nor any of the Subject Companies has
granted any consent to extend any statute of limitation (or waived any statute
of limitation) with respect to, or any extension of a period of the assessment
of, any material Taxes with respect to such Subject Company, in any case, that
is still outstanding.
               (e) Each of the Subject Companies, REST and RETR is treated as a
partnership or an entity that is disregarded as separate from its owner for
United States federal income tax purposes. None of the Subject Companies, REST
or RETR have ever been treated as a corporation since its date of formation, and
none of the Subject Companies, REST or RETR is a successor to any corporation
that was part of the Seller’s consolidated tax filings, in each case for United
States federal income tax purposes. Section 4.8(e) of the Seller Disclosure
Letter contains a true and accurate list of all “check-the-box” elections made
under Code Section 7701 with respect to the Subject Companies, REST and RETR.
               (f) None of the Subject Companies, REST or RETR is a party to or
bound by any Tax allocation or Tax sharing agreement, has a current or potential
contractual obligation to indemnify any other Person with respect to Taxes other
than any such agreements entered into in the ordinary course of business;
               (g) No written claim is currently pending by a Taxing Authority
in a jurisdiction where any of the Subject Companies, REST or RETR do not file
Tax Returns that any of the Subject Company, REST or RETR is or may be subject
to taxation by such jurisdiction.

24



--------------------------------------------------------------------------------



 



               (h) Each of the Subject Companies, REST or RETR has withheld and
paid all material Taxes required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party.
               (i) None of the Subject Companies, REST or RETR will be required
to include any material income in, or exclude any material item of deduction
from, the computation of the Tax base for purposes of any Taxes imposed under
Texas Tax Code Section 171, for any taxable period (or portion thereof) ending
after the Closing Date as a result of any: (A) change in method of accounting
for a taxable period ending on or prior to the Closing Date; (B) agreement
entered into with the Texas tax authorities similar to a “closing agreement” as
described in Code Section 7121 executed on or prior to the Closing Date;
(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or (D) prepaid amounts received on or prior to the Closing Date.
          Section 4.9 Employee Benefits; ERISA.
               (a) Section 4.9(a) of the Seller Disclosure Letter sets forth a
true, correct and complete list, as of the date hereof, of all Seller Affiliate
Plans (as defined below). No Business Employee is entitled to, or may become
eligible to receive, any benefit from a Plan (as defined below) other than a
Seller Affiliate Plan. Seller has made available to the Purchaser copies
(including amendments) in the Seller data room of (i) each of the Seller
Affiliate Plans, including any plan documents, trust agreements, annuity
contracts, insurance contracts or other funding documents related to a Seller
Affiliate Plan, (ii) the latest determination letter obtained from the Internal
Revenue Services (“IRS”) with respect to any Seller Affiliate Plan intended to
be qualified or exempt under Section 401 or 501 of the Code, (iii) the most
recent annual report (Form 5500, with all applicable attachments), (iv) the most
recent actuarial report, and (v) census data for the Business Employees for each
Seller Affiliate Plan. As used in this Agreement, “Seller Affiliate Plan” shall
mean any Plan (as defined below) sponsored by the Seller or any other trade or
business (an “ERISA Affiliate”) that, together with the Seller would be treated
as a single employer under Section 4001(b) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in any case that are currently in
effect for the benefit of any Business Employee or any other Plan to which the
Subject Companies have any liability. In addition, Section 4.9(a) of the Seller
Disclosure Letter identifies each Seller Affiliate Plan that is sponsored or
maintained solely for the benefit of the Business Employees or in respect of
which Purchaser or the Subject Companies shall maintain or assume any liability
on or after the Closing Date (collectively, the “Assumed Benefit Plans”).
“Plans” shall mean all material “employee benefit plans” as defined by
Section 3(3) of ERISA, all material specified fringe benefit plans as defined in
Section 6039D of the Code, and all other material bonus, incentive compensation,
deferred compensation, profit sharing, stock option, stock appreciation right,
stock bonus, stock purchase, employee stock ownership, savings, severance,
change in control, supplemental unemployment, layoff, salary continuation,
retirement, pension, health, life insurance, disability, accident, group
insurance, vacation, holiday, sick leave, fringe benefit, or welfare plan, and
any other material employee compensation or benefit plan, agreement or policy.
               (b) Neither the Seller nor its ERISA Affiliates contribute to,
have an obligation to contribute to, or have ever contributed to, or ever had an
obligation to contribute to, any multiemployer plan (within the meaning of
Section 3(37) of ERISA). No Assumed Benefit

25



--------------------------------------------------------------------------------



 



Plan is a “defined benefit plan” as defined in Section 3(35) of ERISA or any
other plan subject to the funding requirements of Section 412 of the Code or
Section 302 of Title IV of ERISA.
               (c) All Seller Affiliate Plans and related trust agreements are
and have been maintained in compliance both as to form and operation with all
Laws, including the Code and ERISA, except where such non-compliance would not
reasonably be expected to result in a Subject Company liability that is material
to the Subject Companies, taken as a whole. A favorable determination letter as
to qualification under Section 401 of the Code has been issued with respect to
any Seller Affiliate Plan intended to be qualified under Section 401 of the
Code, and the related trust has been determined to be exempt from taxation under
Section 501 of the Code. To the Seller’s Knowledge, no events or circumstances
have occurred that would adversely affect the qualified status of any such plans
or trusts.
               (d) No assets of the Subject Companies are or reasonably could be
expected to be subject to a lien arising under the Code or ERISA associated with
any Plan and the Subject Companies do not have any liability and do not
reasonably expect to have any potential liability to the Pension Benefit
Guaranty Corporation or otherwise under Title IV of ERISA.
               (e) With respect to each Assumed Benefit Plan, (i) there have
been no non-exempt “prohibited transactions” (as defined in Section 406 of ERISA
or Section 4975 of the Code), (ii) no “fiduciary” (as defined in Section 3(21)
of ERISA) has any liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of such Assumed Benefit Plan, (iii) no action, investigation, suit, proceeding,
hearing or claim with respect to the assets thereof (other than routine claims
for benefits) is pending or threatened, and neither the Subject Companies nor
the Seller have any knowledge of any facts that would give rise to or could
reasonably be expected to give rise to any such action, suit or claim, and (iv)
all contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code, and all contributions for any period ending on
or before the Closing Date that are not yet due have been made or properly
accrued. No Assumed Benefit Plan has any material unfunded liability not
accurately reflected on the Retail Financial Statements in accordance with GAAP.
               (f) No Continuing Employee has received or is entitled to receive
employer-subsidized health care or any other non-pension benefits with respect
to employment by any Subject Company for more than 31 days after his or her
employment is terminated (other than as required by COBRA) and has never been
promised such employer-subsidized post-termination benefits with respect to
employment at any Subject Company.
               (g) None of the Assumed Benefit Plans provides any separation,
severance, termination or similar benefit or accelerates any vesting schedule or
alters any benefit structure solely as a result of a change in control of
ownership within the meaning of any Assumed Benefit Plans or Section 280G of the
Code.
               (h) Except as would not individually or in the aggregate
reasonably be expected to result in a material liability to the Purchaser or the
Subject Companies, taken as a

26



--------------------------------------------------------------------------------



 



whole, no agreement, program, contract, or other similar arrangement entered
into by any of the Subject Companies that is a “nonqualified deferred
compensation plan” within the meaning of Code Section 409A(d)(1) and any
regulations promulgated thereunder provides for any payment or benefit that is
subject to the income acceleration, interest, or additional tax provisions of
Code Section 409A.
          Section 4.10 Labor and Employment.
               (a) With respect to each Business Employee, none of the Subject
Companies is a party to, nor is bound by, the terms of any collective bargaining
agreement or any other contract or bargaining relationship with any labor
organization or representative of employees. To the Seller’s Knowledge, there
are no union organization or decertification activities underway or threatened
involving employees of any Subject Company and no such activities have occurred
within the past three (3) years. To the Seller’s Knowledge, there are presently,
and for the past two (2) years there have been, no strikes, lockouts, organized
work slowdowns, material unfair labor practice charges, or other material labor
disputes at any of the Subject Companies.
               (b) The Subject Companies are, and for the past twenty-four
(24) months have remained, in compliance with all Laws relating to labor
relations and employment with respect to the Business Employees, except where
such non-compliance would not reasonably be expected to result in a Subject
Company liability that is material to the Subject Companies, taken as a whole.
               (c) To the Seller’s Knowledge, no Business Employee is in
material violation of any term or provision of any employment contract,
confidentiality or other proprietary information disclosure agreement or other
contract relating to the right of any such Person to be employed or engaged by
any Subject Company.
               (d) To the Seller’s Knowledge, none of the employment policies or
practices applicable to the Business Employees are currently being audited or
investigated by any Governmental Authority which would reasonably be expected to
result in a Subject Company liability that is material to the Subject Companies,
taken as a whole. To the Seller’s Knowledge there are no current charges,
claims, or demands filed with any Governmental Authority from any current or
former Business Employees regarding their employment or former employment at any
of the Subject Companies which would reasonably be expected to result in a
Subject Company liability that is material to the Subject Companies, taken as a
whole.
               (e) Neither the execution and delivery of this Agreement or the
documents contemplated hereby by the Seller, the performance by the Seller of
its obligations hereunder and thereunder, nor the consummation of the
transactions contemplated hereby and thereby will (i) materially increase or
enhance any benefits payable to a Business Employee under any Assumed Benefit
Plan or (ii) materially accelerate the time of payment or vesting, or increase
the amount, of any compensation due to any Business Employee under a Assumed
Benefit Plan.

27



--------------------------------------------------------------------------------



 



               (f) With respect to this transaction, any notice required of the
Seller or its Affiliates under any labor law or collective bargaining agreement
has been or prior to Closing will be given, and all bargaining obligations with
any employee representative have been or prior to Closing will be satisfied;
provided, however, that the foregoing obligations apply only to employment
actions taken by the Seller or its Affiliates prior to Closing and do not apply
to employment actions taken by the Purchaser or its Affiliates. Within the past
twenty-four (24) months, no Subject Company has implemented any plant closing or
layoff of employees that required notice under the Worker Adjustment and
Retraining Notification Act of 1988, as amended, or any similar foreign, state
or local law, regulation or ordinance (collectively, the “WARN Act”), without
having provided such notice.
          Section 4.11 Regulation as a Utility. RE Supply is regulated as a
public utility by FERC. RE Supply has on file with FERC effective rate schedules
in compliance with the Federal Power Act, as amended. Such rate schedules are in
full force and effect, and are not subject to suspension or refund. Except as
set forth in this Section 4.11, none of the Subject Companies is subject to
regulation as a public utility, public service company, electric corporation, or
power generation company (or similar designation) or otherwise as a participant
in the electric power sector by any state in the United States or any other
Governmental Authority. None of the Subject Companies owns, manages or operates,
directly or indirectly, any interest in any public utility asset (other than, to
the extent applicable, market-based rate authority of RE Supply), transmission
or distribution facility, generation station, or nuclear generation station.
          Section 4.12 Insurance. Each of the Subject Companies is insured with
financially responsible insurers in such amounts and against such types of risks
as is customary and appropriate in its industry or otherwise deemed reasonable
by the Seller. As of the date hereof, the Seller has not received any written
notice of cancellation or termination with respect to any material insurance
policy of any of the Subject Companies. Section 4.12 of the Seller Disclosure
Letter identifies each of the insurance policies carried by the Seller or any of
its Affiliates as of the date of this Agreement which cover risks associated
with or arising out of the business, property or assets of the Subject
Companies.
          Section 4.13 Real Property. Except as would not have, individually or
in the aggregate, a Retail Material Adverse Effect, the real property used by
the Subject Companies (collectively, the “Retail Properties”) (taking into
account, without limitation, all Encumbrances related thereto, all zoning and
other restrictions applicable thereto and the condition thereof) are suitable
and adequate for the conduct of the businesses of the Subject Companies as
currently conducted. Section 4.13 of the Seller Disclosure Letter sets forth the
address of each Retail Property, and a true and complete list of all Leases
(including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto) for each such Retail Property. Seller has delivered or
made available to the Purchaser true, correct, complete and accurate copies of
each of the Leases described in Section 4.13 of the Seller Disclosure Letter.
With respect to each Lease listed in Section 4.13 of the Seller Disclosure
Letter, except as would not reasonably be expected to have, individually or in
the aggregate, a Retail Material Adverse Effect: (i) the Lease is legal, valid,
binding, enforceable and in full force and effect; (ii) the Lease will continue
to be legal, valid, binding, enforceable and in full force and effect on
identical terms immediately following the Closing; (iii) to the Seller’s
Knowledge, no party to the Lease

28



--------------------------------------------------------------------------------



 



has repudiated any provision thereof; (iv) there are no disputes, oral
agreements, or forbearance programs in effect as to the Lease; (v) the Lease has
not been modified in any respect, except to the extent that such modifications
are disclosed by the documents delivered to the Purchaser, and (vi) neither the
Seller nor any of its Affiliates have assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in the Lease. Except as
disclosed in Section 4.13 of the Seller Disclosure Letter, there is no real
property leased or owned by the Subject Companies, or each of them, used in the
Subject Companies’ respective businesses.
          Section 4.14 Affiliate Contracts. Section 4.14 of the Seller
Disclosure Letter contains a true and complete list of each agreement or
contract as of the date hereof between (i) a Subject Company, on one hand and
(ii) the Seller and any Affiliate thereof (other than the Subject Companies) on
the other (collectively, the “Affiliate Contracts”).
          Section 4.15 Brokers or Finders. Neither the Seller nor any Subject
Company has entered into any agreement or arrangement entitling any agent,
broker, investment banker, financial advisor or other firm or Person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with any of the transactions contemplated by this Agreement, except Morgan
Stanley & Co. Incorporated and Goldman, Sachs & Co., each of whose fees and
expenses will be paid by the Seller in accordance with the Seller’s agreements
with such firms.
          Section 4.16 Material Contracts.
               (a) Section 4.16 of the Seller Disclosure Letter sets forth a
true, correct and complete list of each of the following contracts and other
agreements (including any amendments thereto), other than any Affiliate
Contract, in effect on the date of this Agreement to which any Subject Company
is a party or which is primarily associated with the Retail Business and to
which the Seller or any of its Affiliates (other than any Subject Company) is a
party:
               (i) any Contracts and other agreements that contain covenants
prohibiting or limiting the right to compete of any Subject Company or
prohibiting or restricting the ability of any Subject Company to deal with any
Person or in any geographical area and that will be binding on the Subject
Companies following the Closing;
               (ii) any Contracts and other agreements relating to partnerships,
limited liability company agreements, joint ventures or other similar
arrangements;
               (iii) any Contracts and other agreements that include any
obligation to make payments, contingent or otherwise, arising out of the prior
acquisition or disposition of a business;
               (iv) any Contracts and other agreements for the acquisition,
sale, lease or disposition of any site leases or equipment capital assets that
require payment of or delivery of assets valued at $1,000,000 individually (or
in the aggregate, in the case of any related series of contracts and other
agreements);
               (v) any Contracts that are collective bargaining agreements;

29



--------------------------------------------------------------------------------



 



               (vi) any Contracts that are settlement, conciliation or similar
agreements with any Governmental Authority and pursuant to which outstanding
obligations must be satisfied by any of the Subject Companies after the
execution date of this Agreement, or any such agreements with one or more
private parties pursuant to which the Subject Companies will be required after
the execution date of this Agreement to pay consideration in excess of $175,000;
               (vii) any (x) Contract with the Texas General Land Office (the
“GLO”) for the sale of electric power, (y) any Contract for the sale of electric
power to any commercial and industrial customer (other than any Contract with
the GLO) which is within the top 75% (by forecasted volume March 1, 2009
forward) of Contracts with commercial and industrial customers (other than the
GLO) as of three days prior to the date of this Agreement or (z) any master
agreement for ERCOT supply (including natural gas, renewable energy credits and
other commodity hedging); provided, however that identifying information with
respect to certain commercial and industrial customers and certain
counterparties subject to confidentiality restrictions has been redacted and is
not provided in Section 4.16 of the Seller Disclosure Letter;
               (viii) any Contracts under which a Subject Company has created,
incurred, assumed or guaranteed any outstanding indebtedness for borrowed money,
any capitalized lease obligation or any other indebtedness, or under which such
Subject Company has imposed a security interest or Encumbrance (other than a
Permitted Encumbrance) on any of its assets, tangible or intangible;
               (ix) any outstanding agreements of guaranty or surety by a
Subject Company, or by the Seller or any of the Seller’s Affiliates (other than
a Subject Company) for the benefit of a Subject Company;
               (x) any Contract with the Seller or any of the Seller’s
Affiliates relating to the future provisions of goods or services related to the
Retail Business and which requires any future payment in excess of $1,000,000 in
the aggregate during any twelve (12) month period;
               (xi) any employment Contract providing annual compensation in
excess of $150,000;
               (xii) any consulting Contract providing annual compensation in
excess of $250,000;
               (xiii) any Contract under which a Subject Company has advanced or
loaned any amount to any of its directors, officers and employees outside the
ordinary course of business; and
               (xiv) any Contracts with any employee that require payment or
increased obligations to such employee by or on behalf of the Subject Companies
to any employees of the Subject Companies as a result of the transactions
contemplated by this Agreement or which impose severance or termination payment
obligations on any Subject Company, or, with respect to any Continuing Employee
or, to the Knowledge of

30



--------------------------------------------------------------------------------



 



the Seller, any former employee of the Subject Companies whose employment was
primarily sales related, which contain non-competition restrictions in favor of
any Subject Company.
               (b) Neither the Seller nor any Subject Company has received
written notice of any material default on the part of any Subject Company under
any contract or other agreement referred to in Section 4.16(a). No Subject
Company is in breach or default under any such contract or other agreement,
except for any such breach or default which would not reasonably be expected to
result in a Subject Company liability that is material to the Subject Companies,
taken as a whole. To the Knowledge of the Seller, as of the date of this
Agreement, no other party to any such contract or other agreement is in breach
or default, in either case, in any material respect thereunder.
          Section 4.17 Intellectual Property.
               (a) Section 1.1(b) of the Seller Disclosure Letter sets forth a
true, correct and complete list of (i) all trademark and service mark
registrations and applications, trade names and domain names owned by the
Trademark Trust, as of the date hereof, and (ii) all trademark and service mark
registrations and applications, material unregistered trademarks and service
marks, trade names and domain names owned by Seller or any of its Affiliates as
of the date hereof that (a) contain the word “Reliant” or (b) are used in the
operation of the Retail Business as being conducted as of the date hereof by the
Subject Companies.
               (b) Section 4.17(b) of the Seller Disclosure Letter sets forth a
true, correct and complete list of all of the following owned by each Subject
Company as of the date hereof: (i) all patents, patent applications, trademark
and service mark registrations and applications, copyright registrations and
applications, trade names, and domain names, and (ii) all unregistered
Intellectual Property (including software and databases (as related to
applicable software)) that is material to the operation of the Retail Business.
               (c) Section 4.17(c) of the Seller Disclosure Letter sets forth a
true, correct and complete list of all Contracts pursuant to which, as of the
date hereof, (i) the Seller or any of its Affiliates (including the Subject
Companies) is a party and is granted or obtains any right to use, enforce or
register any Trademark, including any license agreements, coexistence
agreements, and covenants not to sue; (ii) any Subject Company is a party and is
granted or obtains any right to use any software that is material to the
operation of the Retail Business; (iii) any Subject Company is a party and is
granted or obtains any right to use, enforce or register any Intellectual
Property (other than software and Trademarks) that is material to the operation
of the Retail Business, including any license agreements, coexistence
agreements, and covenants not to sue; (iv) any Subject Company is restricted in
its right to use, enforce or register any Intellectual Property (other than
Trademarks) in any material respect or is restricted in its right to use,
enforce or register any Trademark; (v) any Subject Company permits any other
Person to use, enforce or register any Intellectual Property (other than
Trademarks) that is material to the operation of the Retail Business, including
any license agreements, coexistence agreements, and covenants not to sue;
(vi) the Seller or any of its Affiliates (other than the Subject Companies) is a
party and is granted or obtains any right to use any software that is primarily
related to and material to the operation of the Retail Business; (vii) the
Seller or any of its Affiliates (other than

31



--------------------------------------------------------------------------------



 



the Subject Companies) is a party and is granted or obtains any right to use,
enforce or register any Intellectual Property (other than software and
Trademarks) that is primarily related to and material to the operation of the
Retail Business, including any license agreements, coexistence agreements, and
covenants not to sue; (viii) the Seller or any of its Affiliates (other than the
Subject Companies) permits any other Person to use, enforce or register any
Intellectual Property that is primarily related to the Retail Business,
including any license agreements, coexistence agreements, and covenants not to
sue; (ix) the Purchaser or any of its Affiliates would be required to license or
make available its or its Affiliates’ own Intellectual Property to any other
Person, or restrict the use, enforcement or registration by Purchaser or any of
its Affiliates of such Intellectual Property as a result of the transactions
contemplated hereby; (x) any Subject Company permits any other Person to use,
enforce or register any Trademark, including any license agreements, coexistence
agreements and covenants not to sue; (xi) the IT Trust is established or
operated or provides services or grant licenses to the Seller or any of its
Affiliates; and (xii) the IT Trust is a party and is granted or obtains any
right to provide services or grant licenses to any of the Subject Companies
(collectively, the “Material IP Contracts”).
               (d) Section 4.17(d) of the Seller Disclosure Letter sets forth a
true, correct and complete list of (i) all software and databases (as related to
applicable software) owned or licensed by the IT Trust, Seller or any of its
other Affiliates and (ii) all hardware owned or leased by the IT Trust, Seller
or any of its other Affiliates, in each case that are used in the Retail
Business as being conducted as of the date hereof but not set forth on
Section 7.15 of the Seller Disclosure Letter.
               (e) As of the date hereof and immediately subsequent to the
Closing, each of the Subject Companies (i) owns and will own all right, title
and interest in and to, free and clear of all Encumbrances other than Permitted
Encumbrances or Encumbrances arising in agreements entered into in the ordinary
course of business providing for the license of Intellectual Property from one
or more Subject Companies to a customer in connection with sale of products or
services or a vendor in connection with such vendor’s provision of goods or
services to the Subject Companies, all Intellectual Property set forth in
Section 4.17(b) of the Seller Disclosure Letter with which it is identified as
owner in Section 4.17(b) of the Seller Disclosure Letter, and (ii) either
(A) owns and will own all right, title and interest in and to, or (B) has and
will have the license and right to use (including pursuant to the IP License
Agreement and the Transition Services Agreement), free and clear of all
Encumbrances other than Permitted Encumbrances or Encumbrances arising in
agreements entered into in the ordinary course of business providing for the
license of Intellectual Property from one or more Subject Companies to a
customer in connection with sale of products or services or a vendor in
connection with such vendor’s provision of goods or services to the Subject
Companies, (y) the Trademarks, and (z) all other Intellectual Property used
primarily in or necessary for the continued operation of the Retail Business in
all material respects as being conducted by the Subject Companies as of the date
hereof. As of the date hereof and immediately prior to the Closing, Seller, the
Trademark Trust, RERH or Reliant Energy Retail Services, LLC owns and will own
all right, title and interest in and to, free and clear of all Encumbrances
other than Permitted Encumbrances, all Trademarks.

32



--------------------------------------------------------------------------------



 



               (f) As of the date hereof, neither the IT Trust, the Seller nor
any of its other Affiliates (except for the Subject Companies) owns any
Intellectual Property that is material to the operation of the Retail Business.
               (g) As of the date hereof, with respect to each Material IP
Contract: (i) such Material IP Contract is valid, binding, and in full force and
effect, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights or by general principles of equity;
(ii) neither the IT Trust (to the Knowledge of Seller), the Seller nor any of
its other Affiliates is in material default or material breach thereunder, and,
to the Seller’s Knowledge, no other party is in material breach or material
default, and no event has occurred which with notice or lapse of time would
constitute a material breach or default, or permit termination, material
modification, or acceleration, under such Material IP Contract; (iii) neither
the IT Trust (to the Knowledge of Seller), the Seller nor any of its other
Affiliates has received written notice of any breach or default under such
Material IP Contract; and (iv) the IT Trust, the Seller and its other Affiliates
have not, and to the Seller’s Knowledge, no other party has, repudiated any
material provision of such Material IP Contract.
               (h) To the Knowledge of the Seller, the conduct of the Retail
Business does not infringe, as of the date hereof, and has not infringed, during
the past two (2) years, any patents of any Person. With respect to Intellectual
Property other than patents, the conduct of the Retail Business does not in any
material way infringe, misappropriate or otherwise conflict with, as of the date
hereof, and has not in any material way infringed, misappropriated or otherwise
conflicted with, during the past two (2) years, such Intellectual Property of
any Person. To the Seller’s Knowledge, neither the IT Trust, the Seller nor any
Seller Affiliate (including any Subject Company) has received any notice
claiming that the conduct of the Retail Business infringes, misappropriates, or
otherwise conflicts with, or has infringed, misappropriated or otherwise
conflicted with, any Intellectual Property of any Person (including any demands,
requests or unsolicited offers to license any Intellectual Property to the IT
Trust, the Seller or any of its Affiliates in connection with the Retail
Business or any Subject Company from any other Person) within the past two
(2) years. As of the date hereof, to the Knowledge of the Seller, no Person is
infringing, misappropriating or otherwise conflicting with any Retail Business
Intellectual Property.
               (i) As of the date hereof, to the Knowledge of the Seller, all of
the Retail Business Intellectual Property owned by the Subject Companies, the
Trademarks and the Intellectual Property set forth on Section 7.15(a) of the
Seller Disclosure Letter are valid and enforceable. No written claims and, to
the Knowledge of the Seller, no oral claims, are pending or, to the Seller’s
Knowledge, threatened, and neither the IT Trust, the Seller nor any Seller
Affiliate (including any Subject Company) has received any written notice and,
to the Knowledge of the Seller, any oral notice, from any other Person,
challenging its ownership or right to use, or validity or enforceability of, any
of the Retail Business Intellectual Property.
               (j) Prior to the date hereof, the Seller and the Seller’s
Affiliates (including the Subject Companies, the Trademark Trust and the IT
Trust) have taken commercially reasonable actions to maintain and protect the
Retail Business Intellectual Property

33



--------------------------------------------------------------------------------



 



owned by the Subject Companies and the Trademarks, in each case subsisting
within the United States and the Intellectual Property set forth on
Section 7.15(a) of the Seller Disclosure Letter.
               (k) Immediately subsequent to the Closing and after the delivery
contemplated under Section 3.2(n), the Subject Companies will have copies of or
a right of access upon request to all of the Source Code.
               (l) As of the date hereof and, taking into account the Transition
Services Agreement and the IP License Agreement, immediately after the Closing,
(i) each of the Subject Companies either (A) owns and will own, or (B) has the
right to use and will have the right to use, all Information Technology Systems
used in or necessary for the continued operation of the Retail Business in all
material respects as being conducted by the Subject Companies as of the date
hereof (with respect to immediately after the Closing, assuming that the
Purchaser owns or has the right to use the Information Technology Systems to
replace those identified in Section 4.17(l) of the Seller Disclosure Letter, or
substitutes thereof), (ii) each of such Information Technology Systems is and
will be adequate for its intended function, operation and purposes in all
material respects (with respect to immediately after the Closing, assuming that
(x) the Purchaser has taken all actions reasonably necessary to integrate the
Information Technology Systems of the Subject Companies into the Purchaser’s
Information Technology Systems immediately after the Closing and (y) the
Information Technology Systems of the Subject Companies are compatible with the
Purchaser’s Information Technology Systems immediately after the Closing), and
(iii) there has been no material malfunction of any of such Information
Technology Systems that has not been resolved and corrected.
               (m) As of the date hereof, each Subject Company has taken all
reasonable steps to safeguard the information technology systems utilized in the
conduct of the Retail Business. Each Subject Company has appropriate disaster
recovery and business continuity plans, procedures and facilities in place and
has regularly tested such plans, procedures and facilities, except where such
lack of plans, procedures or facilities or lack of testing, individually or in
the aggregate, would not reasonably be expected to have a Retail Material
Adverse Effect.
               (n) Except as individually or in the aggregate would not
reasonably be expected to have a Retail Material Adverse Effect, the collection,
use, storage, processing, import, export and disclosure of personally
identifiable information or other protected information relating to individuals
by the Seller and each Seller Affiliate (including each Subject Company) in
connection with the Retail Business, have complied with, and are currently in
compliance with, all applicable Laws relating to data collection, use, privacy
or protection and all additional or higher leading industry standards or
requirements. To the Knowledge of the Seller, neither the Seller nor any Seller
Affiliate (including any Subject Company) has experienced any incident prior to
the date hereof in which personally identifiable information or other protected
information relating to individuals was or may have been stolen or improperly
accessed and, to the Seller’s Knowledge, there are no facts suggesting the
likelihood of the foregoing, including any breach of security or any notices or
complaints from any Person regarding any such information that, individually or
in the aggregate, would reasonably be expected to have a Retail Material Adverse
Effect.

34



--------------------------------------------------------------------------------



 



               (o) As of the date hereof and immediately prior to Closing,
(i) all of the Allegedly Infringing Products and Services have been provided or
licensed under the Tendril Agreement or the Comverge Agreement; (ii) neither the
Seller nor any of its Affiliates has modified, combined, incorporated or used
any of the Allegedly Infringing Products and Services in a manner that causes
such Allegedly Infringing Products and Services to fall within any of the
exceptions to the obligations of Tendril or Comverge to indemnify or defend RERS
or any of its Affiliates under the Tendril Agreement or the Comverge Agreement;
(iii) except for RERS, neither the Seller nor any of its Affiliates has,
directly or indirectly (except through RERS), engaged in any sale, offer for
sale, marketing, distribution, manufacturing, use and import of any of the
Allegedly Infringing Products and Services; (iv) neither the Seller nor any of
its Affiliates has received written notice that it is in default or breach under
the Tendril Agreement or the Comverge Agreement; and (v) the Seller has
requested Tendril and Comverge to indemnify and defend the Seller and its
Affiliates in connection with the pending Intus Litigation in accordance with
the terms and conditions of the Tendril Agreement and the Comverge Agreement, as
applicable.
          Section 4.18 Environmental.
               (a) Each of the Subject Companies, for the past twenty-four
(24) months has complied with, and is in compliance with, all applicable
Environmental Laws (which compliance includes the possession by the Subject
Companies of all permits and other governmental authorizations required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof), except where any such failures to be in compliance, individually or in
the aggregate, would not reasonably be expected to have a Retail Material
Adverse Effect.
               (b) There are no material Environmental Claims pending or
threatened against the Subject Companies which would reasonably be expected to
have, individually or in the aggregate, a Retail Material Adverse Effect.
               (c) Neither the Subject Companies nor, to the best Knowledge of
the Seller, any other person has placed, stored, deposited, discharged, buried,
dumped, disposed of or released any Hazardous Substances produced by, or
resulting from, any of the Subject Companies operations, at any property or
location, including any Retail Property, in violation of any Environmental Laws
or as would give rise to liability under Environmental Laws, except as would not
reasonably be expected to have, individually or in the aggregate, a Retail
Material Adverse Effect.
               (d) None of the Subject Companies has assumed, undertaken, or
provided an indemnity with respect to, become contractually responsible for, or
to the knowledge of the Seller, otherwise become subject to, any liability of
any other Person arising under Environmental Law, except as would not reasonably
be expected to have, individually or in the aggregate, a Retail Material Adverse
Effect.
          Section 4.19 Sufficiency of Assets. At Closing, the assets of the
Subject Companies, in conjunction with the rights and services to be provided
under the Transition Services Agreement will include all of the assets (whether
tangible or intangible) used primarily

35



--------------------------------------------------------------------------------



 



in or that are necessary for the continued operation of the Subject Companies
immediately after Closing to conduct in all material respects the Retail
Business as conducted as of the date hereof. The Subject Companies have good
title to, or valid license or right to use, free and clear of all Encumbrances
except for Permitted Encumbrances and Encumbrances arising in agreements entered
into in the ordinary course of business, the assets reflected in the Retail
Financial Statements that are used primarily in or are necessary for, in all
material respects, the continued operation of the Retail Business, as conducted
as of the date hereof, immediately after Closing. RESE does not own or control
any assets that are used primarily in or are otherwise necessary for the Subject
Companies to conduct immediately after Closing in all material respects the
Retail Business as conducted as of the date hereof. Notwithstanding anything to
the contrary in this Section 4.19, the Seller makes no representation or
warranty in this Section 4.19 regarding Intellectual Property (which is the
subject of Section 4.17) or the value, quality or condition of any of, assets
used in or necessary for the operation of the Subject Companies as of the date
hereof.
          Section 4.20 Load and Supply Positions. The following reports
accurately reflect in all material respects the forecasted load, supply and
hedging positions of the Retail Business as of February 24, 2009: (a) ERCOT
Daily Position Report as of 2/24/2009 (Item 45.3 in the data room), (b) ERCOT
Ancillary Services Volume Position Split as of 2/24/09 (Item 47.11.17 in the
data room), and (c) Upton Wind NG Position as of 2/24/09 (Item 47.11.16 in the
data room).
          Section 4.21 MSA Claims. As of the date of this Agreement, there are
no Actions pending or threatened in writing against the Seller or any of its
Subsidiaries that relate to the Retail Business by any REI Indemnitee under the
Master Separation Agreement before any court, governmental department,
commission, agency, instrumentality or other Governmental Authority or any
arbitrator or other third-party for resolution.
          Section 4.22 REST and RETR.
               (a) Each of REST and RETR is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.
               (b) The Seller or one or more of its Subsidiaries (other than any
Subject Company) has good and valid title to, holds of record and owns
beneficially all of the outstanding membership interests in each of REST and
RETR free and clear of any Encumbrances, other than (i) restrictions on transfer
that may be imposed by federal or state securities Laws, (ii) encumbrances that
arise out of any actions taken by or on behalf of the Purchaser or its
Affiliates, or (iii) Permitted Encumbrances. All of the membership interests of
each of REST and RETR are validly issued, fully paid and nonassessable.
               (c) Neither REST nor RETR has engaged in any commercial
activities, other than activities incidental to formation and licensing.
Notwithstanding anything in this Agreement to the contrary, except as set forth
in this Section 4.22, neither the Seller nor any other Person or entity acting
on behalf of the Seller makes any representation or warranty, express or
implied, concerning REST or RETR.

36



--------------------------------------------------------------------------------



 



               (d) Except for liabilities associated with formation and
licensing, neither REST nor RETR has any liabilities, contingent or otherwise.
Section 4.22(d) of the Seller Disclosure Letter sets forth a list of all
licenses held by REST or RETR.
          Section 4.23 Compliance with Trust Documents. (a) The Seller, RERH and
the IT Trust are in compliance in all material respects with the trust agreement
for the IT Trust, (b) the Seller, RERH and the Trademark Trust are in compliance
in all material respects with the trust agreement for the Trademark Trust and
(c) the Seller, Reliant Energy Corporate Services, LLC and the IT Trust are in
compliance in all material respects with the IT Administrative Servicing
Agreement among the Seller, Reliant Energy Corporate Services, LLC and the IT
Trust.
          Section 4.24 Limitation on Representations and Warranties Except for
the representations and warranties contained in this ARTICLE IV, neither the
Seller nor any other Person or entity acting on behalf of the Seller makes any
representation or warranty, express or implied, concerning the Company Interests
or otherwise in connection with the transactions contemplated by this Agreement.
Neither the Seller nor any of its Affiliates or representatives has made or
makes any representation or warranty, express or implied, with respect to any
projections, estimates or budgets made available to the public, the Purchaser or
any of its Affiliates of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Subject Companies or the future business and
operations of the Subject Companies.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          The Purchaser represents and warrants to the Seller that except as set
forth in the disclosure letter delivered by the Purchaser (the “Purchaser
Disclosure Letter”):
          Section 5.1 Organization and Qualification. The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, has all requisite power and
authority to own, lease and operate its assets and properties to the extent
owned, leased and operated and to carry on its business as it is now being
conducted and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its assets and properties makes such qualification necessary other than in such
jurisdictions where the failure to be so qualified or in good standing would
not, individually or in the aggregate, have a Purchaser Material Adverse Effect.
          Section 5.2 Authority; Non-Contravention; Statutory Approvals;
Compliance.
               (a) Authority. The Purchaser has all requisite limited liability
company power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
have been duly authorized by all necessary limited liability company action on
the part of the Purchaser. No vote of, or consent by, any member of, or the
holders of any class or series of membership or other equity interest

37



--------------------------------------------------------------------------------



 



issued by, the Purchaser is necessary to authorize the execution and delivery by
the Purchaser of this Agreement or the consummation by it of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Purchaser and, assuming the due authorization, execution and delivery hereof by
the Seller, constitutes the valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
               (b) Non-Contravention. The execution and delivery of this
Agreement by the Purchaser does not, and the consummation of the transactions
contemplated hereby will not, result in a Violation pursuant to any provisions
of (i) the limited liability company agreement, certificate of incorporation,
by-laws or similar governing documents of the Purchaser or any of its
Affiliates, (ii) subject to obtaining the Purchaser Required Statutory
Approvals, any Law, judgment, decree, order, injunction, writ, permit or license
of any Governmental Authority applicable to the Purchaser or any of the
Purchaser’s Affiliates or any of their respective properties or assets, or
(iii) subject to obtaining the third-party consents set forth in
Section 5.2(b)(iii) of the Purchaser Disclosure Letter (the “Purchaser Required
Consents”), any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, contract, lease or other instrument, obligation
or agreement of any kind to which the Purchaser or any of the Purchaser’s
Affiliates is a party or by which they or any of their respective properties or
assets may be bound, except in the case of clause (ii) or (iii) for any such
Violation which, individually or in the aggregate, would not reasonably be
expected to have a Purchaser Material Adverse Effect.
               (c) Statutory Approvals. Except for (i) the filings by the
Seller, the Subject Companies and/or the Purchaser, as applicable, required
under the HSR Act and (ii) the applicable requirements of the Exchange Act, and
(iii) any filings with or approvals from the Governmental Authorities set forth
in Section 5.2(c) of the Purchaser Disclosure Letter (the filings and approvals
referred to in clauses (i) through (iii) collectively referred to as the
“Purchaser Required Statutory Approvals”), and the Seller’s Required Statutory
Approvals, no declaration, filing or registration with, or notice to or
authorization, consent or approval of, any Governmental Authority is necessary
for the execution and delivery of this Agreement by the Purchaser or the
consummation by the Purchaser of the transactions contemplated hereby, except
those which the failure to obtain would not have a Purchaser Material Adverse
Effect (it being understood that references in this Agreement to “obtaining”
such Purchaser Required Statutory Approvals shall mean making such declarations,
filings or registrations, giving such notices, obtaining such authorizations,
consents or approvals; and having such waiting periods expire as are appropriate
to comply with Law).
               (d) Compliance. Neither the Purchaser nor any of its Affiliates
is in violation of, or to the Knowledge of the Purchaser is under investigation
with respect to any violation of, or has been given notice of or been charged
with any violation of, any Law, except for any violations which would not have a
Purchaser Material Adverse Effect. The Purchaser and its Affiliates will have at
Closing all permits, licenses, franchises and other governmental authorizations,
consents and approvals necessary to conduct their businesses as presently
conducted except those that the absence of which would not have a Purchaser
Material Adverse Effect. Neither the Purchaser nor any of its Affiliates is in
breach or violation of or in default in

38



--------------------------------------------------------------------------------



 



the performance or observance of any term or provision of, and no event has
occurred which, with lapse of time or action by a third party, could result in a
default by the Purchaser or any of its Affiliates under (i) their respective
limited liability company agreements, certificates of incorporation or by-laws
or similar governing documents or (ii) any contract, commitment, agreement,
indenture, mortgage, loan agreement, note, lease, bond, license, approval or
other instrument to which any of them is a party or by which the Purchaser or
any of its Affiliates is bound or to which any of their property is subject,
except for possible violations, breaches or defaults which would not have a
Purchaser Material Adverse Effect.
          Section 5.3 Litigation. As of the date hereof, there are no Actions
before or by any court, governmental department, commission, agency,
instrumentality or Government Authority or any arbitrator or other third-party
for resolution that are pending or, to the Knowledge of the Purchaser,
threatened in writing against, relating to or affecting the Purchaser or any of
its Affiliates, except for such Action which, individually or in the aggregate,
is not reasonably likely to have a Purchaser Material Adverse Effect. As of the
date hereof, there are no judgments, decrees, injunctions, rules or orders of
any court, governmental department, commission, agency, instrumentality or
authority or any arbitrator applicable to the Purchaser or any of its
Affiliates, except for such that would not have a Purchaser Material Adverse
Effect.
          Section 5.4 Investigation by the Purchaser; the Seller’s Liability.
The Purchaser has conducted its own independent investigation, review and
analysis of the business, operations, assets, liabilities, results of
operations, financial condition, software, technology and prospects of the
Subject Companies, which investigation, review and analysis was done by the
Purchaser and its Affiliates and, to the extent the Purchaser deemed
appropriate, by the Purchaser’s representatives. The Purchaser acknowledges that
it and its representatives have been provided adequate access to the personnel,
properties, premises and records of the Subject Companies for such purpose. In
entering into this Agreement, the Purchaser acknowledges that it has relied
solely upon the aforementioned investigation, review and analysis and not on any
factual representations of the Seller or its representatives (except the
specific representations and warranties of the Seller set forth in ARTICLE IV of
this Agreement), and the Purchaser:
               (a) acknowledges and agrees that neither the Seller nor any of
its directors, officers, shareholders, employees, Affiliates, controlling
Persons, agents, advisors or representatives makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information (including materials furnished in the
Seller’s data room, presentations by the Subject Companies’ or the Seller’s
management, financial projections or otherwise) provided or made available to
the Purchaser or its directors, officers, employees, Affiliates, controlling
Persons, agents or representatives (except the specific representations and
warranties of the Seller set forth in ARTICLE IV of this Agreement), and
               (b) agrees, to the fullest extent permitted by Law, that none of
the Seller, the Subject Companies or any of their respective directors,
officers, employees, shareholders, Affiliates, controlling Persons, agents,
advisors or representatives shall have any liability or responsibility
whatsoever to the Purchaser or its directors, officers, employees, Affiliates,
controlling Persons, agents or representatives on any basis (including in
contract or tort, under federal or state securities Laws or otherwise) based
upon any information provided or made available, or statements made (including
materials furnished in the Seller’s data room,

39



--------------------------------------------------------------------------------



 



presentations by the Subject Companies’ or the Seller’s management, financial
projections or otherwise) to the Purchaser or its directors, officers,
employees, Affiliates, controlling Persons, advisors, agents or representatives
(or any omissions therefrom), except that the foregoing limitations shall not
apply to the Seller (i) insofar as the Seller makes the specific representations
and warranties set forth in ARTICLE IV of this Agreement but always subject to
the limitations and restrictions contained in ARTICLE X or (ii) in the case of
fraud or willful misconduct.
          Section 5.5 Acquisition of Company Interests for Investment; Ability
to Evaluate and Bear Risk.
               (a) The Purchaser is an “accredited investor” as such term is
defined in Regulation D promulgated under the Securities Act. The Purchaser is
acquiring the Company Interests for investment and not with a view toward, or
for sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the Company Interests. The Purchaser agrees
that the Company Interests may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act and any applicable state securities Laws, except pursuant to an
exemption from such registration under the Securities Act and such Laws.
               (b) The Purchaser is able to bear the economic risk of holding
the Company Interests for an indefinite period, and has knowledge and experience
in financial and business matters such that it is capable of evaluating the
risks of the investment in the Company Interests.
          Section 5.6 Financing. The Purchaser will have on the Closing Date
sufficient cash in immediately available funds to pay the Purchase Price
pursuant to ARTICLE II.
          Section 5.7 Brokers or Finders. The Purchaser has not entered into any
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement that will become the obligation of the Seller.
          Section 5.8 Guarantee. Concurrently with the execution of this
Agreement, the Purchaser has caused the Guarantor to deliver to the Seller the
Guarantee, duly executed and delivered by the Guarantor. The Guarantee is valid
and in full force and effect, and no event has occurred which, with or without
notice, lapse of time or both, would constitute a default on the part of the
Guarantor under the Guarantee.
          Section 5.9 New Merrill Lynch Agreement Commitment Letter.
               (a) The Purchaser has entered into a commitment letter dated the
date of this Agreement with Merrill Lynch Commodities, Inc. (the “Commitment
Letter”) providing for, among other things, the execution and delivery of the
Merrill Lynch New Agreement and the consummation of the transaction described in
the Merrill Lynch New Agreement, subject to the terms and conditions set forth
therein. The Purchaser has provided the Seller with a true, complete and correct
redacted copy of each ML Arrangement Document (to the extent in existence as of
the date hereof); provided, that none of the redacted terms includes or modifies

40



--------------------------------------------------------------------------------



 



any closing condition or termination provision. “ML Arrangement Documents” shall
mean the Commitment Letter and each of the exhibits referred to therein and
other documents referred to in the Commitment Letter, other than any such
exhibits or documents to which the Seller or any of its Subsidiaries is a party
or any guaranty provided by Merrill Lynch.
               (b) The ML Arrangement Documents embody the full agreement and
understanding between Merrill Lynch and its Affiliates and the Guarantor and its
Affiliates with respect to the matters referred to therein, including the
purchase and sale of the Company Interests and the other transactions
contemplated hereby, and there are no agreements or understandings between
Merrill Lynch and its Affiliates and the Guarantor and its Affiliates with
respect to the matters referred to in the ML Arrangement Documents, including
the purchase and sale of the Company Interests and the other transactions
contemplated hereby, other than the ML Arrangement Documents.
               (c) The Commitment Letter and each ML Arrangement document that
has been executed on or prior to the date hereof is in full force and effect and
is the valid and binding obligation of the parties thereto, enforceable against
such parties in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The obligations of Merrill Lynch to execute and deliver the Merrill
Lynch New Agreement and the other documents and agreements contemplated by the
ML Arrangement Documents and to consummate the transaction described therein are
not subject to any conditions other than as set forth in the ML Arrangement
Documents, and Merrill Lynch Commodities, Inc. does not have any right to
terminate the Commitment Letter (other than as set forth therein). As of the
date of this Agreement, to the Knowledge of the Purchaser, no event has occurred
that (with or without notice, lapse of time, or both) would constitute a breach
or default under the Commitment Letter or any other ML Arrangement Document by
Guarantor or the Purchaser or any of their Affiliates. The Purchaser has no
Knowledge of any facts or circumstances (other than facts and circumstances
relating to any default by the Seller or its Subsidiaries under agreements with
Merrill Lynch)that are reasonably likely to result in (i) any of the conditions
set forth in the Commitment Letter or any other ML Arrangement Document not
being satisfied or (ii) the transaction contemplated in the Merrill Lynch New
Agreement not being consummated on a timely basis.
ARTICLE VI
CONDUCT OF BUSINESS PENDING THE CLOSING
     Section 6.1 Covenants of the Seller. After the date hereof and prior to the
Closing or earlier termination of this Agreement, the Seller agrees that, except
as set forth in Section 6.1 of the Seller Disclosure Letter and except (i) as
required or permitted by this Agreement, (ii) as provided for in the 2009
Projections, (iii) in connection with necessary repairs due to breakdown or
casualty, or other actions taken in response to a business emergency or other
unforeseen operational matters, (iv) as required by Law, or (v) to the extent
the Purchaser shall otherwise consent, which decision regarding consent shall
not be unreasonably withheld, conditioned or delayed:

41



--------------------------------------------------------------------------------



 



               (a) the business of the Subject Companies shall be conducted in
the ordinary and usual course in accordance with past practices, and the Subject
Companies shall use commercially reasonable efforts to preserve substantially
intact the business organization of the Subject Companies and to maintain
existing relations and goodwill with customers, suppliers, creditors, lessors
and business associates to the end that their goodwill and ongoing businesses
shall not be impaired in any material respect at the Closing;
               (b) the Seller shall not permit any of the Subject Companies,
REST and RETR to (i) amend their organizational documents other than amendments
which are ministerial in nature or otherwise immaterial; (ii) alter through
merger, liquidation, reorganization, restructuring or in any other fashion the
corporate structure or ownership of the Company or the Retail Subsidiaries;
(iii) purchase, redeem or otherwise acquire any of their membership interests,
or any rights, warrants or options to acquire any membership interests; or
(iv) solely with respect to the Company, make any distributions on the
outstanding Company Interests (other than (x) non-cash distributions of
intercompany balances and (y) distributions of cash or cash equivalents, which
the Company shall be entitled to make from time to time);
               (c) the Seller shall not permit any of the Subject Companies,
REST and RETR to issue, sell, or dispose of any membership interests of, or
securities convertible into or exchangeable or exercisable for, or options,
warrants, calls, commitments or rights of any kind to acquire, any membership
interests;
               (d) the Seller shall not permit any of the Subject Companies,
REST and RETR to incur any additional indebtedness for borrowed money;
               (e) the Seller shall not permit any of the Subject Companies,
REST and RETR to, other than in the ordinary and usual course of business, make
any commitments for or make capital expenditures in the aggregate in any
calendar year in excess of the dollar amount equal to 110% of the amount
budgeted for capital expenditures in the 2009 Projections;
               (f) the Seller shall not permit any of the Subject Companies,
REST and RETR to, other than in the ordinary and usual course of business, make
any acquisition of, or investment in, assets or stock of any other Person;
               (g) the Seller shall not permit any of the Subject Companies to
sell, lease, license, encumber or otherwise dispose of any site leases or
equipment (other than the disposition of obsolete equipment in the ordinary
course) or its assets singularly or in the aggregate of an amount in excess of
$250,000 in any calendar year;
               (h) the Seller shall not and shall not permit any of its
Affiliates (including the Subject Companies and the Trademark Trust) to sell,
assign, transfer, license, subject to any Encumbrances (except for Permitted
Encumbrances) or otherwise dispose of, or abandon or permit to lapse, the
Trademarks or any other material Retail Business Intellectual Property, fail to
maintain or protect the Trademarks or any other material Retail Business
Intellectual Property, or disclose any material confidential information related
to the Retail Business to any Person (other than pursuant to appropriate
confidentiality agreements in the ordinary and usual course of business or to
Merrill Lynch pursuant to appropriate confidentiality

42



--------------------------------------------------------------------------------



 



agreements); provided, however, that neither the Seller nor any of its
Affiliates (including the Subject Companies or the Trademark Trust) shall be
required to maintain or protect any foreign Trademark registrations or
applications;
               (i) as it relates to the Subject Companies or the Retail
Business, Seller shall promptly notify Purchaser of any material incident in
which personally identifiable information or other protected information
relating to individuals has been stolen or improperly accessed;
               (j) except as required by existing written agreements or Seller
Affiliate Plans, or as otherwise required by Law, the Seller shall not permit
any of the Subject Companies to (A) except in the ordinary course of business
(including as a result of promotions), increase the compensation or other
benefits payable or provided to the Subject Companies’ directors or executive
officers, (B) except in the ordinary course of business or as would not result
in a material increase in cost to any of the Subject Companies, enter into or
materially amend any employment, change of control, severance, termination,
consulting or retention agreement with any Business Employee (exclusive of
(1) agreements entered into with any newly-hired employees or replacements or as
a result of promotions, (2) for employment agreements terminable on less than
30 days’ notice without payment or penalty, (3) employment agreements terminable
without penalty on the Closing Date, or (4) retention arrangements set forth in
Section 6.1(j) of the Seller Disclosure Letter), (C) establish, adopt, enter
into or materially amend any plan, policy, program or arrangement for the
benefit of any current or former directors, officers or employees or any of
their beneficiaries, or enter into or materially amend or terminate any
collective bargaining agreement, in any case except in the ordinary course of
business or as would not result in a material increase in cost to the Subject
Companies, (D) enter into any offshoring agreement or other agreement for the
relocation of operational or business processes used in the Retail Business to
any foreign jurisdiction, without prior consultation with the Purchaser (which
shall include a reasonable time to review any material contracts), (E) except as
set forth in Section 7.6(a) of this Agreement, hire or terminate the employment,
without cause, of any individual by a Subject Company (or transfer the
employment of any individual employed by a Subject Company so as to cause such
individual to no longer be employed by a Subject Company) who is at the
employment level of “director” or above, or transfer the employment of or
otherwise cause any individual not currently employed by a Subject Company to
become employed by a Subject Company at a level of “director” or above, or
(F) make any loan or compensation advance to any employee of the Subject
Companies or any employees set forth on Section 7.6(a) of the Seller Disclosure
Letter;
               (k) the Seller shall cause the Subject Companies to maintain
insurance in such amounts and against such risks and losses as are consistent
with the insurance maintained by the Subject Companies in the ordinary and usual
course of business, including filing claims as they arise;
               (l) the Seller shall not permit any of the Subject Companies to
make or change any material financial or Tax accounting method, policy or
practice, except as required by GAAP or SEC accounting regulations or guidelines
or applicable Law;

43



--------------------------------------------------------------------------------



 



               (m) the Seller shall not permit any of the Subject Companies to,
other than in the ordinary course of business consistent with past practice,
enter into or amend, restate, supplement, waive any rights under, or terminate
any Material Contract, Material IP Contract or Subject Company Permit;
               (n) the Seller shall not permit any of the Subject Companies to
implement any employee layoffs that require notice under the WARN Act;
               (o) the Seller shall promptly provide the Purchaser with copies
of all filings made by the Seller or any Subject Company with, and inform the
Purchaser of any communications received from, any state or federal court,
administrative agency, commission or other Governmental Authority, in each case,
in connection with this Agreement and the transactions contemplated hereby;
               (p) the Seller shall, and shall cause the Subject Companies to,
use all commercially reasonable efforts to promptly obtain all of the Seller
Required Consents and the Seller Required Statutory Approvals. The Seller shall
promptly notify the Purchaser of any failure or prospective failure to obtain
any such consents or approvals and, if requested by the Purchaser, shall provide
copies of all of the Seller Required Consents and the Seller Required Statutory
Approvals obtained by the Seller or any Subject Company to the Purchaser;
               (q) the Seller shall not permit any of the Subject Companies to
enter into any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Closing of consideration in excess of
$250,000;
               (r) the Seller shall not permit any of the Subject Companies to
enter into, modify or renew any material Contracts with respect to the sale of
energy, other than in the ordinary course and at pricing levels consistent with
the 2009 Projections; provided, that in response to changes in commodity prices
or competitive dynamics the Subject Companies may deviate from pricing levels
contemplated by the 2009 Projections; provided, further that prior to any
material deviation, the Seller shall consult with the Purchaser;
               (s) the Seller shall not permit any of the Subject Companies to
enter into an energy, capacity, ancillary services, fuel, renewable energy
credit, emissions allowance or other energy-related product purchase, sale,
exchange, option, swap, or other arrangement, or transmission or transportation
arrangement other than in the ordinary course consistent with past practice;
provided, however, that prior to taking any such action that would deviate
materially from the 2009 Projections, the Seller shall consult with the
Purchaser;
               (t) the Seller shall not permit any of the Subject Companies to
enter into any Affiliate Contracts, except those that would not require payment
by or liability of one or more Subject Companies after the Closing of more than
individually or in the aggregate, $100,000 or those that will expire without
liability at or prior to the Closing;
               (u) Prior to the earlier of June 1, 2009 or the date on which
this Agreement is terminated, neither the Seller nor its Affiliates or any of
their respective agents or representatives shall (and the Seller will not cause
or permit the Subject Companies or its other Affiliates to), directly or
indirectly, initiate, solicit or knowingly encourage the making or

44



--------------------------------------------------------------------------------



 



submission of any proposal from any Person or group concerning the possible
direct or indirect acquisition by such third party of all or substantially all
of the equity or assets of the Subject Companies taken as a whole, whether by
purchase of assets, equity, merger or otherwise, other than as contemplated or
permitted by this Agreement. For the avoidance of doubt, the foregoing shall not
be deemed to restrict at any time the Seller or its Affiliates or any of their
respective agents or representatives from engaging in any discussions or
negotiations with, or providing any information to, any such Person or group
making any such proposal; provided that if Seller or its Affiliates enter into
any definitive agreements for any such proposal, such fact shall not by itself
be deemed to give rise to any right of termination by the Seller of this
Agreement;
               (v) The Seller and the Subject Companies shall provide reasonable
assistance with respect to the Purchaser or its Affiliate(s) entry into the
Merrill Lynch New Agreement;
               (w) the Seller shall, or shall cause the Subject Companies to,
provide to the Purchaser copies of any financial statements, whether audited or
unaudited, required to be provided to Merrill Lynch under the Merrill Lynch
Agreement;
               (x) the Seller shall, at least monthly following the date hereof
and no later than two (2) weeks prior to the Closing Date, provide the Purchaser
with a list or report that details (i) the names of all employees of the Subject
Companies hired since the date of the last such report, and (ii) the termination
of employment of any employee of the Subject Companies since the date of the
last such report; and
               (y) Seller shall cause REST and RETR to not engage in any
commercial activities or assume or incur any obligations other than (i) with
respect to maintaining the licenses described on Section 4.22(d) of the Seller
Disclosure Letter or (ii) in connection with the actions contemplated by
Section 7.22; and.
               (z) the Seller and the Subject Companies shall enter into an
agreement with the Purchaser and its Affiliates so that the Seller and its
Affiliates may disclose certain commercial, operational and other business
information that the Purchaser requests to prepare to operate the Retail
Business after the Closing Date, with certain confidentially protections, in the
form attached hereto as Exhibit R (“Advance Integration Agreement”).
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be deemed to restrict the ability of the Seller or any of its
Subsidiaries (other than the Subject Companies) to solicit any offer, bid or
indication of interest with respect to, or to initiate or engage in negotiations
or enter into any agreement with any Person with respect to, or to take any
action to facilitate or effectuate, any merger, consolidation or sale or
disposition of all or any portion of the assets of the Seller or any of its
Subsidiaries (other than the equity or assets of the Subject Companies), or any
recapitalization, liquidation, dissolution or similar transaction involving the
Seller or any of its Subsidiaries (other than the Subject Companies); provided
that the Seller shall assign and transfer its obligations under this Agreement
to any direct or indirect purchaser or successor of all or substantially all of
its or its Affiliates’ wholesale energy assets taken as a whole (it being
understood and agreed that no action shall be required hereunder in connection
with any merger or consolidation of the Seller with or into any other entity to
the

45



--------------------------------------------------------------------------------



 



extent such obligations are assumed by the other constituent party to such
merger or consolidation by operation of Law).
          Section 6.2 Covenants of the Purchaser. After the date hereof and
prior to the Closing or earlier termination of this Agreement, the Purchaser
agrees as follows, except as expressly contemplated or permitted in this
Agreement or to the extent the Seller shall otherwise consent in writing, which
decision regarding consent shall be made as soon as reasonably practical, and
which consent shall not be unreasonably withheld, conditioned or delayed:
               (a) the Purchaser shall promptly provide the Seller with copies
of all filings made by the Purchaser or any of its Affiliates with, and inform
the Seller of any communications received from, any state or federal court,
administrative agency, commission or other Governmental Authority in connection
with this Agreement and the transactions contemplated hereby;
               (b) the Purchaser shall, and shall cause its Affiliates to, use
all commercially reasonable efforts to promptly obtain all of the Purchaser
Required Consents and the Purchaser Required Statutory Approvals. The Purchaser
shall promptly notify the Seller of any failure or prospective failure to obtain
any such consents or approvals and, if requested by the Seller, shall provide
copies of all of the Purchaser Required Consents and the Purchaser Required
Statutory Approvals obtained by the Purchaser to the Seller; and
               (c) the Purchaser shall not, and shall not permit any of its
Affiliates to (i) acquire or agree to acquire any wholesale or retail electric
assets or business in ERCOT or (ii) acquire or agree to acquire, whether by
merger, consolidation, by purchasing any portion of the assets of or equity in,
or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof owning, operating
or otherwise controlling wholesale or retail electric assets or business in
ERCOT, if the entering into of a definitive agreement relating thereto or the
consummation of such acquisition, merger or consolidation could reasonably be
expected to (A) delay beyond the Termination Date the expiration of any
applicable waiting period or delay beyond the Termination Date the obtaining, or
materially increase the risk of not obtaining, any authorizations, consents,
orders, declarations or approvals of any Governmental Authority necessary to
consummate the transaction contemplated by this Agreement, (B) materially
increase the risk of any Governmental Authority entering an order prohibiting
such transaction, or (C) delay beyond the Termination Date or materially impede
the consummation of the transaction contemplated by this Agreement.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be deemed to restrict the ability of the Purchaser or its
Affiliates to solicit any offer or bid, seek any indication of interest related
to, engage in any discussions or negotiations related to or enter into any
agreement with any Person or group with respect to, or take any action to
facilitate or effectuate, any Takeover Proposal, and the Purchaser’s engagement
in any of the activities described in this sentence will not be deemed to result
in a breach of this Agreement, including Section 6.2(c).

46



--------------------------------------------------------------------------------



 



ARTICLE VII
ADDITIONAL AGREEMENTS
          Section 7.1 Access to Subject Companies Information. Upon reasonable
notice, the Seller shall, and shall cause the Subject Companies to, afford to
the officers, directors, employees, accountants, counsel, investment bankers,
financial advisors and other representatives (collectively, “Representatives”)
of the Purchaser reasonable access, during normal business hours throughout the
period prior to and including the Closing Date, to all of the Subject
Companies’, REST’s and RETR’s properties, books, contracts, commitments and
records and, during such period, the Seller shall, and shall cause the Subject
Companies to furnish to the Purchaser and its Representatives, access to all
information concerning the Subject Companies and their respective directors and
officers and such other matters as may be reasonably requested by the Purchaser
or its Representatives in connection with any filings, applications or approvals
required or contemplated by this Agreement and attend and cause the Subject
Companies to attend periodic meetings with the Purchaser as reasonably requested
by the Purchaser. Notwithstanding the foregoing, neither the Seller nor any of
the Subject Companies shall be required to afford such access if it would
unreasonably disrupt the operations of such party or any of its Subsidiaries,
would cause a violation of any agreement to which such party or any of its
Subsidiaries is a party (provided that the Seller has used its reasonable best
efforts to find an alternative way to provide the access or information
contemplated by this Section 7.1), cause a risk of a loss of privilege to such
party or any of its Subsidiaries or would constitute a violation of any
applicable Law. The Purchaser agrees to indemnify and hold the Seller and the
Subject Companies harmless from any and all claims and liabilities, including
costs and expenses for loss, injury to or death of any Representative of the
Purchaser, and any loss, damage to or destruction of any property owned by the
Seller, any Subject Company or others (including claims or liabilities for loss
of use of any property) resulting directly or indirectly from the action or
inaction of any of the Representatives of the Purchaser during any visit to the
business or property sites of the Seller or any Subject Company prior to or
including the Closing Date, whether pursuant to this Section 7.1 or otherwise,
INCLUDING ON ACCOUNT OF THE SOLE OR CONCURRENT NEGLIGENCE OF THE SELLER, ITS
AFFILIATES, OR ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.
          Section 7.2 Confidentiality. Each Party shall, and shall cause its
Affiliates and Representatives to, hold in strict confidence all documents and
information concerning the other furnished to it in connection with the
transactions contemplated by this Agreement in accordance with the
Confidentiality Agreement, dated November 3, 2008, entered into by and between
the Seller and NRG Energy, Inc. (the “Confidentiality Agreement”); provided,
however, that either Party shall be entitled to disclose the terms of this
Agreement to any prospective purchaser of such Party (or, in the case of the
Seller, all or substantially all of the Seller’s wholesale business) that has
agreed to maintain the confidentiality of such information. From and after the
Closing, for purposes of the Confidentiality Agreement the Seller shall treat
information regarding the Retail Business that it considered to be confidential
prior to the Closing as if it were confidential information disclosed to the
Seller by NRG Energy, Inc.
          Section 7.3 Regulatory Matters.

47



--------------------------------------------------------------------------------



 



               (a) HSR Filings. The Parties shall, as soon as practicable, and,
in any case, no later than 10 Business Days after the date hereof, file or cause
to be filed with the Federal Trade Commission and the Department of Justice any
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby. Neither Party shall make a filing without the consent of the other
Party, not to be unreasonably withheld. Each Party will use all reasonable best
efforts to respond on a timely basis to any requests for additional information
made by either of such agencies.
               (b) FERC Filing. The Seller shall cause RE Supply to file with
FERC an application to withdraw its market-based rate authority within ten
(10) days after the date hereof.
               (c) Other Regulatory Approvals. Each Party shall cooperate and
use its reasonable best efforts to prepare and file as soon as practicable all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to use reasonable best efforts to
obtain all necessary permits, consents, approvals and authorizations of all
Governmental Authorities necessary or advisable to obtain the Seller Required
Statutory Approvals and the Purchaser Required Statutory Approvals. The Parties
further agree to use reasonable best efforts to take any act, make any
undertaking or receive any clearance or approval required by any Governmental
Authority or Law. Each of the Parties shall (i) respond as promptly as
practicable to any inquiries or requests received from any Governmental
Authority for additional information or documentation and (ii) not enter into
any agreement with any Governmental Authority not to consummate the transactions
contemplated by this Agreement, except with the prior consent of the other Party
(which shall not be unreasonably withheld or delayed). Each of the Parties shall
use reasonable best efforts to avoid or eliminate each and every impediment
under any antitrust, competition, or trade or energy regulation Law that may be
asserted by any Governmental Authority with respect to the transactions
contemplated hereby so as to enable the Closing Date to occur as soon as
reasonably possible. The steps involved in the preceding sentence (i) shall not
include proposing, negotiating or committing to affect, by consent decree,
agreeing to a hold separate order or otherwise, the sale, divestiture or
disposition of any material assets or businesses of the Purchaser and its
Affiliates (including their respective Subsidiaries), taken as a whole, but
(ii) may include agreeing to limitations on its or their conduct or actions,
other than as described in clause (i) of this sentence or that would have a
material impact on the business of the Purchaser and its Affiliates, taken as a
whole, as may be required in order to obtain the Seller Required Statutory
Approvals and the Purchaser Required Statutory Approvals as soon as reasonably
possible, to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding
required in order to obtain the Seller Required Statutory Approvals or the
Purchaser Required Statutory Approvals, which would otherwise have the effect of
preventing or delaying the Closing Date beyond the Termination Date, and
defending through litigation on the merits, including appeals, any claim
asserted in any court by any party as required in order to obtain the Seller
Required Statutory Approvals or the Purchaser Required Statutory Approvals.
               (d) Notice of Actions. Each of the Parties shall (i) give the
other Party prompt notice of the commencement or threat of commencement of any
Action by or before any Governmental Authority with respect to this Agreement or
any of the transactions contemplated

48



--------------------------------------------------------------------------------



 



by this Agreement, (ii) keep the other Party informed as to the status of any
such Action or threat thereof, and (iii) promptly inform the other Party of any
communication to or from any Governmental Authority regarding this Agreement or
any of the transactions contemplated by this Agreement.
          Section 7.4 Consents. The Seller and the Purchaser agree to use
reasonable best efforts to obtain the Seller Required Consents and the Purchaser
Required Consents, respectively, and any other third party consents necessary to
transfer the Company Interests or to transfer any contracts from the Seller or
its Affiliates to the Purchaser or the Subject Companies as contemplated hereby,
and to cooperate with each other in connection with the foregoing (it being
understood and agreed that, except as set forth in Section 7.15(b), neither the
Seller nor the Purchaser shall be required to expend any amounts or incur any
liabilities in connection with obtaining any third-party waivers, consents or
approvals).
          Section 7.5 Public Announcements. The initial press release relating
to this Agreement shall be a joint press release and thereafter the Purchaser
and the Seller shall consult with each other and shall agree upon the text of
any press release or public statement before issuing any press release or
otherwise making any public statements with respect to the transactions
contemplated hereunder and shall not issue any such press release or make any
such public statement prior to such consultation and agreement, except as may be
required by Law or any listing agreement with, or the rules of the NYSE, in
which case commercially reasonable efforts to consult with the other Party shall
be made prior to such release or public statement. The Purchaser shall cause
each of its Affiliates to not issue any press release or make any public
statement with respect to the transactions contemplated hereunder unless the
Purchaser has first consulted with the Seller and obtained the Seller’s
agreement with the text thereof, except as may be required by Law or any listing
agreement with, or the rules of the NYSE, in which case the Purchaser shall use
commercially reasonable efforts to consult with the Seller prior to such release
or public statement.
          Section 7.6 Employee Matters.
               (a) Effective on or prior to the last payroll period prior to the
Closing Date, the Seller shall cause the employment of each individual listed on
Section 7.6(a) of the Seller Disclosure Letter (to the extent still then
employed by the Seller or any of its Subsidiaries other than the Subject
Companies) to be transferred to a Subject Company, provided, however, that the
Parties may mutually agree, upon prior written consent, to transfer any other
employee to the Subject Companies from the Seller or from the Subject Companies
to the Seller during the period beginning on the date hereof and ending on the
Closing Date (each such individual and each Business Employee who as of the
Closing Date are employed by a Subject Company, collectively, the “Continuing
Employees”). For a period beginning immediately after the Closing Date and
ending on March 31, 2010, and subject to the remaining paragraphs of this
Section 7.6 and the individual’s continued

49



--------------------------------------------------------------------------------



 



employment with Purchaser or its Affiliates, Purchaser shall cause each
Continuing Employee to be provided with base salary or base wages and target
annual cash bonus opportunity no less than the base salary or base wages and
target annual cash bonus opportunity applicable to the Continuing Employee as of
the Closing Date. In addition, for a period beginning immediately after the
Closing Date and ending on December 31, 2009, and subject to the remaining
paragraphs of this Section 7.6 and the individual’s continued employment with
the Purchaser or its Affiliates, Purchaser shall cause each Continuing Employee
to be provided with other employee benefits (but specifically excluding defined
benefit plan benefits, retiree medical benefits, equity based compensation, or
benefits under the Power of One Incentive Plan (or “Power Bucks” benefits)
substantially similar in the aggregate to those employee benefits currently
provided to a Continuing Employee immediately prior to the Closing.
               (b) Except as specifically set forth in the Transition Services
Agreement, on or before the Closing, the Seller shall take, or shall cause to be
taken, all actions necessary to cause the Continuing Employees to cease to
accrue any additional benefits after the Closing Date under all Seller Affiliate
Plans that are not Assumed Benefit Plans.
               (c) As of the Closing Date, (i) Seller’s flexible spending
account plan (“Seller’s Flex Plan”) shall transfer and a plan under Section 125
of the Code established or maintained by Purchaser or one or more of its
Affiliates (“Purchaser’s Flex Plan”) shall accept the transfer of all of the
account balances (whether positive or negative) (the “Transferred Account
Balances”) under Seller’s Flex Plan of the Continuing Employees, (ii) the
elections, contribution levels and coverage levels of the Continuing Employees
shall apply under Purchaser’s Flex Plan in the same manner as under Seller’s
Flex Plan; and (iii) the Continuing Employees shall be reimbursed from
Purchasers’ Flex Plan for claims incurred at any time during the plan year of
Seller’s Flex Plan in which the Closing Date occurs and submitted to Purchaser’s
Flex Plan from and after the Closing Date on the same basis and the same terms
and conditions as under Seller’s Flex Plan. As soon as practicable after the
Closing Date, and in any event within 10 Business Days after the amount of the
Transferred Account Balances is determined, Seller shall pay Purchaser or one or
more of its Designated Affiliates the net aggregate amount of the Transferred
Account Balances, if such amount is positive, and Purchaser shall, or shall
cause one or more of its Designated Affiliates to, pay Seller the net aggregate
amount of the Transferred Account Balances, if such amount is negative.
               (d) Effective as of the Closing, the Seller shall assign (to the
extent they can be assigned) to the Purchaser, and the Purchaser shall assume,
all rights and obligations of the Seller or its Affiliates under the agreements
or arrangements listed on Section 7.6(d) of the Seller Disclosure Letter.
               (e) The Purchaser shall cause each Continuing Employee and his or
her eligible dependents (including all such Continuing Employee’s dependents
covered on the Closing Date by a Seller Affiliate Plan (other than any Assumed
Benefit Plan) that is a group health plan) to be covered under a group health
plan maintained by the Purchaser or an Affiliate of the Purchaser or the Subject
Companies that (i) provides medical and dental benefits to the Continuing
Employee and such eligible dependents effective immediately after the Closing
Date and (ii) credits such Continuing Employee, for the year during which such
coverage under such group health plan begins, with any deductibles and
co-payments already incurred during such year under a Seller Affiliate Plan
(other than any Assumed Benefit Plan) that is a group health plan.
               (f) The Purchaser shall cause the employee benefit plans and
programs maintained after the Closing by the Purchaser and the Affiliates of the
Purchaser or to

50



--------------------------------------------------------------------------------



 



which a Continuing Employee may be eligible to participate in after the Closing
Date, to recognize each Continuing Employee’s years of service and level of
seniority as of the Closing Date with the Seller and its Affiliates (including
service and seniority with any other employer that was recognized by the Seller
or its Affiliates) for purposes of terms of employment and eligibility, vesting
and, with respect to sick pay, paid time off, vacation and severance only,
benefit determination, under such plans and programs to the same extent such
service was recognized under a similar Seller Affiliate Plan as of the Closing
Date. The Purchaser shall cause each employee welfare benefit plan or program
sponsored by the Purchaser or one of its Affiliates that a Continuing Employee
may be eligible to participate in after the Closing Date to waive any
preexisting condition exclusion with respect to participation and coverage
requirements applicable to such Continuing Employee to the same extent such
pre-existing conditions exclusions were not in effect under any Seller Affiliate
Plan as of the Closing Date.
               (g) Provided that on or before the Closing Date the Seller has
supplied the Purchaser with a list of employee layoffs, by date and location,
implemented by each of the Subject Companies during the 90-day period preceding
and including the Closing Date, the Purchaser expressly agrees that it assumes
all obligations to provide any required notice under the WARN Act, and to pay
all severance payments, damages for wrongful dismissal and related costs, with
respect to the termination of any Continuing Employee that occurs after the
Closing Date. The Seller expressly agrees that it will retain all obligations to
provide any required notice under the WARN Act and to pay all severance
payments, damages for wrongful dismissal and related costs, arising solely as a
result of employment actions of the Subject Companies that occur prior to the
Closing Date.
               (h) The Purchaser shall cause each Continuing Employee to be
permitted to elect after the Closing Date (or as soon thereafter as reasonably
practicable) a direct rollover of his/her account balance under a Seller
Affiliate Savings Plan (as defined below) to a defined contribution plan
designated by the Purchaser (the “Purchaser Savings Plan”), and the Seller shall
cause the applicable Seller Affiliate Savings Plan to deliver to the Purchaser
Savings Plan as soon as reasonably practicable after such date the promissory
notes and other loan documentation, if any, of each Continuing Employee who has
elected such a direct rollover in accordance with the procedures as determined
by the Seller and the Purchaser. The Purchaser and the Seller shall cooperate
and take such reasonable actions, if any, as are necessary to permit the
continuation of loan repayments by Continuing Employees; provided, however, that
if a Continuing Employee makes a direct rollover election as described in this
Section 7.6 within such 90 day period, then the applicable Seller Affiliate
Savings Plan shall continue to accept loan repayments from such Continuing
Employee until the date of such direct rollover. The Purchaser shall cause the
Purchaser Savings Plan to accept the direct rollover of electing Continuing
Employees’ benefits in cash and, if applicable, promissory notes that are not
accelerated from the Seller Affiliate Savings Plans. The Seller represents,
warrants and agrees with respect to the Seller Affiliate Savings Plans, and the
Purchaser represents, warrants and agrees with respect to the Purchaser Savings
Plan, that, as of each date of a rollover described in this Section 7.6(h), such
plan (i) is intended to satisfy the requirements of Sections 401(a), (k) and
(m) of the Code and (ii) will have received, or the Purchaser shall cause to be
filed within the time period prescribed by the Code an application for a
favorable determination letter from the IRS regarding such qualified status and
covering amendments required to have been adopted prior to the expiration of the
applicable remedial amendment period. Except as required by Law,

51



--------------------------------------------------------------------------------



 



the Purchaser or its designee shall not be required to provide any particular
benefit under the Purchaser Savings Plan. “Seller Affiliate Savings Plan” means
the Reliant Energy, Inc. Savings Plan.
               (i) Claims of Continuing Employees and their eligible
beneficiaries and dependents for medical, dental, prescription drug, life
insurance, and/or other welfare benefits (“Welfare Benefits”) (other than
long-term disability benefits) that are incurred on or before the Closing Date
shall be the sole responsibility of the Seller Affiliate Plans. Claims of
Continuing Employees and their eligible beneficiaries and dependents for Welfare
Benefits (other than long-term disability benefits) that are incurred after the
Closing Date shall be the sole responsibility of the Purchaser or its designee.
Claims for workers compensation and unemployment compensation incurred on or
prior to Closing shall be the sole responsibility of the Seller and its
Affiliates. For purposes of the preceding provisions of this paragraph, a
medical/dental claim shall be considered incurred on the date when the
medical/dental services are rendered or medical/dental supplies are provided,
and not when the condition arose or when the course of treatment began. Claims
for long-term disability benefits that are made under a Seller Affiliate Plan on
or prior to the Closing Date, or claims that are made following the Closing Date
that are associated with a disabling event incurred by a Continuing Employee
prior to the Closing Date, shall be the sole responsibility of the Seller
Affiliate Plan. Except as provided in the preceding sentence, claims of
Continuing Employees and their eligible beneficiaries and dependents for
long-term disability and workers’ compensation benefits that are incurred after
the Closing Date shall be the sole responsibility of the Purchaser or its
designee. For purposes of the preceding provisions of this paragraph, claims for
long-term disability benefits based on an injury or illness occurring on or
prior to the Closing Date will be deemed to have been incurred prior to the
Closing Date. In the case of any claim for benefits other than a medical/dental
claim or a long-term disability claim, a claim will be deemed to have been
incurred upon the occurrence of the event giving rise to such claim. For
avoidance of doubt, Seller and its Affiliates shall retain all liabilities for
providing continuation coverage as required pursuant to COBRA with respect to
any individual and their dependents who were employees of the Subject Companies
and whose qualifying event occurred prior to or on the Closing Date (except to
the extent coverage was provided under an Assumed Benefit Plan, in which case
such liability will be borne by Purchaser).
               (j) Except to the extent required by Law, the Seller shall not
pay Continuing Employees their accrued and unused vacation time (as reflected on
Subject Company balance sheets or employment records), and the Purchaser or an
Affiliate of the Purchaser, as applicable, shall be required to provide, without
duplication of benefits, all such Continuing Employees all accrued and unused
vacation (to the extent reflected in Subject Company balance sheets or
employment records) through the Closing Date to the extent reflected on the
Retail Financial Statements and settled pursuant to Section 7.13.
               (k) If, within the period of twelve (12) months following the
Closing Date, the employment of a Continuing Employee is terminated by the
Purchaser or an Affiliate of the Purchaser or the Subject Companies for a reason
other than cause (as that term is defined in the Severance Plan (as defined
below) as of the date hereof), then, in any such case, the Purchaser shall
provide such Continuing Employee with severance benefits at least equal to the
severance benefits which such Continuing Employee would have received under the
Severance

52



--------------------------------------------------------------------------------



 



Plan in which the Continuing Employee participates as of the date hereof had the
employment of such Continuing Employee been terminated under circumstances
entitling him or her to benefits under such plan. Such severance benefits shall
be determined based on the terms of the Severance Plan in effect on the date
hereof, but the Purchaser shall take into account such Continuing Employee’s
aggregate service with the Purchaser and its Affiliates and his or her
pre-Closing Date service recognized pursuant to Section 7.6(f). As used in this
Agreement, “Severance Plan” shall mean any of the Plans identified on
Section 7.6(k) of the Seller Disclosure Letter.
               (l) Nothing in this Section 7.6 shall represent a guarantee of
employment to any of the Continuing Employees, nor prohibit or restrict in any
way the right of the Purchaser or its Affiliates, as appropriate, to terminate
the employment of any Continuing Employee consistent with applicable Law.
               (m) Prior to or on the Closing Date, Seller shall take all
actions necessary to fully vest each Continuing Employee in their accrued
benefit or account balance as of the Closing Date, in any retirement plan
(regardless of whether such retirement plan is intended to qualify under Section
401(a) of the Code) that is a Seller Affiliate Plan other than an Assumed
Benefit Plan.
               (n) To the extent reflected on the Retail Financial Statements
and settled pursuant to Section 7.13, the Purchaser shall assume and pay all
annual incentive amounts earned or accrued under the Seller’s incentive and
bonus plans set forth on Section 7.6(n) of the Seller Disclosure Letter (the
“Annual Incentive Plans”), and agrees to pay any such amounts at a time and in a
manner that are consistent with the terms of such Annual Incentive Plans and
historical past practices.
               (o) Except as specifically set forth herein, after Closing, the
Seller and its Affiliates (other than the Subject Companies) shall retain and
indemnify, defend and hold harmless the Purchaser, the Subject Companies and its
and their Affiliates from and against any liabilities arising under any Seller
Affiliate Plan or any other employee benefit plan program or arrangements to
which the Seller or any ERISA Affiliate of the Seller has any liability, other
than an Assumed Benefit Plan. In addition, the Seller or its Affiliates (other
than the Subject Companies) shall indemnify, defend and hold harmless the
Purchaser, the Subject Companies and its and their Affiliates against any
liabilities or obligations of any kind arising prior to the Closing to provide
any post employment health or life insurance benefits to any current or former
employees of the Subject Companies other than as specifically required pursuant
to COBRA.
               (p) Prior to the Closing Date, the Seller shall take all actions
necessary, if any, to transfer the sponsorship and liability associated with the
Power of One Incentive Plan to the Seller or one of its Affiliates (other than
the Subject Companies) and shall pay any amounts accrued by any Continuing
Employees in accordance with the terms of the Power of One Incentive Plan as in
effect as of the Closing Date. For the avoidance of doubt, neither the Purchaser
nor the Subject Companies shall assume any responsibility or liability with
respect to any benefit under the Power of One Incentive Plan.

53



--------------------------------------------------------------------------------



 



               (q) Nothing contained herein, express or implied: (i) shall be
construed to establish, amend, or modify any benefit plan, program, agreement or
arrangement, (ii) shall alter or limit the Purchaser’s ability to amend, modify
or terminate, consistent with this Agreement, any benefit plan, program,
agreement or arrangement at any time assumed, established, sponsored or
maintained by the Purchaser, (iii) is intended to confer upon any current or
former employee any right to employment or continued employment for any period
of time by reason of this Agreement, or any right to a particular term or
condition of employment, or (iv) is intended to confer upon any individual
(including employees, retirees, or dependents or beneficiaries of employees or
retirees) any right as a third-party beneficiary of this Agreement.
          Section 7.7 Tax Matters.
               (a) Transfer Taxes. Notwithstanding any other provision of this
Agreement to the contrary, the Purchaser shall pay all Transfer Taxes, if any,
arising out of or in connection with the transactions contemplated by this
Agreement. The Purchaser shall prepare and file all necessary documentation and
Tax Returns with respect to such Transfer Taxes; provided, however, that the
Seller shall cooperate with the Purchaser and take any action reasonably
requested by the Purchaser which does not cause the Seller to incur any cost in
order to minimize such Transfer Taxes. “Transfer Taxes” shall mean any and all
transfer Taxes (excluding Taxes measured in whole or in part by net income or
Taxes imposed under Texas Tax Code Section 171), including sales, use, excise,
stock, stamp, documentary, filing, recording, permit, license, authorization and
similar Taxes, fees, duties, levies, customs, tariffs, imposts, assessments,
obligations and charges of the same or of a similar nature to any of the
foregoing.
               (b) Tax Returns. Except as otherwise provided in Section 7.7(a)
above, the Seller shall prepare and file or cause to be prepared and filed when
due (i) all Tax Returns that are required to be filed by or with respect to any
of the Subject Companies for taxable years or periods ending on or before the
Closing Date and (ii) all Texas franchise Tax Returns in which the Subject
Companies would be included for pre-Closing activities, and the Seller shall
remit or cause to be remitted any Taxes due in respect of such Tax Returns. The
Seller shall permit the Purchaser to review and comment upon such Tax Returns
described in clause (ii) of this Section 7.7(b) prior to the filing thereof,
such comments to be considered in good faith by the Seller. The Purchaser shall
prepare and file or cause to be prepared and filed when due all Tax Returns that
are required to be filed by or with respect to any of the Subject Companies for
taxable years or periods ending after the Closing Date (excluding any Texas
franchise Tax Returns in which the Subject Companies would be included for
pre-Closing activities), and the Purchaser shall remit or cause to be remitted
any Taxes due in respect of such Tax Returns. All such Tax Returns shall be
prepared in a manner consistent with past practice. The Purchaser shall provide
a written request to the Seller setting forth in detail the computation of the
amount owed by the Seller for taxable periods that end on or before the Closing
Date, and, with respect to any Straddle Period, the portion of such Straddle
Period deemed to end on and include the Closing Date, at least 30 days prior to
the due date for the applicable Tax Return. The Seller shall pay to the
Purchaser, no later than two days prior to the due date for the applicable Tax
Return, the Seller’s allocable share pursuant to this Section 7.7 of the Taxes
which are payable with any Tax Return to be filed by the Purchaser with respect
to any Straddle Period. The term “Straddle Period” means a taxable year or
period beginning on or before, and ending after, the Closing Date.

54



--------------------------------------------------------------------------------



 



               (c) Computation of Tax Liabilities. To the extent permitted or
required by applicable Law or administrative practice, the taxable year of each
of the Subject Companies which includes the Closing Date shall be treated as
closing on (and including) the Closing Date. For purposes of apportioning
between the Seller and the Purchaser the Taxes of any of the Subject Companies
or with respect to the assets of any of the Subject Companies for a Straddle
Period (which is not treated under the immediately preceding sentence as closing
on the Closing Date), such liability shall be apportioned between the period
deemed to end at the close of the Closing Date, and the period deemed to begin
at the beginning of the day following the Closing Date on the basis of an
interim closing of the books, except that Taxes (such as real or personal
property Taxes) imposed on a periodic basis shall be allocated on a daily basis.
               (d) Assistance and Cooperation. Each of the Purchaser and the
Seller shall provide the other with such assistance as may reasonably be
requested (including access to the assets, properties, personnel and records of
any of the Subject Companies) by the other Party in connection with the
preparation of any Tax Return, any audit or other examination by any Tax
Authority, or any judicial or administrative proceedings relating to liability
for Taxes with respect to any of the Subject Companies and each shall retain and
provide the requesting Party with any records or information which may be
relevant to such return, audit or examination, proceedings or determination. Any
information obtained pursuant to this Section 7.7 or pursuant to any other
Section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes with respect to any of the Subject
Companies shall be kept confidential by the Parties hereto except to the extent
that a Party is legally compelled to disclose such information.
               (e) Contests.
               (i) Notice. After the Closing Date, the Purchaser and the Seller
shall each notify the other in writing within ten days of the commencement of
any audit or administrative or judicial proceeding affecting the Taxes or Tax
attributes of any of the Subject Companies, which, if determined adversely to
the taxpayer or after the lapse of time would be grounds for indemnification
under this Section 7.7 by the other Party (“Tax Indemnitor”). Such notice shall
contain factual information describing any asserted Tax liability in reasonable
detail and shall include copies of any notice or other document received from
any Tax Authority in respect of any such asserted Tax liability. If either the
Purchaser or the Seller fails to give the other Party prompt notice of an
asserted Tax liability as required under this Agreement, then (A) if the Tax
Indemnitor is precluded by the failure to give prompt notice from contesting the
asserted Tax liability in any administrative or judicial forum, then such Party
shall not have any obligation to indemnify the other Party for any Losses
arising out of such asserted Tax liability and (B) if the Tax Indemnitor is not
so precluded from contesting, if such failure to give prompt notice results in a
detriment to the Tax Indemnitor, then any amount which the Tax Indemnitor is
otherwise required to pay pursuant to this Section 7.7 with respect to such
liability shall be reduced by the amount of such detriment.
               (ii) Control of Contests Involving Pre-Closing Periods or
Straddle Periods. In the case of an audit or administrative or judicial
proceeding involving any Taxes or Tax attributes relating to any taxable years
or periods ending on

55



--------------------------------------------------------------------------------



 



or before the Closing Date or any Straddle Period of any of the Subject
Companies, the Seller shall have the right, at its expense, to control the
conduct of such audit or proceeding; provided, however, that if such audit or
proceeding would be reasonably expected to result in a material increase in Tax
liability of any of the Subject Companies for which the Purchaser would be
liable under this Section 7.7, the Purchaser may participate in the conduct of
such audit or proceeding at its own expense and the Seller shall not settle any
such audit or proceeding without the consent of the Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed.
               (iii) Control of Contests Involving Post-Closing Periods. In the
case of an audit or administrative or judicial proceeding involving any Taxes or
Tax attributes relating to any taxable years or periods beginning on or after
the Closing Date of any of the Subject Companies, the Purchaser shall have the
right, at its expense, to control the conduct of such audit or proceeding;
provided, however, that if such audit or proceeding would be reasonably expected
to result in a material increase in Tax liability of any of the Subject
Companies for which the Seller would be liable under this Section 7.7, the
Seller may participate in the conduct of such audit or proceeding at its own
expense and the Purchaser shall not settle any such audit or proceeding without
the consent of the Seller, which consent shall not be unreasonably withheld,
conditioned or delayed.
               (f) Indemnification by the Seller. Notwithstanding any other
provision of this Agreement, the Seller shall indemnify the Purchaser and the
Subject Companies, as applicable, from and against and in respect of (i) any and
all Losses incurred by the Purchaser or the Subject Companies, as applicable,
which may be imposed on, sustained, incurred, or suffered by or assessed against
the Purchaser or the Subject Companies, as applicable, directly or indirectly,
to the extent relating to or arising out of any liability for Taxes of any of
the Subject Companies, for any taxable year or period that ends on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period deemed to end on and include the Closing Date, (ii) any and all
Losses of any person (other than one of the Subject Companies) imposed on one of
the Subject Companies as a transferee or successor, by contract or pursuant to
any law, rule or regulations, which Taxes relate to an event or transaction
occurring before the Closing, and (iii) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Subject
Companies is or was a member on or prior to the Closing Date, including pursuant
to Treasury Regulation Section 1.1502-6, Texas Tax Code section 171, or any
analogous or similar state, local, or non-U.S. law or regulation.
               (g) Indemnification by the Purchaser. Notwithstanding any other
provision of this Agreement, the Purchaser shall indemnify the Seller from and
against and in respect of any and all Losses incurred by the Seller, which may
be imposed on, sustained, incurred, or suffered by or assessed against the
Seller, directly or indirectly, to the extent relating to or arising out of
(i) any liability for Taxes of any of the Subject Companies for any taxable year
or period that begins after the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period beginning the day after the Closing
Date or (ii) any liability for Transfer Taxes arising out of or in connection
with the transactions contemplated by this Agreement.

56



--------------------------------------------------------------------------------



 



               (h) Refunds. Any Tax refund (including any interest in respect
thereof) received by the Purchaser or any of the Subject Companies, and any
amounts credited against Tax to which the Purchaser or any of the Subject
Companies becomes entitled (including by way of any amended Tax Returns) that
relate to any taxable year or period that ends on or before the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
deemed to end on and include the Closing Date, shall be for the account of the
Seller, and the Purchaser shall pay to the Seller any such refund or the amount
of any such credit (net of any Taxes imposed on, and fees or expenses incurred
by, the Purchaser and its Affiliates with respect to such refund or credit)
within fifteen (15) days after receipt or entitlement thereto.
               (i) Tax Sharing Agreements. All Tax allocation, Tax sharing, Tax
indemnity or similar agreements between the Seller or any of its Affiliates
(other than any of the Subject Companies), on the one hand, and any of the
Subject Companies, on the other hand, shall be terminated with respect to any of
the Subject Companies on or prior to the Closing Date, and, after the Closing
Date, neither the Seller nor any of its Affiliates (other than any of the
Subject Companies), on the one hand, nor any of the Subject Companies, on the
other hand, shall be bound thereby or have any further liability or obligation
thereunder to the other Party.
               (j) Tax Characterization. The Parties agree that, for U.S.
federal income Tax purposes (and, where applicable, state, local, and foreign
Tax purposes) the purchase and sale of the Company Interests constitutes a
direct acquisition by the Purchaser from the Seller of all of the assets of the
Company and any entities owned by the Company that are disregarded for U.S.
Federal income tax purposes.
          Section 7.8 Financial Information.
               (a) After the Closing, upon reasonable written notice, the
Purchaser and the Seller shall furnish or cause to be furnished to each other
and their respective accountants, counsel and other representatives, during
normal business hours, such information (including records pertinent to the
Subject Companies) as is reasonably necessary for financial reporting and
accounting matters.
               (b) The Purchaser shall retain all of the books and records of
the Subject Companies for a period of six (6) years after the Closing Date or
such longer time as may be required by Law. After the end of such period, before
disposing of such books or records, the Purchaser shall give notice to such
effect to the Seller and give the Seller an opportunity to remove and retain all
or any part of such books or records as the Seller may select.

57



--------------------------------------------------------------------------------



 



          Section 7.9 Termination of Affiliate Contracts. Except as set forth in
Section 7.9 of the Seller Disclosure Letter and except as agreed to in writing
by the Seller and the Purchaser, all Affiliate Contracts, including any
agreements or understandings (written or oral) with respect thereto, shall
terminate simultaneously with the Closing without any further action or
liability on the part of the parties thereto. Notwithstanding the foregoing, in
the absence of a written agreement, the provision of any services (similar to
those contemplated by the preceding sentence) by the Seller to the Subject
Companies from and after the Closing, which services may be provided by the
Seller in its sole discretion, shall be for the convenience, and at the expense,
of the Purchaser.
          Section 7.10 Intentionally Omitted.
          Section 7.11 Seller’s Name. At or prior to the Closing, the Seller
shall cause the following agreements to be terminated: (i) the Amended and
Restated Trademark Trust Agreement, dated as of December 1, 2006 among the
Seller, RERH, and Wilmington Trust Company, (ii) the Trademark Administrative
Servicing Agreement between Seller and Trademark Trust, dated December 1, 2006,
(iii) the Trademark License Agreement between Trademark Trust and Seller, dated
December 1, 2006, and (iv) the Trademark License Agreement between Trademark
Trust and RERH, dated December 1, 2006. At the Closing, the Seller shall (and
shall cause the Trademark Trust and its trustee and Affiliates of the Seller to)
transfer and deliver to the Purchaser or its designee all of the right, title
and interest in and to the Trademarks pursuant to the Trademark Assignment.
Except as set forth in this Section 7.11, after the Closing, Seller shall, and
shall cause each of its Affiliates (except for the Subject Companies) to,
immediately cease the use of, and not use, apply for, register or maintain, any
names, trademarks, service marks or domain names consisting of or incorporating
any of the Trademarks or any names, trademarks, service marks or domain names
confusingly similar thereto, in any fashion. As soon as reasonably practicable
after the Closing but not later than 60 days after the Closing Date, the Seller
shall, and shall cause each of its Affiliates (except for the Subject Companies)
to, (i) remove the name “Reliant” (or any variation, derivation and translations
thereof) and all other names incorporating any Trademarks (the “Reliant Names”)
from its email addresses, websites, price lists, invoices, literature,
brochures, manuals, stationery and business cards, and (ii) change its corporate
name so that it does not include any of the Trademarks. As soon as reasonably
practicable after the Closing but not later than 120 days after the Closing
Date, the Seller shall, and shall cause each of its Affiliates (except for the
Subject Companies) to, remove the Reliant Names from all other properties and
assets (including facilities, real property signage, signs, flags, supplies and
other materials not set forth in the immediately foregoing sentence).
Notwithstanding the foregoing, immediately after the Closing, the Seller shall
not, and shall cause each of its Affiliates (except for the Subject Companies)
not to, use any Reliant Names in any official correspondence or advertising;
provided, however, that, during the period of 120 days after the Closing Date,
the Seller and its Affiliates (except for the Subject Companies) may refer to
their respective corporate names used prior to the Closing immediately following
or preceding (as applicable) the phrase “formerly known as”, “previously doing
business as”, “doing business as” or other equivalent phrases, solely in
connection with notifying third parties of the new corporate names of the Seller
or its Affiliates (other than the Subject Companies) or as required by
applicable Law. The Seller shall include in the proxy statement for its 2009
annual meeting of shareholders a proposal to amend the Seller’s Third Restated
Certificate of Incorporation to change the name of the Seller in accordance with
this

58



--------------------------------------------------------------------------------



 



Section 7.11 (it being understood and agreed that such proposal may be
conditioned upon the Closing occurring).
          Section 7.12 Further Assurances. Each Party will, and will cause its
Subsidiaries (or, in the case of the Purchaser, its Affiliates) to, execute such
further documents or instruments and take such further actions as may reasonably
be requested by the other Party in order to consummate the transactions in
accordance with the terms hereof. Each Party to this Agreement shall execute and
deliver such instruments and take such other actions as the other Party may
reasonably request in order to carry out the intent of this Agreement,
including, without limitation, (i) the execution of back-to-back agreements to
effect the transfer from the Seller to the Purchaser of the benefits and burdens
to the Seller under any agreement identified in Section 7.12 of the Seller
Disclosure Letter, to the extent that the Seller is unable to transfer or assign
such agreement to the Purchaser or the Purchaser is unable to renegotiate such
agreement prior to the Closing Date and (ii) the delivery of copies of the
Source Code to which the Purchaser is provided access, but not a copy, at
Closing. The Parties acknowledge that in connection with the separation of the
Subject Companies from the Seller the Parties may desire to transfer certain
assets or contracts not otherwise provided by this Agreement to the Purchaser or
the Subject Companies, or from the Purchaser or the Subject Companies to the
Seller. The Parties agree to reasonably cooperate to determine what, if any,
such assets or contracts (or rights or benefits with respect to such assets or
contracts) should be transferred (or returned to the Seller) to effectuate the
general principles used to divide assets pursuant to this Agreement.
          Section 7.13 Payments in Respect of Closing Working Capital; Accounts
Settlement; Excluded Liabilities Waiver.
               (a) For purposes of this Agreement, (i) “Designated Current
Assets” shall mean all of the current assets of the Subject Companies reflected
in the accounts set forth on Exhibit O as of the effective time of the Closing
as determined in accordance with GAAP consistent with the accounting principles,
practices and methodologies used in the preparation of the December 31, 2008
consolidated balance sheet of the Company, including, but not limited to, the
procedures described in Exhibit O (collectively, the “Settlement Procedures”),
(ii) “Designated Current Liabilities” shall mean (x) all of the current
liabilities of the Subject Companies as of the effective time of the Closing and
(y) all escheat deposits of the Subject Companies as of the effective time of
the Closing, in each case reflected in the accounts set forth on Exhibit O as
determined in accordance with the Settlement Procedures and (iii) “Segregated
Cash” shall mean any cash held by any Subject Company as of the effective time
of the Closing that (x) was received by any Subject Company from a customer and
(y) under rules promulgated by the PUCT after the date of this Agreement, is
required to be maintained as of the effective time of the Closing in a
segregated account pending application.
               (b) At least three days before the Closing Date, the Seller shall
provide the Purchaser with a good faith estimate of the aggregate amount, if
any, by which (x) the amount of accounts payable included in the Designated
Current Liabilities as of the effective time of the Closing and accounts payable
arising from any other accrued Designated Current Liability as of the effective
time of the Closing (collectively, the “Designated Payables”) (other than
Designated Payables that are payable to the Purchaser or any of its Affiliates)
which are due during the 20 days immediately following the Closing Date exceeds
(y) the aggregate amount of

59



--------------------------------------------------------------------------------



 



“Retail Receipts” which are expected to be received during the 20 days
immediately following the Closing Date, based on the daily cash forecast
prepared by the Seller’s treasury department in the ordinary course of business
consistent with past practice on the date of such estimate (the “Estimated Day
20 Deficit”). Within 10 days following the Closing Date the Purchaser shall
provide the Seller with a good faith estimate of the aggregate amount of the
Designated Current Assets minus the aggregate amount of the Designated Current
Liabilities of the Subject Companies as of the effective time of the Closing
(the “Adjusted Closing Working Capital”) determined in accordance with the
attached Exhibit N (the “NWC Estimate”) and the Settlement Procedures using
information from the month-end accounting closing. For the avoidance of doubt,
the Adjusted Closing Working Capital shall not include any cash paid to the
Seller pursuant to Section 7.13(c)(i), and the Adjusted Closing Working Capital
shall include any cash of the Subject Companies as of the effective time of the
Closing, including any cash contributed by the Seller to the Subject Companies
pursuant to Section 7.13(c)(ii) and including any Segregated Cash.
               (c) On the Closing Date,
               (i) The Seller shall be entitled to cause the Subject Companies
to distribute and pay to the Seller by wire transfer of immediately available
funds an amount not to exceed (A)(1) the cash and cash equivalents held by the
Subject Companies less (2) an amount equal to the Estimated Day 20 Deficit, plus
(B) the amount of Segregated Cash, if any, and
               (ii) if the aggregate amount of any cash and cash equivalents
held by the Subject Companies is less than the Estimated Day 20 Deficit, the
Seller shall contribute to the Company an amount equal to the amount by which
the Estimated Day 20 Deficit exceeds such cash and cash equivalents. The
aggregate amount of cash (other than Segregated Cash) remaining in the Subject
Companies as of the effective time of the Closing (after any distribution
pursuant to clause (i) and any contribution contemplated by this clause (ii), if
applicable, is referred to herein as the “Closing Date Cash Funding Amount”.
               (d) After the Closing Date, the Purchaser shall, and shall cause
the Subject Companies to, send invoices in respect of, and use commercially
reasonable efforts consistent with the Subject Companies’ past practices to
collect, the accounts receivable included in the Designated Current Assets as of
the effective time of the Closing and the accounts receivable generated in
respect of any unbilled amounts included in the Designated Current Assets as of
the effective time of the Closing (collectively, the “ Designated Accounts
Receivable”).
               (e) From and after the Closing, on or before the due date the
Purchaser shall review and pay or dispute, or shall cause the Subject Companies
to review and pay or dispute, consistent with the Subject Companies’ past
practices, all Designated Payables and other Designated Current Liabilities.
               (f) The Purchaser shall not, and shall cause each Subject Company
not to, (i) release, waive or compromise any right in respect of any Designated
Account Receivable

60



--------------------------------------------------------------------------------



 



or any other Designated Current Asset, including any receivable that was written
off prior to the effective time of the Closing, or Designated Current Liability,
or (ii) encourage or facilitate any failure or refusal to pay any Designated
Account Receivable or other such current asset.
               (g) The Purchaser shall make, or shall cause the Subject
Companies to make, the payments to the Seller required under Schedule 7.13. All
payments pursuant to this Section 7.13(g) shall be made by wire transfer of
immediately available funds to an account designated by the Seller.
               (h) For purposes of determining the amounts payable under this
Section 7.13 the Purchaser shall, and shall cause the Subject Companies to,
apply the Settlement Procedures.
               (i) Each Party shall provide the other Party and its
representatives with copies of all applicable records (including supporting
documentation generated in connection with any determination hereunder)
necessary for any determination of net working capital or any amounts due
hereunder, as well as access to the employees and representatives of such Party
to assist the other Party in its review of such supporting records and
information.
               (j) If the Seller has any objections to any calculation or
determination made by the Purchaser or any Subject Company pursuant to this
Section 7.13 (including, for the avoidance of doubt, Schedule 7.13), the Seller
shall notify the Purchaser in writing (the “Notice of Disagreement”) of such
disagreement. The Notice of Disagreement shall set forth in reasonable detail of
the basis for the disagreement. Thereafter, the Seller and the Purchaser shall
attempt in good faith to resolve any such objection. If the Seller and the
Purchaser are unable to resolve in good faith the disagreement within 30 days
after the delivery of the Notice of Disagreement, such disagreement shall be
referred to an independent accounting and auditing firm of nationally recognized
standing (who shall not be the regular outside accounting and auditing firm of
either Party) (the “Independent Expert”) mutually selected by the Seller and the
Purchaser for a resolution of such disagreement, in accordance with the
requirements of this Section 7.13. If the Parties do not promptly agree on the
selection of an Independent Expert, each of them shall appoint an independent
public accounting firm (the fees, costs and expenses of such independent public
accounting firm shall be borne by the Party appointing such firm) and such two
independent public accounting firms shall jointly select the Independent Expert.
Each Party shall submit its calculation of the disputed components of the
relevant item or amount to the Independent Expert, along with such supporting
information as it deems appropriate, on or before the end of the fifth Business
Day following the referral of the matter to the Independent Expert. In making
its determination, the Parties shall jointly instruct the Independent Expert to
consider only those items or amounts as to which the Seller has disagreed, to
select which of the two items or amounts is closer to the appropriate item or
amount consistent with the requirements of this Section 7.13, and to notify the
Parties as promptly as practicable as to which is so selected. The Independent
Expert’s selection shall be final and binding on the Parties, the Parties shall
use the item or amount selected, and the non-prevailing Party shall bear the
fees and expenses of the Independent Expert. The Parties may agree to any
calculation at any time.
               (k) Seller and its Affiliates, in addition to their indemnity
obligations in Section 10.2(a)(iii), hereby waive enforcement, release, and
fully discharge the Subject

61



--------------------------------------------------------------------------------



 



Companies of any obligations with respect to the Excluded Liabilities at and as
of the effective time of the Closing.
          Section 7.14 Transition Services Agreement. At or prior to the
Closing, the Seller, the IT Trust and RERH shall enter into the Transition
Services Agreement.
          Section 7.15 Computer Systems.
               (a) At the Closing, the Seller shall and shall cause its
Affiliates (excluding the Subject Companies but including the IT Trust) to:
               (i) transfer to RERH all right, title and interest in and to the
computer software (and accompanying Intellectual Property rights) listed as
“Internal” in Section 7.15(a)(i) of the Seller Disclosure Letter;
               (ii) transfer to RERH all right, title and interest in and to any
modifications owned by Seller or any of its Affiliates to the computer software
(and accompanying Intellectual Property rights) listed as “Vendor SW” and in and
to any modifications owned by Seller or any of its Affiliates to any service
(and accompanying Intellectual Property rights) listed as a “service” in
Section 7.15(a)(i) of the Seller Disclosure Letter;
               (iii) transfer to RERH the Seller’s entire contractual right to
use the computer software and services listed in Section 7.15(a)(iii) of the
Seller Disclosure Letter, provided that the transfer of applicable Contracts
(other than those set forth on Section 3.2(i) of the Seller Disclosure Letter)
shall be subject to obtaining any applicable Seller Required Consents;
               (iv) transfer to RERH that portion of the Seller’s contractual
right to use the computer software and services listed in Section 7.15(a)(iv) of
the Seller Disclosure Letter as are used in the Retail Business as of the date
of this Agreement, provided that the transfer of applicable Contracts (other
than those set forth on Section 3.2(i) of the Seller Disclosure Letter) shall be
subject to obtaining any applicable Seller Required Consents;
               (v) grant to the Subject Companies a license to computer software
listed in Section 7.15(a)(v) of the Seller Disclosure Letter under the terms and
conditions of the IP License Agreement; and
               (vi) transfer to RERH all right, title and interest in and to the
network hardware, telecom hardware, Unix server hardware, Unix storage hardware,
Wintel server hardware, Wintel storage hardware and other hardware set forth on
Section 7.15(a)(vi) of the Seller Disclosure Letter.
               (b) The Parties acknowledge and agree that any third-party
consents required in connection with the assignment or partitioning of any
Contracts under Section 7.15(a)(iii) or Section 7.15(a)(iv) shall constitute
Seller Required Consents. If obtaining any such Seller Required Consent or any
consent in connection with the satisfaction of the condition

62



--------------------------------------------------------------------------------



 



set forth in Section 8.2(i) will require the payment of consideration to a third
party, each of the Seller and the Purchaser shall pay fifty percent (50%) of all
such consideration. Except as set forth in the immediately preceding sentence,
each of the Seller and the Purchase will be responsible for on-going costs
associated with the assigned or partitioned Contracts of such Party.
          Section 7.16 Insurance. Except as otherwise provided in this
Section 7.16, the Purchaser acknowledges that the Retained Policies will not
continue to insure the assets or business of the Subject Companies after the
Closing Date. Except as otherwise provided in this Section 7.16, the Purchaser
hereby further acknowledges that after the Closing Date, if a Subject Company
suffers any casualty or loss, including a product liability or workers’
compensation claim, such loss shall be payable solely by the Purchaser, and
shall not be payable by the Seller or under the Retained Policies. The Seller
shall keep in force the Retained Policies for at least six (6) years after the
Closing Date with respect to occurrences on or prior to the Closing Date related
to the Subject Companies or the Retail Business, and shall name the Purchaser
and the Subject Companies as additional named insureds upon the Closing (with
the exception of worker’s compensation insurance, on which Purchaser shall be
named as an alternative Employer); provided that the Seller may, in good faith
and consistent with prudent industry practice, discontinue the Retained Policies
after the Closing Date, if the Seller obtains and maintains tail coverage
liability insurance with respect to the Subject Companies and the Retail
Business, which shall remain in effect for at least six (6) years after the
Closing Date. The Seller shall provide notice to its insurer of the Closing of
the transactions described in this Agreement. The Purchaser shall be responsible
for any deductibles for claims made after the Closing Date under the Retained
Policies with respect to the Subject Companies and the Retail Business. To the
extent the Purchaser or any of its Affiliates has or obtains substitute policies
to the Retained Policies, such substitute policies shall include a waiver of any
rights of subrogation that the insurance carriers underwriting such policies may
have against Seller or Seller’s Affiliates, or under the Retained Policies.
          Section 7.17 Non-Solicitation. Subject to Section 7.18(g), the Seller
agrees that from the execution of this Agreement to two years after the Closing
Date, none of the Seller or any of its Affiliates will offer (provided that it
shall not be deemed an “offer” to conduct a general solicitation through the use
of media advertisements, the internet or professional search firms not targeted
specifically at the Subject Companies (a “General Solicitation”)) to hire, or
otherwise employ any Continuing Employee, other than (i) any individual who
initiated contact with the Seller or any of its Affiliates in response to a
General Solicitation, (ii) with the prior consent of the Purchaser, or
(iii) individuals who were terminated by the Purchaser prior to any discussions
of potential employment or terms of employment between any such individual and
the Seller or its Affiliates.
          Section 7.18 Non-Compete.
               (a) The Seller, for itself and on behalf of its wholly owned
Subsidiaries (other than the Subject Companies), agrees that for a period of
forty-eight (48) calendar months beginning at the Closing, neither the Seller
nor its wholly owned Subsidiaries (other than the Subject Companies) shall
(i) offer, or participate through ownership, in the sale or marketing of
electric energy to retail customers as a power marketer, Retail Electric
Provider, or

63



--------------------------------------------------------------------------------



 



Provider of Last Resort in each case within the ERCOT region (the “Restricted
Business”), or (ii) license any Intellectual Property owned by the Seller or
such Subsidiaries (or use any such Intellectual Property to provide any
services) to any Person that engages in any Restricted Business; provided,
however, that notwithstanding the foregoing, nothing contained herein shall
restrict Seller or any of its Subsidiaries from owning all or any part of, or
managing or otherwise participating in any manner in, any cogeneration project
all or a portion of the electric output of which is sold to the steam host or
hosts, or taking any action incidental thereto or holding any license in
connection therewith.
               (b) Effective upon the Closing, Seller shall, or shall cause its
wholly owned Subsidiaries (other than the Subject Companies, REST, or RETR) to,
apply for the withdrawal or termination of any authorizations by any
Governmental Authority to supply competitive energy supply services to retail
customers in the ERCOT region; provided, however, that notwithstanding the
foregoing, nothing contained herein shall restrict Seller or any of its
Subsidiaries from owning all or any part of, or managing or otherwise
participating in any manner in, any cogeneration project all or a portion of the
electric output of which is sold to the steam host or hosts, or taking any
action incidental thereto or holding any license in connection therewith.
               (c) Nothing contained in this Agreement shall prohibit the Seller
or any Subsidiary or Affiliate of the Seller from entering into an agreement
providing for, or from consummating, (i) any business combination transaction
(including any merger, consolidation, stock or asset purchase or sale or other
similar transaction) with, or (ii) any acquisition (whether by merger,
consolidation, stock or asset purchase or other similar transaction) of all or
substantially all of the shares of capital stock of, or all or substantially all
of the partnership or other equity interest in, or all or substantially all of
the assets or business of, any Person that engages in any Restricted Business;
provided however, that if (x) such Restricted Business constitutes a Significant
Restricted Business and (y) such transaction does not constitute a Change of
Control, then the Seller shall use commercially reasonable efforts to sell to an
unaffiliated third party as soon as reasonably practicable after such
acquisition such Restricted Business, and the conduct of such Significant
Restricted Business pending such sale shall not be prohibited by this Agreement.
In the event that any such Restricted Business does not constitute a Significant
Restricted Business, the conduct of such Restricted Business shall not be
prohibited by this Agreement; further provided that none of the Intellectual
Property owned by the Seller after the Closing, personnel employed by the Seller
or any Subsidiary as of the Closing, or information retained by the Seller
concerning the assets, financial condition, results of operations, customer
lists and prospects of the Company and the Retail Business may be utilized in
the conduct of any such Restricted Business (or with respect to such
Intellectual Property, licensed or used to provide any services to any Person
(other than the Purchaser or any Subject Company) that engages in any Restricted
Business) for a period of twenty-four (24) months after the Closing Date (except
from and after the occurrence of a Change in Control, in which case the
restrictions of this proviso on the conduct of such Restricted Business shall
not apply). For the avoidance of doubt, nothing contained in this
Section 7.18(c) shall be deemed to permit the Seller or any Subsidiary of the
Seller to conduct any Restricted Business using any Reliant Name.

64



--------------------------------------------------------------------------------



 



               (d) Nothing contained in this Agreement shall prohibit the Seller
or any Subsidiary or Affiliate of the Seller from acquiring or holding shares of
capital stock or a partnership or other equity interest in any Person that
engages in any Restricted Business if such Restricted Business constitutes a
Significant Restricted Business, where such shares or interest represent no more
than (x) 15% of the outstanding voting power in such Person, if such Person does
not have any class of equity securities registered under the Exchange Act, or
(y) 25% of the outstanding voting power in such Person, if such Person has any
class of equity securities registered under the Exchange Act; provided, however,
that in each such case, such shares or interests are purchased and/or held
solely for investment purposes and the Seller and its Affiliates abide by the
proviso relating to the use of Intellectual Property, personnel and information
in Section 7.18(c).
               (e) The Seller, for itself and on behalf of its wholly owned
Subsidiaries (other than the Subject Companies), acknowledges and agrees that
the restrictions set forth in this Section 7.18 are reasonably designed to
protect the Purchaser’s substantial investment and are reasonable with respect
to duration, geographical area and scope and do not impose undue hardship on the
Seller or any of its Subsidiaries. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 7.18 is invalid
or unenforceable, the Parties agree that the court making the determination of
invalidity or enforceability shall have the power to reduce the duration,
geographical area or scope of such term or provision such that the term or
provision is valid and enforceable and comes closest to expressing the intention
of the invalid or unenforceable term or provision.
               (f) Certain Definitions. For purposes of this Section 7.18, the
following terms have the following meanings:
               (i) “Change of Control” means any merger, consolidation,
restructuring, transfer of assets or other business combination, sale of shares
of capital stock, tender offer, exchange offer, recapitalization, stock
repurchase program or other similar transaction (x) that results in any Person
or Persons beneficially owning 50% or more of any class of equity securities of
the Seller or (y) following which the voting securities of the Seller
outstanding immediately prior to such transaction do not represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the securities of the Seller or such surviving entity or any parent
thereof outstanding immediately after such transaction.
               (ii) “Significant Restricted Business” shall mean, with respect
to a particular Person, the Restricted Business of such Person if more than 20%
of such Person’s consolidated total revenues during the most recently completed
fiscal year were derived from such Person’s Restricted Business.
               (g) Notwithstanding anything in this Agreement to the contrary,
none of the restrictions set forth in Section 7.17 or this Section 7.18 shall
apply to (i) for the avoidance of doubt, any Person that is not directly or
indirectly wholly owned by the Seller (other than the Seller or Persons
controlled by the Seller or any of its Subsidiaries), (ii) any Person that, or
any Person who is a Subsidiary or Affiliate of any Person that, (x) acquires all
or any portion of the

65



--------------------------------------------------------------------------------



 



assets of, or equity interests in, the Seller or any of its Subsidiaries
(whether by merger, consolidation, stock or asset purchase or other similar
transaction), and (y) prior to such acquisition was not a wholly owned
Subsidiary of the Seller, (iii) any Person that has been a Subsidiary of the
Seller if it ceases to be an Affiliate of the Seller or (iv) the Seller or any
of its Subsidiaries or Affiliates (or any successor or assign of any of the
foregoing) from and after the occurrence of a Change of Control.
          Section 7.19 Transfer of the Seller’s Interest in RESE and Certain
Assets Held by RE Supply. The Seller and the Purchaser agree that on or prior to
the Closing Date, the Seller shall (i) transfer or distribute all of the
membership interests in RESE to an Affiliate (other than a Subject Company) of
the Seller (the “RESE Transfer”); (ii) cause RE Supply to assign to Reliant
Energy Services, Inc. or to another Subsidiary of the Seller with market based
rates and which is not a Subject Company, and cause such assignee to assume all
of the obligations of RE Supply under, the contracts set forth in
Section 7.19(ii) of the Seller Disclosure Letter (the “RE Supply Transfer”);
(iii) cause the contracts set forth on Section 7.19(iii) of the Seller
Disclosure Letter to be assigned to RESE; and (iv) cause RE Supply to either
(x) terminate and shutdown its membership and settlement account with PJM or
(y) transfer to an Affiliate (other than a Subject Company) of the Seller its
membership and settlement account with PJM. Neither the Seller nor any
Subsidiary of the Seller shall have any obligation to pay or otherwise
compensate the Company, RE Supply or the Purchaser for the RESE Transfer or the
RE Supply Transfer.
          Section 7.20 Transfer of Certain Assets to the Subject Companies. At
or prior to the Closing, the Seller shall or shall cause the IT Trust and its
other Subsidiaries, where applicable, to assign to the Subject Companies, and
shall cause the Subject Companies to assume and agree to perform and discharge,
all contracts listed on Section 3.2(i) of the Seller Disclosure Letter and other
assets listed in Section 7.20 of the Seller Disclosure Letter. On the Closing
Date, the Seller and the Purchaser agree that the Seller shall cause Reliant
Energy Services, Inc. to transfer to the Purchaser, and the Purchaser shall
accept and assume and agree to perform, the ICE cleared swap contracts relating
to the Upton Wind Contract held by Reliant Energy Services, Inc. as of the
Business Day prior to the Closing Date (ICE Deal IDs 6495331, 6495387, 6495558/
Reliant Deal IDs 42286382, 42286383, 42286384). All such ICE position transfers
shall be at the original prices and provisions thereof, for the remaining term
thereof, and each Party shall pay its own broker’s fees and futures clearing
member (FCM) fees.
          Section 7.21 Performance of Obligations under Master Separation
Agreement.
               (a) At or prior to the Closing, the Seller shall be entitled to
cause each Subject Company to execute and deliver to the Seller (i) a release by
such Subject Company for itself and its Affiliates (other than Seller and its
Subsidiaries (other than the Subject Companies)), successors and assigns, and
all Persons who at any time prior to the “IPO Closing Date” (as defined in the
Master Separation Agreement) have been shareholders, directors, officers, agents
or employees of such Subject Company (in each case, in their respective
capacities as such) to effectuate the provisions of Section 3.1(a) of the Master
Separation Agreement, (ii) an agreement not to make any claim or demand or
commence any “Action” (as defined in the Master Separation Agreement,
hereinafter referred to as an “MSA Action”) asserting any claim or demand
prohibited by Section 3.1(d) of the Master Separation Agreement, (iii) an
agreement to comply with Section 3.1(e) of the Master Separation Agreement,
(iv) an

66



--------------------------------------------------------------------------------



 



agreement to comply with Article IX of the Master Separation Agreement (to the
extent applicable), (v) an agreement to comply with the provisions of
Section 10.5 of the Master Separation Agreement applicable to a member of the
“Resources Group” (as defined in the Master Separation Agreement), (vi) an
agreement to comply with the provisions of Section 10.9 of the Master Separation
Agreement applicable to a member of the “Resources Group” (as defined in the
Master Separation Agreement), (vii) an agreement to comply with the provisions
of Section 10.15 of the Master Separation Agreement and (viii) an agreement that
it is bound by the limitations of liability set forth in Section 11.1 of the
Master Separation Agreement to the extent applicable. The Purchaser shall have
the right to review and approve each such document contemplated herein, such
approval not to be unreasonably withheld or delayed. From and after the Closing,
the Purchaser shall cause each Subject Company to comply with and perform its
obligations under the agreements referred to in clauses (ii), (iii), (iv), (v),
(vi), and (vii) of this Section 7.21(a).
               (b) Following the Closing Date, if the Seller receives written
notice from any “REI Indemnitee” (as defined in the Master Separation Agreement)
seeking indemnification from any Subject Company or alleging circumstances that
the Seller believes would reasonably be expected to lead to a claim for
indemnification pursuant to Section 3.2 of the Master Separation Agreement, the
Seller shall deliver such written notice to the Purchaser as soon as reasonably
practicable. At no cost to the Purchaser, the Seller shall also provide to the
Purchaser, in a timely manner, copies of all agreements, exhibits, filings or
other documentation in Seller’s possession which are applicable to any such
indemnification claim against a Subject Company (except where doing so would
violate any applicable confidentiality restrictions).
               (c) From and after the Closing, when requested by the Purchaser
on behalf of any Subject Company, the Seller shall use commercially reasonable
efforts to enforce (i) the releases contemplated by the Master Separation
Agreement and (ii) the covenants and agreements of the “REI Group” (as defined
in the Master Separation Agreement) applicable to such Subject Company.
Enforcement at the request of the Purchaser shall be at cost of the Purchaser,
and unless specified elsewhere in this Agreement, the cost of any joint
enforcement activity shall be shared equally among the Seller and the Purchaser.
               (d) Without limiting the generality of Section 7.21(c), in
prosecuting or defending any claim on behalf of a Subject Company under the
Master Separation Agreement, including any claim for indemnification by or from
a Subject Company (each a “Subject Company MSA Claim”), the Seller shall, at the
cost and expense of the Purchaser, (i) diligently, in good faith and on a
commercially reasonable basis, prosecute or defend, as applicable, using counsel
selected by the Purchaser, the Subject Company MSA Claim, and consult in good
faith with the Company regarding such prosecution or defense, (ii) provide the
Company with copies of all notices, pleadings, subpoenas, filings,
correspondence or other documents received in connection with the Subject
Company MSA Claim, and (iii) give the Company adequate prior notice of, and the
full opportunity to review and comment on, all filings, motions or other
pleadings with respect to the Subject Company MSA Claim. In addition, the Seller
shall not take any action to settle, terminate or cease litigation of any
Subject Company MSA Claim, or to appeal or to decline to appeal any finding,
ruling, order or judgment in connection with such prosecution or defense of such
Subject Company MSA Claim, in any case without the prior

67



--------------------------------------------------------------------------------



 



written consent of the Company. The Seller shall not assert any Subject Company
MSA Claim unless requested to do so by the Purchaser.
               (e) If the Seller learns of any act or omission by any member of
the REI Group that the Seller believes is reasonably likely to constitute a
breach of the Master Separation Agreement related to the Retail Business, the
Seller shall provide the Purchaser with notice thereof. If the Seller receives
any written notice from CenterPoint under the Master Services Agreement that the
Seller understands relates to the Retail Business, the Seller shall provide a
copy of such notice to the Purchaser as soon as reasonably practicable.
               (f) In connection with any matter covered by this Section 7.21,
each Party shall provide the other Party at the providing Party’s offices and,
except as otherwise provided herein, at no cost with reasonable access to any of
its employees with relevant knowledge and to any documents in its possession
(except where doing so would violate any applicable confidentiality
restrictions).
               (g) The Seller shall indemnify, defend and hold harmless the
Subject Companies from and against any indemnification claim against any Subject
Company by any “REI Indemnitee” (as defined in the Master Separation Agreement)
under Section 3.2 of the Master Separation Agreement, other than any claim with
respect to which any Subject Company is an “Appropriate Member of the Resources
Group” (as defined in the Master Separation Agreement). The procedures set forth
in Section 10.5 shall apply to any claim for indemnification under this
Section 7.21(g). For the avoidance of doubt, the indemnity contemplated in this
Section 7.21(g) shall include corporate related claims against the Seller (as
opposed to retail-related or wholesale-related claims), even if Seller’s past
practice was to allocate as an accounting matter the cost of such claims to its
Subsidiaries.
               (h) In addition, from and after the effective time of the
Closing, the Purchaser shall indemnify, defend and hold harmless each of the
“REI Indemnitees” (as defined in the Master Separation Agreement) from and
against any and all “Losses” (as defined in the Master Separation Agreement) of
the REI Indemnitees relating to, arising out of or resulting from (without
duplication) any of the matters set forth in Section 3.2 of the Master
Separation Agreement to the extent that any Subject Company is an “Appropriate
Member of the Resources Group” (as defined in the Master Separation Agreement)
with respect to such Loss; provided, however, that the obligations of the
Purchaser under this Section 7.21(h) shall be applicable only to “Losses” (as
defined in the Master Separation Agreement) to the extent arising out of the
Retail Business. The Purchasers obligations under this Section 7.21(h) shall be
subject to, and performed in compliance with, the other applicable provisions of
Article III of the Master Separation Agreement (determined as if the Purchaser
were the “Appropriate Member of the Resources Group” for such purposes).
               (i) Between the date of this Agreement and the Closing, the
Seller and the Purchaser shall jointly use commercially reasonable efforts to
negotiate in good faith an agreement with CenterPoint to novate the provisions
of the Master Separation Agreement described in Section 7.21(a) and
Section 7.21(h) from the Seller to the Subject Companies (but only the
obligations and agreements under such provisions contemplated by and to the
extent of Section 7.21(a)) or, with respect to Section 7.21(h), to the
Guarantor, in any such case, with the

68



--------------------------------------------------------------------------------



 



Seller released from such provisions insofar as such provisions relate to the
Subject Companies and CenterPoint having direct rights against the Subject
Companies or, with respect to Section 7.21(h), the Guarantor, in respect of such
provisions, and to provide the Subject Companies with contractual rights
directly against CenterPoint with respect to the releases, covenants and
agreements of the “REI Group” contemplated by Section 7.21(c) (a “CNP Novation
Agreement”). In the event that the Seller, the Guarantor, CenterPoint and the
Subject Companies enter into a CNP Novation Agreement, the provisions of
Section 7.21(c), Section 7.21(d) and Section 7.21(e) shall become null and void;
provided, however, that the Seller shall not permit the Subject Companies to
enter into a CNP Novation Agreement without the prior written consent of the
Purchaser, such consent not to be unreasonably withheld.
               (j) Notwithstanding anything in this Section 7.21 to the
contrary, this Section 7.21 shall not apply to any [*****].
          Section 7.22 REST and RETR.
               (a) Not less than 10 days prior to the Closing Date, the Seller
will execute any notices necessary to designate REST and RETR to a “QSE”
identified by the Purchaser that is one of the Subject Companies or an Affiliate
of the Purchaser, such designation to be effective as of the Closing.
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

69



--------------------------------------------------------------------------------



 



               (b) The Purchaser shall be responsible for obtaining, at its sole
cost and expense, any consents, authorizations, permits or approvals necessary
for the transactions contemplated by this Section 7.22 and for any other
regulatory compliance matters associated therewith, and the Seller’s obligations
under this Section 7.22 are conditioned upon receipt of any such consents,
authorizations, permits or approvals. The Seller shall cooperate with the
Purchaser in the Purchaser’s filing of any required applications for consents,
authorizations, permits or approvals.
               (c) For the avoidance of doubt, REST and RETR are not Subject
Companies, and shall not be deemed to have conducted any Retail Business, for
any purposes under this Agreement.
               (d) Prior to the transfer contemplated by Section 7.22(a), the
Seller shall be entitled to remove and retain any cash balance in any bank
accounts owned by REST and RETR. The Seller shall cooperate reasonably with the
Purchaser regarding the timing of the removal of such cash.
               (e) On the Closing Date (or, if acceptable to the PUCT, prior to
the Closing Date), the Purchaser and the Seller shall cause RERS to file with
the PUCT for each of REST and RETR an Amendment Application for Retail Electric
Providers, in the form promulgated by the PUCT. Each such amendment shall be
effective on the Closing Date and shall be accompanied by (i) credit support
from the Guarantor or an Affiliate thereof effective the day after the Closing
Date which is in a form acceptable to the PUCT and which is sufficient to
terminate the Applicable Guarantee related to the Amendment, and (ii) a request
to terminate the Applicable Guarantee related to the amendment.
               (f) Notwithstanding anything in this Agreement to the contrary,
from and after the Closing, the Purchaser shall indemnify, defend and hold
harmless the Seller Indemnified Parties from and against any and all Losses
actually incurred by any of the Seller Indemnified Parties under any Applicable
Guarantee after the Closing.
          Section 7.23 Merrill Lynch New Agreement.
               (a) The Purchaser (i) shall not, and shall cause its Affiliates
not to, permit any modifications or amendments to the terms and conditions of
the ML Arrangement Documents that would (x) be reasonably likely to materially
increase the risk of failure of any condition to closing set forth therein or
would be reasonably likely to materially delay such closing or (y) add any
condition to closing the Commitment Letter, the Merrill Lynch New Agreement or
any other ML Arrangement Document that would be reasonably likely to materially
increase the risk of failure of the Merrill Lynch New Agreement to close or
would be reasonably likely to materially delay such closing, (ii) shall not, and
shall cause its Affiliates not to, waive compliance by Merrill Lynch or any of
its Affiliates with any term or provision of the Commitment Letter, the Merrill
Lynch New Agreement or any other ML Arrangement Document which would be
reasonably likely to (x) result in the failure of the Merrill Lynch New
Agreement to close or (y) adversely affect the rights of the Seller, or the
obligations of the Purchaser, under this Agreement, and (iii) shall use
reasonable best efforts to cause its conditions

70



--------------------------------------------------------------------------------



 



to closing set forth in the Merrill Lynch New Agreement and the other ML
Arrangement Documents to be satisfied as soon as reasonably practicable.
               (b) The Purchaser shall, and shall cause its Affiliates to, use
its commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
arrange and consummate the transactions described in the Commitment Letter and
the Merrill Lynch New Agreement, including (x) satisfy on a timely basis all
terms, covenants and conditions set forth in the Commitment Letter and, to the
extent necessary for the closing of the Merrill Lynch New Agreement, in the ML
Arrangement Documents; (y) enter into the Merrill Lynch New Agreement and other
applicable definitive agreements with respect thereto on the terms and
conditions contemplated by the ML Arrangement Documents; and (z) consummate the
transaction contemplated by the Merrill Lynch New Agreement at or prior to
Closing.
               (c) The Purchaser shall, and shall cause its Affiliates to, keep
the Seller informed with respect to any material adverse change with respect to
the transaction contemplated by the Commitment Letter. Without limiting the
foregoing, the Purchaser agrees to notify the Seller promptly, and in any event
within two Business Days, if at any time (i) the Commitment Letter shall expire
or be terminated for any reason, (ii) Merrill Lynch notifies the Purchaser or
any of its Affiliates that Merrill Lynch no longer intends to consummate the
transaction contemplated by the Commitment Letter on the terms set forth
therein, or (iii) for any reason the Purchaser no longer believes in good faith
that it will be able to consummate the transaction contemplated by the
Commitment Letter.
ARTICLE VIII
CONDITIONS
          Section 8.1 Conditions to Each Party’s Obligation to Effect the
Closing. The respective obligations of each Party to effect the Closing shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions, except, to the extent permitted by Law, that such conditions may be
waived in writing pursuant to Section 11.2 by the joint action of the Parties
hereto:
               (a) No Injunction. No temporary restraining order or preliminary
or permanent injunction or other order by any federal or state court preventing
consummation of the transactions contemplated hereby shall have been issued and
be continuing in effect, and the transactions contemplated hereby shall not have
been prohibited under any applicable federal or state Law (collectively,
“Restraints”); provided, however, that each of the Parties shall have used all
reasonable efforts to prevent the entry of any such Restraints and to appeal as
promptly as possible any such Restraints that may be entered.
               (b) Statutory Approvals. The Seller Required Statutory Approvals
and the Purchaser Required Statutory Approvals shall have been obtained at or
prior to the Closing Date.
               (c) HSR Act. All applicable waiting periods under the HSR Act
shall have expired or been terminated.

71



--------------------------------------------------------------------------------



 



               (d) Withdrawal of Market-Based Rate Authority. FERC shall have
issued approval without condition (other than the completion of the transactions
contemplated by Section 7.19, and the provision of any required notices related
thereto) of the cancellation of the market-based rate authority of RE Supply.
               (e) RESE and RE Supply Transactions. The transactions
contemplated by Section 7.19, and the provision of any required notices related
thereto, shall have been completed.
          Section 8.2 Conditions to Obligation of the Purchaser to Effect the
Closing. The obligation of the Purchaser to effect the Closing shall be further
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions, except as may be waived by the Purchaser in writing pursuant to
Section 11.2:
               (a) Performance of Obligations of the Seller. The Seller will
have performed in all material respects its agreements and covenants contained
in or contemplated by this Agreement which are required to be performed by it at
or prior to the Closing; provided that for purposes of this Section 8.2(a), if
the word “material” is used in any covenant or agreement, it shall be applied
only once to the word which it qualifies.
               (b) Representations and Warranties. (i) The representations and
warranties of the Seller set forth in Section 4.1, Section 4.2 or Section 4.3(a)
of this Agreement shall be true and correct in all material respects, both at
and as of the date of this Agreement and at and as of the Closing Date, as if
made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such date); and (ii) the representations and
warranties of the Seller set forth in this Agreement (other than the
representations and warranties of the Seller set forth in Section 4.1,
Section 4.2 or Section 4.3(a)) shall be true and correct (without giving effect
to any limitation as to “materiality” or “Material Adverse Effect” set forth
therein) both at and as of the date of this Agreement and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except, in the case
of clause (ii), where the failure of such representations and warranties to be
so true and correct individually or in the aggregate would not have a Retail
Material Adverse Effect.
               (c) Seller Required Consents. The Seller Required Consents set
forth in Section 8.2(c) of the Seller Disclosure Letter shall have been
obtained.
               (d) Material Adverse Change. Since the date of this Agreement,
there has been no event, change, development or occurrence reasonably likely to
cause a Retail Material Adverse Effect; provided, that no event, change,
development or occurrence that is disclosed in Section 4.6(a) of the Seller
Disclosure Letter shall result in a failure of the condition set forth in this
Section 8.2(d).
               (e) Merrill Lynch New Agreement Closing. The transaction
described in the Merrill Lynch New Agreement shall have closed on or before
Closing regardless of whether there is a Retail Material Adverse Effect.

72



--------------------------------------------------------------------------------



 



               (f) ML Litigation. Merrill Lynch shall have withdrawn the Merrill
Lynch Litigation with prejudice and fully released and discharged the Subject
Companies from any and all liabilities and obligations thereunder.
               (g) Financial Condition of the Subject Companies. The Subject
Companies shall maintain a cumulative monthly average Contribution Margin of at
least $20,000,000 on a consolidated basis during the period beginning January 1,
2009 and ending on the month preceding the month in which the Closing Date
occurs.
               (h) The Seller’s Deliveries. The Seller shall have delivered, and
the Purchaser shall have received, all of the items set forth in Section 3.2 of
this Agreement.
               (i) [*****].
          Section 8.3 Conditions to Obligation of the Seller to Effect the
Closing. The obligation of the Seller to effect the Closing shall be further
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions, except as may be waived by the Seller in writing pursuant to
Section 11.2:
               (a) Performance of Obligations of the Purchaser. The Purchaser
(and/or its appropriate Subsidiaries) will have performed in all material
respects its agreements and covenants contained in or contemplated by this
Agreement which are required to be performed by it at or prior to the Closing
Date; provided that for purposes of this Section 8.3(a), if the word “material”
is used in any covenant or agreement, it shall be applied only once to the word
which it qualifies.
               (b) Representations and Warranties. The representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct both at and as of the date of this Agreement and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be so true and correct
individually or in the aggregate would not have a Purchaser Material Adverse
Effect.
               (c) Purchaser Required Consents. The Purchaser Required Consents
shall have been obtained in all material respects.
               (d) The Purchaser’s Deliveries. The Purchaser shall have
delivered, and the Seller shall have received, all of the items set forth in
Section 3.3 of this Agreement.
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

73



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION
          Section 9.1 Termination. This Agreement may be terminated at any time
prior to the Closing Date:
               (a) by mutual written consent of the Seller and the Purchaser;
               (b) by the Purchaser or the Seller, if any state or federal Law
is adopted or issued, which has the effect, as supported by the written opinion
of outside counsel for such Party, of prohibiting the Closing, or by any Party
if any court of competent jurisdiction in the United States or any state shall
have issued an order, judgment or decree permanently restraining, enjoining or
otherwise prohibiting the Closing, and such order, judgment or decree shall have
become final and nonappealable;
               (c) by the Purchaser or the Seller, by written notice to the
other Party, if the Closing Date shall not have occurred on or before July 31,
2009 (the “Termination Date”); provided, however, that the right to terminate
the Agreement under this Section 9.1(c) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement shall have
proximately contributed to the failure of the Closing Date to occur on or before
such date; and provided, further, that if on the Termination Date the conditions
to the Closing set forth in Section 8.1(b), Section 8.1(c), Section 8.2(c)
and/or Section 8.3(c) shall not have been fulfilled but all other conditions to
the Closing shall be fulfilled or shall be capable of being fulfilled, then the
Termination Date shall be extended for a 60-day period;
               (d) by the Purchaser, by written notice to the Seller, if there
shall have been a material breach by the Seller of any representation, warranty
or covenant contained in this Agreement which has prevented the satisfaction of
any condition to the obligations of the Purchaser at the Closing and, such
breach shall not have been remedied within 30 days after receipt by the Seller
of notice in writing from the Purchaser, specifying the nature of such breach
and requesting that it be remedied or the Purchaser shall not have received
adequate assurance of a cure of such breach within such 30-day period;
               (e) by the Seller, by written notice to the Purchaser, if there
shall have been a material breach by the Purchaser of any representation,
warranty or covenant contained in this Agreement which has prevented the
satisfaction of any condition to the obligations of the Seller at the Closing
and such breach shall not have been remedied within 30 days after receipt by the
Purchaser of notice in writing from the Seller, specifying the nature of such
breach and requesting that it be remedied or the Seller shall not have received
adequate assurance of a cure of such breach within such 30 day period; or
               (f) by the Purchaser, by written notice to the Seller, if (i) at
any time prior to the Closing Date, the Purchaser receives a Takeover Proposal,
(ii) that Takeover Proposal is conditional on termination of this Agreement,
(iii) the board of directors of the Purchaser has determined in good faith,
after consultation with outside legal counsel, that the failure to effect
termination of this Agreement would be reasonably likely to result in a breach
of

74



--------------------------------------------------------------------------------



 



its fiduciary duties under applicable Law, and (iv) the Purchaser enters into a
definitive agreement with respect to that Takeover Proposal contemporaneously
with providing such written notice to the Seller.
          Section 9.2 Effect of Termination.
               (a) In the event of termination of this Agreement by either the
Seller or the Purchaser pursuant to Section 9.1, there shall be no liability on
the part of either the Seller or the Purchaser or their respective officers or
directors hereunder, except (i) that the termination of this Agreement shall not
relieve any Party from liability for any intentional or willful breach of any
representation, warranty, covenant or agreement of such Party contained in this
Agreement; (ii) that Section 1.1 (Defined Terms), Section 1.2 (Interpretation),
Section 7.2 (Confidentiality), Section 7.5 (Public Announcements), Section 9.2
(Effect of Termination), Section 11.1 (Amendment and Modification), Section 11.2
(Extension; Waiver), Section 11.3 (Expenses), Section 11.4 (Notices), Section
11.5 (Entire Agreement), Section 11.6 (Severability), Section 11.7 (Applicable
Law; Jurisdiction), Section 11.8 (Waiver of Jury Trial), Section 11.9 (Specific
Performance), and Section 11.10 (Assignment) shall survive the termination; and
(iii) if the Purchaser terminates this Agreement under Section 9.1(f), the
Purchaser shall pay $45,000,000 to the Seller prior to and as a condition to the
effectiveness of such termination (the “Purchaser Termination Fee”). Payment of
the Purchaser Termination Fee, if due pursuant to Section 9.2(a)(iii), shall be
the sole and exclusive remedy of the Seller if the Purchaser terminates this
Agreement under Section 9.1(f), and notwithstanding Section 11.9, the Parties
agree that the Seller shall not be entitled to seek the remedy of specific
performance or other injunctive or equitable relief related to any such
termination by the Purchaser.
               (b) In the event that the Purchaser shall fail to pay the
Purchaser Termination Fee when due pursuant to Section 9.2(a)(iii), the
Purchaser Termination Fee shall accrue interest for the period commencing on the
date such amount became past due, at a rate equal to the prime rate as reported
in the Wall Street Journal on the date such Purchaser Termination Fee was
required to be paid. In addition, if the Purchaser shall fail to pay the
Purchaser Termination Fee when due, the Purchaser shall also pay to the Seller
all of the other Seller’s out-of-pocket costs and expenses (including reasonable
attorneys’ fees) in connection with efforts to collect the Purchaser Termination
Fee. The Parties agree that the agreements contained in this Section 9.2 are an
integral part of this Agreement and the transactions contemplated hereby and
that the Purchaser Termination Fee constitutes liquidated damages and not a
penalty.
ARTICLE X
INDEMNIFICATION
          Section 10.1 Survival.
               (a) All of the representations and warranties of the Parties set
forth in this Agreement shall survive the Closing and shall remain in full force
and effect until April 30, 2010, other than (i) the representations and
warranties of the Seller set forth in Section 4.1, Section 4.2, Section 4.3(a),
Section 4.15 and Section 4.21, which shall survive the Closing indefinitely, and
the representations and warranties of the Purchaser set forth in Section 5.7,

75



--------------------------------------------------------------------------------



 



which shall survive the Closing indefinitely, and (ii) any representations and
warranties of the Seller with respect to Taxes or as otherwise set forth in
Section 4.8, which shall survive for the applicable statute of limitations
period. No claim may be made against any Party, and no Party shall have any
liability to any Person, hereunder after the applicable survival period for a
representation or warranty specified herein shall have expired, except that, if
written notice of any claim for indemnification under Section 10.2(a)(i) or
Section 10.2(b)(i) shall have been given in accordance with Section 11.4 within
the applicable survival period, then such survival period shall be extended as
it relates to the matters and Losses specifically identified until such claim
has been satisfied or otherwise resolved as provided in this ARTICLE X.
               (b) All of the covenants of the Parties contained in this
Agreement shall survive until fully performed or fulfilled, unless and to the
extent only that non-compliance with such covenants is waived in writing by the
Party entitled to such performance. No claim for a breach of a covenant set
forth in this Agreement that (i) by its nature is required to be performed by or
prior to Closing (the “Pre-Closing Covenants”) may be made or brought by any
Party hereto after April 30, 2010 and (ii) by its nature is required to be
performed after Closing (the “Post-Closing Covenants”) may be made or brought by
any Person after twelve (12) months past the last date on which each such
Post-Closing Covenant was required to be performed (in each case, a “Covenant
Survival Period”); provided, however, that any obligation to indemnify and hold
harmless shall not terminate with respect to any Losses to which the Person to
be indemnified shall have given written notice in accordance with Section 11.4
setting forth the specific claim and the basis therefor to the Indemnifying
Party before the termination of the applicable Covenant Survival Period.
               (c) The indemnification obligations of the Seller set forth in
Section 10.2(a)(iii) and Section 10.2(a)(iv) and the indemnification obligations
of the Purchaser set forth in Section 10.2(b)(iii) or Section 10.2(b)(iv) shall
survive the Closing indefinitely.
          Section 10.2 Indemnification.
               (a) Indemnification by the Seller. From and after the Closing and
subject to the provisions of this ARTICLE X (including the limitations set forth
in Section 10.3 and Section 10.4), the Seller agrees to indemnify, defend and
hold harmless the Purchaser Indemnified Parties from and against:
               (i) any and all Losses actually incurred by any of the Purchaser
Indemnified Parties that arise out of any inaccuracy or breach as of the date
hereof or the Closing Date, unless an earlier date is specified therein (in
which case such representation or warranty need only be true as of such date),
of any representation or warranty of the Seller contained (A) in this Agreement,
or (B) in any certificate delivered by the Seller pursuant to Section 3.2(h) of
this Agreement; provided that nothing in such certificate will be deemed to cure
any inaccuracy or breach of any representation or warranty of the Seller
contained in this Agreement;
               (ii) any and all Losses actually incurred by any of the Purchaser
Indemnified Parties that arise out of any breach of any covenant or agreement of
the Seller contained in this Agreement;

76



--------------------------------------------------------------------------------



 



               (iii) any and all Losses actually incurred by any of the
Purchaser Indemnified Parties that arise out of any Excluded Liability; or
               (iv) any [*****].
               (b) Indemnification by the Purchaser. From and after the Closing
and subject to the provisions of this ARTICLE X (including the limitations set
forth in Section 10.3 and Section 10.4), the Purchaser agrees to indemnify,
defend and hold harmless the Seller Indemnified Parties from and against:
               (i) any and all Losses actually incurred by any of the Seller
Indemnified Parties that arise out of any inaccuracy or breach as of the date
hereof or the Closing Date, unless an earlier date is specified therein (in
which case such representation or warranty need only be true as of such date),
of any representation or warranty of the Purchaser contained in (A) this
Agreement, or (B) in any certificate delivered by the Purchaser pursuant to
Section 3.3(c) of this Agreement; provided that nothing in such certificate will
be deemed to cure any inaccuracy or breach of any representation or warranty of
the Purchaser contained in this Agreement;
               (ii) any and all Losses actually incurred by any of the Seller
Indemnified Parties that arise out of any breach of any covenant or agreement of
the Purchaser contained in this Agreement;
               (iii) any and all Losses actually incurred by any of the Seller
Indemnified Parties that arise out of the Actions set forth on Section 4.7 of
the Seller Disclosure Letter; or
               (iv) any [*****].
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

77



--------------------------------------------------------------------------------



 



          Section 10.3 Limitations.
               (a) Except in the case of any claim arising from a breach of
Section 4.1, Section 4.2, Section 4.3(a), Section 4.15 or Section 4.21 and
except for claims arising under Section 7.6 or Section 7.7, none of the
Purchaser Indemnified Parties shall be entitled to indemnification under
Section 10.2(a)(i) or Section 10.2(a)(ii) until the aggregate amount of all the
Losses actually suffered by the Purchaser Indemnified Parties exceeds the
Deductible Amount, and then only to the extent such Losses exceed, in the
aggregate, the Deductible Amount. Losses subject to indemnification by the
Seller pursuant to Section 10.2(a)(i) or Section 10.2(a)(ii) (other than in
respect of any claim with respect to Section 4.1, Section 4.2, Section 4.3(a),
Section 4.15, Section 4.21, Section 7.6 or Section 7.7) relating to any single
breach or series of related breaches by the Seller shall not constitute Losses,
and therefore shall not be applied toward the Deductible Amount or be
indemnifiable hereunder, unless such Losses relating to any single breach or
series of related breaches exceed $100,000.
               (b) The maximum aggregate amount of Losses against which the
Purchaser Indemnified Parties shall be entitled to be indemnified under
Section 10.2(a)(i) with respect to all claims thereunder (other than by reason
of or resulting from breaches of any of the representations and warranties
contained in Section 4.1, Section 4.2, Section 4.3(a), Section 4.15 or
Section 4.21) shall be an amount equal to $75,000,000.
               (c) The maximum aggregate amount of Losses against which the
Purchaser Indemnified Parties shall be entitled to be indemnified under
Section 10.2(a)(i) with respect to all claims thereunder including by reason of
or resulting from breaches of any of the representations and warranties
contained in Section 4.1, Section 4.2, Section 4.3(a), Section 4.15 or
Section 4.21 shall be an amount equal to the Purchase Price.
               (d) NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL,
PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OR LOST
PROFITS WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE AND WHETHER OR NOT FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT, EXCEPT SUCH DAMAGES THAT ARE
PAYABLE TO A THIRD PARTY WITH RESPECT TO A THIRD PARTY CLAIM FOR WHICH ANY
PERSON IS SEEKING INDEMNIFICATION HEREUNDER, AND EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO RECEIVE SUCH DAMAGES UNDER THIS AGREEMENT.
          Section 10.4 Mitigation; Subrogation.
               (a) Each Indemnified Party shall use commercially reasonable
efforts to mitigate any Loss suffered, incurred or sustained by it arising out
of any matter for which it is entitled to indemnification herein, upon its
having obtained actual knowledge of such matter giving rise to such Loss. In the
event that an Indemnified Party shall fail to make such

78



--------------------------------------------------------------------------------



 



commercially reasonable efforts to mitigate such Loss, then notwithstanding
anything else to the contrary contained herein, the Indemnifying Party shall not
be required to indemnify the Indemnified Party for any Loss that could
reasonably be expected to have been avoided had the Indemnified Party made such
efforts.
               (b) Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to this ARTICLE X, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnifying Party may have against any other parties with respect to the
subject matter underlying such indemnification claim, and such Indemnified Party
shall, to the extent reasonably requested by the Indemnifying Party, cooperate
in the enforcement of such rights against such third party.
               (c) In calculating the amount of any Loss for which any
Indemnifying Party is liable under this ARTICLE X, there shall be deducted the
amount of any insurance recoveries, excluding any amounts which are in effect
self-insured whether through retention amounts or otherwise, the Indemnified
Party in fact receives as a direct consequence of the circumstances to which the
Loss related or from which the Loss resulted or arose. The Indemnified Party
agrees to make a claim against any applicable insurance coverage, including, if
applicable, the insurance coverage for the Company to seek recovery for any
Loss, and the Indemnifying Party shall have the right to pursue such recovery
against any such insurance coverage in the name of the insured; provided,
however, that the foregoing shall not materially delay the Indemnified Party’s
right to receive indemnification hereunder.
               (d) Notwithstanding anything in this Agreement to the contrary,
in the event that the existence of an obligation for the payment of money to a
third party causes any representation or warranty of the Seller contained in
ARTICLE IV to be untrue or incorrect, then, upon the Seller’s payment in full
and discharge of such obligation, the Seller’s indemnification obligations in
respect of any Losses resulting from, arising out of, based on or relating to
any such untrue or incorrect representation or warranty shall be deemed to have
been terminated.
          Section 10.5 Indemnification Process. The Party or other Person making
a claim for indemnification under this ARTICLE X shall be, for the purposes of
this Agreement, referred to as the “Indemnified Party” and the Party against
whom such claims are asserted under this ARTICLE X shall be, for the purposes of
this Agreement, referred to as the “Indemnifying Party”. All claims by any
Indemnified Party under this ARTICLE X shall be asserted and resolved as
follows:
               (a) An Indemnified Party shall give the Indemnifying Party notice
of any matter that an Indemnified Party has determined has given or could give
rise to a right of indemnification under this Agreement, within 20 days of such
determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this ARTICLE X
except to the extent that the Indemnifying Party is materially prejudiced by
such failure or as contemplated in Section 10.1.

79



--------------------------------------------------------------------------------



 



               (b) If an Indemnified Party shall receive notice of any Action,
audit, demand or assessment (each, a “Third Party Claim”) against it or which
may give rise to a claim for Loss under this ARTICLE X, within 20 days of the
receipt of such notice, the Indemnified Party shall give the Indemnifying Party
notice of such Third Party Claim; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this ARTICLE X except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Thereafter, the Indemnified Party shall
promptly deliver to the Indemnifying Party, at the Indemnifying Party’s expense,
all witnesses, pertinent records, materials and information, including all
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. The Indemnifying Party will have
the right to participate in the defense of such Third Party Claim or, by giving
notice to the Indemnified Party, to elect to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within 30 days
of the receipt of notice from the Indemnified Party of such Third Party Claim,
and the Indemnifying Party shall not be liable for any legal expenses of other
counsel or any other expenses subsequently incurred by any Indemnified Party in
connection with the defense thereof; provided, however, that if counsel for the
Indemnified Parties advises that there are issues which raise conflicts of
interest between the Indemnifying Party and the Indemnified Party that would
make it inappropriate in the judgment of such counsel for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, the Indemnified
Parties may retain counsel reasonably satisfactory to them after consultation
with the Indemnifying Party, and the Indemnifying Party shall pay the reasonable
fees and expenses of such counsel for the Indemnified Parties. Until the
Indemnified Party has received notice of the Indemnifying Party’s election
whether to defend any Third Party Claim, the Indemnified Party shall take
reasonable steps to defend (but may not settle) such Third Party Claim.
               (c) If the Indemnifying Party exercises the right to undertake
any such defense against any such Third Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party’s
expense, all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably required by the Indemnifying Party. Similarly, in the
event the Indemnified Party is, directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnifying Party shall cooperate with
the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnifying Party’s expense, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party. The Indemnifying Party shall be liable for the reasonable
legal fees and expenses of counsel employed by the Indemnified Party for any
period after notice of such claim to the indemnifying Party pursuant to Section
10.5(b) during which the Indemnifying Party has not assumed the defense thereof.
               (d) Without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld), the Indemnifying Party shall
not enter into any settlement of any Third Party Claim that would lead to
liability or create any financial or other

80



--------------------------------------------------------------------------------



 



obligation on the part of the Indemnified Party. Notwithstanding the foregoing,
if a firm offer is made to settle a Third Party Claim and fully release and
discharge the Indemnified Party from any liability without leading to any
liability for which the Indemnified Party is not entitled to indemnification
hereunder or the creation of a financial obligation on the part of the
Indemnified Party or which does not create or impose any non-financial
obligation on the Indemnified Party, and the Indemnifying Party desires to
accept and agree to such offer, the Indemnifying Party shall give written notice
to the Indemnified Party to that effect. If the Indemnified Party fails to
consent to such firm offer within ten days after its receipt of such notice, the
Indemnifying Party shall be relieved of its obligations to defend such Third
Party Claim and the Indemnified Party may contest or defend such Third Party
Claim. In such event, the maximum liability of the Indemnifying Party as to such
Third Party Claim will be the amount of such settlement offer plus reasonable
costs and expenses paid or incurred by the Indemnified Party up to the date of
said notice, at all time subject to the additional limitations on the
Indemnifying Party’s liability contained in this Agreement.
          Section 10.6 Exclusive Remedy. The indemnification provisions of this
ARTICLE X shall be the sole and exclusive remedy of each Party (including the
Purchaser Indemnified Parties, and the Seller Indemnified Parties) after the
Closing for any breach of the other Party’s representations, warranties,
covenants or agreements contained in this Agreement or otherwise with respect to
this Agreement and the transactions contemplated hereby; provided that the
foregoing shall not be deemed to limit the rights of the Parties (a) to seek
equitable remedies (including specific performance or injunctive relief) or
other damages in the case of fraud or willful misconduct, (b) under the
Transition Services Agreement or (c) under any of the other agreements referred
to in Section 3.2.
          Section 10.7 Purchase Price Adjustment. The Parties agree to treat all
payments made pursuant to this ARTICLE X as adjustments to the Purchase Price
for Tax purposes, unless otherwise required by applicable Law or taxing
authority interpretations thereof.
          Section 10.8 [*****]. Notwithstanding anything herein to the contrary,
the procedures set forth on Section 10.8 of the Seller Disclosure Letter shall
apply to any [*****].
 

***  
The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

81



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL PROVISIONS
          Section 11.1 Amendment and Modification. This Agreement may be
amended, modified and supplemented in any and all respects, but only by a
written instrument signed by each of the Parties expressly stating that such
instrument is intended to amend, modify or supplement this Agreement.
          Section 11.2 Extension; Waiver. At any time prior to the Closing Date,
a Party may (a) extend the time for the performance of any of the obligations or
other acts of the other Party, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto,
and (c) waive compliance with any of the agreements or conditions contained
herein, to the extent permitted by Law. Any agreement on the part of a Party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such Party. The failure of any Party to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights.
          Section 11.3 Expenses. Except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such
expenses except that the Purchaser shall solely bear the fee payable in
connection with the filing required by the HSR Act. Notwithstanding the
foregoing, in any action or proceeding brought to enforce any provisions of this
Agreement, or where any provision hereof is validly asserted as a defense, the
successful party shall be entitled to recover reasonable attorneys’ fees and
disbursements in addition to its costs and expenses and any other available
remedy provided for herein.
          Section 11.4 Notices. Any notice or other communication required or
permitted to be delivered to any Party under this Agreement shall be in writing
and shall be deemed properly delivered, given and received (i) on the date of
delivery if delivered personally, (ii) on the date of confirmation of receipt
(or the first Business Day following such receipt if the transmission is after 5
p.m. Central Time on such date or if the date is not a Business Day) of
transmission by telecopy or facsimile, or (iii) on the date of confirmation of
receipt (or the first Business Day following such receipt if the date is not a
Business Day) if delivered by a nationally recognized overnight courier service.
All notices hereunder shall be delivered to the address or facsimile telephone
number set forth beneath the name of such Party below (or to such other address
or facsimile telephone number as such Party shall have specified in a written
notice given to the other Parties hereto):
(i) If to the Seller, to
Reliant Energy, Inc.
1000 Main, 12th Floor
Houston, Texas 77002
Facsimile: 713-497-0140
Attention: Michael L. Jines


82



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
1000 Louisiana, Suite 6800
Houston, Texas 77002
Facsimile: 888-329-0752
Attention: Frank Ed Bayouth II
and
(ii) if to the Purchaser, to
NRG Retail LLC
211 Carnegie Center
Princeton, New Jersey 08540
Facsimile: 609-524-4589
Attention: Michael R. Bramnick
with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
655 15th Street, N.W.
Washington, DC 20005
Facsimile: 202-654-9603
Attention: Mitchell F. Hertz
          Section 11.5 Entire Agreement; No Third Party Beneficiaries. This
Agreement and the Confidentiality Agreement (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and thereof and
(b) are not intended to confer, and shall not confer, upon any Person other than
the Parties hereto any remedies, claims of liability or reimbursement, causes of
action or any other rights whatsoever; provided, however, that each Subject
Company is expressly made a third party beneficiary of Section 7.7(f),
Section 7.21(g) and Section 10.2(a) of this Agreement; provided, further,
however, that such designation as a third party beneficiary shall not in any way
limit the ability of the Parties to waive, amend or terminate this Agreement or
any Section or provision hereof, in each case, without the consent of any
Subject Company.
          Section 11.6 Severability. Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the Parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or

83



--------------------------------------------------------------------------------



 



provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
          Section 11.7 Applicable Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to principles of conflict of laws. The Parties hereby declare
that it is their intention that this Agreement shall be regarded as made under
the Laws of the State of New York and that the Laws of said State shall be
applied in interpreting its provisions in all cases where legal interpretation
shall be required. Each of the Parties agrees that any action, suit or
proceeding arising out of the transactions contemplated by this Agreement (a
“Proceeding”) shall be commenced and conducted exclusively in the federal or
state courts in the Southern District of the State of New York, and each of the
Parties hereby irrevocably and unconditionally: (i) consents to submit to the
exclusive jurisdiction of the federal and state courts in the Southern District
of the State of New York for any Proceeding (and each Party agrees not to
commence any Proceeding, except in such courts); (ii) waives any objection to
the laying of venue of any Proceeding in the federal or state courts in the
Southern District of the State of New York; (iii) waives, and agrees not to
plead or to make, any claim that any Proceeding brought in any federal or state
court in the Southern District of the State of New York has been brought in an
improper or otherwise inconvenient forum; and (iv) waives, and agrees not to
plead or to make, any claim that any Proceeding shall be transferred or removed
to any other forum. Each of the Parties hereby irrevocably and unconditionally
agrees: (1) to the extent such Party is not otherwise subject to service of
process in the State of New York, to appoint and maintain an agent in the State
of New York as such Party’s agent for acceptance of legal process and (2) that
service of process may also be made on such Party by prepaid certified mail with
a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service, and that service made pursuant to clause
(1) or (2) above shall have the same legal force and effect as if served upon
such Party personally within the State of New York.
          Section 11.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          Section 11.9 Specific Performance. The Parties agree that irreparable
damage would occur in the event that any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached. The
Parties agree that, except as provided in Section 9.2(a), in the event of any
breach by the other Party of any covenant or obligation contained in this
Agreement, the other Party shall be entitled (in addition to any other remedy
that may be available to it, including monetary damages) to seek (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation and (b) an injunction restraining such breach. The
Parties further agree that no Party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 11.9 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

84



--------------------------------------------------------------------------------



 



          Section 11.10 Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any Party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other Party; provided, however, that (i) the Seller may transfer the Company
Interests to a wholly owned Subsidiary of the Seller, and (ii) the Purchaser may
assign this Agreement, in whole or in part, to an Affiliate in either case as
long as such transferee or assignee agrees in writing to be bound by the
applicable terms of this Agreement and no such transfer or assignment shall
relieve the transferor or assignor from its obligations hereunder; provided
further, however, that the Purchaser may assign, transfer or pledge its rights
hereunder to any Person for financing purposes or in connection with the Merrill
Lynch New Agreement.
          Section 11.11 Counterparts; Effect. This Agreement may be executed and
delivered (including via facsimile) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
          Section 11.12 Bulk Sales Waiver. Notwithstanding any provision in this
Agreement to the contrary, neither the Purchaser nor the Seller will comply with
the provisions of the bulk sales Laws or similar Laws (including those regarding
Tax clearance certificates) of any jurisdiction in connection with the
transactions contemplated by this Agreement, and the Purchaser hereby
irrevocably waives compliance by the Seller with the provisions of the bulk
sales Laws or similar Laws of any jurisdiction in connection with the
transactions contemplated by this Agreement.
[Signature Page Follows]

85



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.

                  RELIANT ENERGY, INC.    
 
           
 
  By:   /s/ D. Rogers Herndon    
 
                Name: D. Rogers Herndon         Title: Senior Vice President    
 
                NRG RETAIL LLC    
 
           
 
  By:   /s/ Christopher S. Sotos    
 
                Name: Christopher S. Sotos         Title: President    

86